Case 5:18-cv-02585-NC Document 388-4 Filed 11/06/19 Page 1 of 143




                                                                    D
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page12ofof142
                                                                      143



 1   LiLaw Inc., a Law Corporation                   JAMES McMANIS (40958)
     J. James Li, Ph.D. (SBN 202855)                 ELIZABETH PIPKIN (243611)
 2   Email: lij@lilaw.us                             CHRISTINE PEEK (234573)
                                                     CHRISTOPHER ROSARIO (326436)
 3   Andrew M. Pierz (SBN 292970)                    McMANIS FAULKNER
     5050 El Camino Real, Suite 200                  a Professional Corporation
 4   Los Altos, California 94022                     50 West San Fernando Street, 10th Floor
     Telephone: (650) 521-5956                       San Jose, California 95113
 5   Facsimile: (650) 521-5955                       Telephone:     (408) 279-8700
                                                     Facsimile:     (408) 279-3244
 6 Attorneys for Plaintiff and Counter-Defendant     Email:         epipkin@mcmanislaw.com
   Citcon USA LLC, and Counter-Defendant
 7 Wei Jiang                                         Attorneys for Defendants and Counter-
                                                     Claimants, RiverPay Inc., a Canadian
 8                                                   corporation, RiverPay, Inc., a Delaware
                                                     corporation, and Kenny E Shi, and defendant
 9                                                   Yue (“York”) Hua
10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12
     CITCON USA LLC,                                 Case No. 5:18-cv-02585-NC
13
                    Plaintiff,                       JOINT EXHIBIT LIST
14
            v.
15
     RIVERPAY INC., a Canadian corporation,          Pretrial Conf.: November 20, 2019
16   RIVERPAY, INC., a Delaware corporation,         Time:           2:00 p.m.
     YUE HUA, a.k.a., YORK HUA, an individual,       Ctrm:           5, 4th Floor
17   KENNY E SHI, an individual, and DOES 1          Judge:          The Hon. Nathanael Cousins
     through 20,
18
                    Defendants.                      Trial Date:    December 9, 2019
19

20   RIVERPAY INC., a Canadian corporation,
     RIVERPAY, INC., a Delaware corporation,
21   and KENNY E SHI, an individual,

22                  Counter-Claimants,

23          v.

24   CITCON USA, LLC, a California limited
     liability company, WEI JIANG, an individual,
25   and DOES 1 through 20,

26                  Counter-Defendants.

27

28


     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page23ofof142
                                                                      143



 1              Pursuant to Section II.D of ECF 169, the parties jointly submit the following list of all
 2   documents and other items to be offered as exhibits at trial (other than those solely for
 3   impeachment or rebuttal):
 4         I.      EXHIBITS PREVIOUSLY MARKED AT DEPOSITIONS.
 5     NO.        DOCUMENT DESCRIPTION                SPONSORING            STIP./OBJ          DATE
 6                                                    WITNESS(ES)                            ADMITTED
      1.          CTC055974 (email dated 9-14-        York Hua;
 7                16, marked as Exh. 1 at Hua         Chunbo Huang
                  deposition)
 8    2.          CTC055975-CTC055992                 York Hua;          Defs’ Obj:
                  (presentation slides, marked as     Chunbo Huang       Hearsay, FRE
 9
                  Exh. 2 at Hua deposition)                              801, 805.
10    3.          CTC046542-CTC046544 (email          Chunbo Huang       Defs’ Obj: (1)
                  chain dated 1-19-16, photograph                        Authentication,
11                of one page of a document                              FRE 901; (2)
                  labeled Mutual Non-Disclosure                          Hearsay, FRE
12                Agreement, and photograph of                           801; (3) Unduly
                  one page of a document                                 Prejudicial,
13
                  containing a signature block,                          Confusing, FRE
14                marked as Exh. 3 at Hua                                403.
                  deposition)
15    4.          CTC046533-CTC046537                 Chunbo Huang       Defs’ Obj: (1)
                  (document labeled Mutual Non-                          Relevance, FRE
16                Disclosure Agreement, marked                           402; (2)
17                as Exh. 4 at Hua deposition)                           Authentication,
                                                                         FRE 901; (3)
18                                                                       Hearsay, FRE
                                                                         801, 805; (4)
19                                                                       Unduly
                                                                         Prejudicial,
20                                                                       Confusing, FRE
21                                                                       403.
      5.          CTC046519-CTC046525 (email          Chunbo Huang       Defs’ Obj:
22                dated 3-3-16 and undated                               Unduly
                  document labeled Dino Lab Inc.                         Prejudicial,
23                Independent Contractor                                 Confusing, FRE
                  Agreement, marked as Exh. 5 at                         403.
24
                  Hua deposition)
25    6.          CTC043872 (Dino Lab Inc.            York Hua;
                  invoice dated April 30, 2016,       Chunbo Huang
26                marked as Exh. 6 at Hua
                  deposition)
27    7.          DEF000031-DEF000032 (letter         York Hua;
28                dated 6-15-16, marked as Exh. 7     Chunbo Huang
                  at Hua deposition)
                                                          1
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page34ofof142
                                                                      143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ        DATE
                                                     WITNESS(ES)                    ADMITTED
 2
      8.      CTC046538-CTC046541 (email             Chunbo Huang Defs’ Obj:
 3            chain dated 5-27-16 and letter                      Unduly
              dated 6-15-16, marked as Exh. 8                     Prejudicial,
 4            at Hua deposition)                                  Confusing, FRE
                                                                  403.
 5    9.      CTC045414 (email in English            Chunbo Huang Defs’ Obj: (1)
              and Chinese dated 9-19-16,                          Relevance, FRE
 6
              marked as Exh. 9 at Hua                             402; (2)
 7            deposition)                                         Authentication,
                                                                  FRE 901; (3)
 8                                                                Hearsay, FRE
                                                                  801; (4) Unduly
 9                                                                Prejudicial,
10                                                                Confusing, FRE
                                                                  403.
11    10.     CTC031056-CTC031058 (email             Kenny Shi,   Defs’ Obj: (1)
              chain in English and Chinese           York Hua     Relevance, FRE
12            dated 11-3-16, marked as Exh.                       402; (2)
              10 at Hua deposition)                               Authentication,
13                                                                FRE 901; (3)
14                                                                Hearsay, FRE
                                                                  801; (4) Unduly
15                                                                Prejudicial,
                                                                  Confusing, FRE
16                                                                403.
      11.     CTC056453-CTC056456                    Chunbo Huang Defs’ Obj: (1)
17
              (document labeled Non-                              Relevance, FRE
18            Disclosure Agreement, dated 7-                      402; (2)
              25-16, marked as Exh. 11 at Hua                     Authentication,
19            deposition)                                         FRE 901; (3)
                                                                  Hearsay, FRE
20                                                                801; (4) Unduly
                                                                  Prejudicial,
21
                                                                  Confusing, FRE
22                                                                403.
      12.     CTC056452 (email dated 7-25-           York Hua     Defs’ Obj: (1)
23            16, marked as Exh. 12 at Hua                        Relevance, FRE
              deposition)                                         402; (2)
24                                                                Authentication,
25                                                                FRE 901; (3)
                                                                  Hearsay, FRE
26                                                                801.

27

28

                                                       2
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page45ofof142
                                                                      143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ           DATE
                                                     WITNESS(ES)                      ADMITTED
 2
      13.     CTC044065 (document labeled            Chunbo Huang Defs’ Obj: (1)
 3            Acknowledgement of Receipt of                       Authentication,
              Citcon Employee Handbook,                           FRE 901.
 4            dated 7-1-16, marked as Exh. 13
              at Hua deposition)
 5    14.     CTC046223 (email chain dated                         Pl.’s Obj: (1)
              6-13-17, marked as Exh. 14 at                        Hearsay (FRE
 6
              Hua deposition)                                      801, 805), (2)
 7                                                                 Relevance (FRE
                                                                   404), (3) Unfair
 8                                                                 Prejudice/Confus
                                                                   ing (FRE 403).
 9

10                                                                 Defs’ Obj: (1)
                                                                   Hearsay, FRE
11                                                                 801; (2) Unduly
                                                                   Prejudicial,
12                                                                 Confusing, FRE
                                                                   403.
13    15.     DEF018852 (document labeled            York Hua,     Defs’ Obj: (1)
14            Exhibit A, dated 8-29-18,              Ryan Zheng,   Relevance, FRE
              marked as Exh. 15 at Hua               Simon Han     402; (2) Unduly
15            deposition)                                          Prejudicial,
                                                                   Confusing, FRE
16                                                                 403.
      16.     DEF018861-DEF018862                    York Hua,     Defs’ Obj: (1)
17
              (document labeled Exhibit J,           Ryan Zheng,   Relevance, FRE
18            dated 4-29-19, marked as Exh.          Simon Han     402; (2) Unduly
              16 at Hua deposition)                                Prejudicial,
19                                                                 Confusing, FRE
                                                                   403.
20

21

22

23

24

25

26

27

28

                                                       3
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page56ofof142
                                                                      143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ          DATE
                                                     WITNESS(ES)                      ADMITTED
 2
      17.     NO BATES (Chinese language                           Pl.’s Obj: (1)
 3            document, dated 4-13-19,                             Hearsay (FRE
              marked as Exh. 17 at Hua                             801, 805), (2)
 4            deposition)                                          Relevance (FRE
                                                                   404), (3) Unfair
 5                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
 6
                                                                   (4)
 7                                                                 Authentication
                                                                   (FRE901).
 8
                                                                   Defs’ Obj: (1)
 9                                                                 Authentication,
                                                                   FRE 901; (2)
10
                                                                   Hearsay, FRE
11                                                                 801.
      18.     NO BATES (document labeled             Evelyn Yang   Defs’ Obj:
12            Statement, dated 1-24-18,                            Hearsay, FRE
              marked as Exh. 18 at Hua                             801, 805.
13            deposition)
14    19.     DEF019033-DEF019038                    York Hua,     Defs’ Obj: (1)
              (document labeled RiverPay,            Ryan Zheng,   Relevance, FRE
15            Inc. SAFE (Simple Agreement            Simon Han     402; (2) Unduly
              for Future Equity), marked as                        Prejudicial,
16            Exh. 19 at Hua deposition)                           Confusing, FRE
                                                                   403.
17
      20.     DEF019027-DEF019032                    York Hua,     Defs’ Obj: (1)
18            (document labeled RiverPay,            Ryan Zheng,   Relevance, FRE
              Inc. SAFE (Simple Agreement            Simon Han     402; (2) Unduly
19            for Future Equity), marked as                        Prejudicial,
              Exh. 20 at Hua deposition)                           Confusing, FRE
20                                                                 403.
21    21.     DEF000258 (document labeled                          Pl.’s Obj: (1):
              Memo – RiverPay Inc. (Canada)                        Relevance (FRE
22            and RiverPay Inc. (Delaware),                        404), (2) Unfair
              dated 8-4-17, marked as Exh. 21                      Prejudice/Confus
23            at Hua deposition)                                   ing (FRE 403).
24                                                                 Defs’ Obj: (1)
25                                                                 Relevance, FRE
                                                                   402; (2) Unduly
26                                                                 Prejudicial,
                                                                   Confusing, FRE
27                                                                 403.
28

                                                       4
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page67ofof142
                                                                      143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ          DATE
                                                     WITNESS(ES)                      ADMITTED
 2
      22.     DEF000259-DEF000311                                  Pl.’s Obj: (1):
 3            (document labeled Shareholders                       Relevance (FRE
              Agreement, dated August 19,                          404), (2) Unfair
 4            2017, marked as Exh. 22 at Hua                       Prejudice/Confus
              deposition)                                          ing (FRE 403).
 5
                                                                   Defs’ Obj: (1)
 6
                                                                   Relevance, FRE
 7                                                                 402; (2) Unduly
                                                                   Prejudicial,
 8                                                                 Confusing, FRE
                                                                   403.
 9    23.     DEF018590-DEF018595                    York Hua,     Defs’ Obj: (1)
10            (document labeled RiverPay,            Ryan Zheng,   Relevance, FRE
              Inc. SAFE (Simple Agreement            Simon Han     402; (2) Unduly
11            for Future Equity), marked as                        Prejudicial,
              Exh. 23 at Hua deposition)                           Confusing, FRE
12                                                                 403.
      24.     DEF018584-DEF018589                    York Hua,     Defs’ Obj: (1)
13            (document labeled RiverPay,            Ryan Zheng,   Relevance, FRE
14            Inc. SAFE (Simple Agreement            Simon Han     402; (2) Unduly
              for Future Equity), marked as                        Prejudicial,
15            Exh. 24 at Hua deposition)                           Confusing, FRE
                                                                   403.
16    25.     DEF001094-DEF001099                    York Hua,     Defs’ Obj: (1)
              (document labeled RiverPay,            Ryan Zheng,   Relevance, FRE
17
              Inc. SAFE (Simple Agreement            Simon Han     402; (2) Unduly
18            for Future Equity), marked as                        Prejudicial,
              Exh. 25 at Hua deposition)                           Confusing, FRE
19                                                                 403.
      26.     DEF018604-DEF018605                                  Pl.’s Obj: (1):
20            (printout of source code, marked                     Relevance (FRE
21            as Exh. 26 at Hua deposition)                        404).

22                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
23                                                                 402; (2) Unduly
                                                                   Prejudicial,
24                                                                 Confusing, FRE
25                                                                 403.

26

27

28

                                                       5
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page78ofof142
                                                                      143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ         DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      27.     CTCSRC0004-CTCSRC0005                                Pl.’s Obj: (1):
 3            (printout of source code, marked                     Relevance (FRE
              as Exh. 27 at Hua deposition)                        404).
 4
                                                                   Defs’ Obj: (1)
 5                                                                 Relevance, FRE
                                                                   402; (2)
 6
                                                                   Authentication,
 7                                                                 FRE 901; (3)
                                                                   Unduly
 8                                                                 Prejudicial,
                                                                   Confusing, FRE
 9                                                                 403.
10    28.     DEF018673-DEF018674                                  Pl.’s Obj: (1):
              (printout of source code, marked                     Relevance (FRE
11            as Exh. 28 at Hua deposition)                        404).

12                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
13                                                                 402; (2) Unduly
14                                                                 Prejudicial,
                                                                   Confusing, FRE
15                                                                 403.
      29.     CTCSRC0001-CTCSRC0002                                Pl.’s Obj: (1):
16            (printout of source code, marked                     Relevance (FRE
              as Exh. 29 at Hua deposition)                        404).
17

18                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
19                                                                 402; (2)
                                                                   Authentication,
20                                                                 FRE 901; (3)
                                                                   Unduly
21
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    30.     DEF000869-DEF000873                    York Hua      Defs’ Obj: (1)
              (document labeled sequence                           Relevance, FRE
24            diagram, marked as Exh. 30 at                        402; (2)
25            Hua deposition)                                      Authentication,
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       6
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page89ofof142
                                                                      143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      31.     NO BATES (document labeled             Chunbo Huang Defs’ Obj: (1)
 3            IPN (Instant Payment                                Relevance, FRE
              Notification), marked as Exh. 31                    402; (2)
 4            at Hua deposition)                                  Authentication,
                                                                  FRE 901; (3)
 5                                                                Unduly
                                                                  Prejudicial,
 6
                                                                  Confusing, FRE
 7                                                                403.
      32.     DEF000314-DEF000319                    York Hua,    Defs’ Obj: (1)
 8            (document labeled RiverPay Inc.        Ryan Zheng,  Relevance, FRE
              SAFE (Simple Agreement for             Simon Han    402; (2) Unduly
 9            Future Equity), marked as Exh.                      Prejudicial,
10            32 at Hua deposition)                               Confusing, FRE
                                                                  403.
11    33.     CTC0021240 (email chain dated                       Pl.’s Obj: (1):
              6-11-17, marked as Exh. 33 at                       Relevance (FRE
12            Hua deposition)                                     404), (2) Unfair
                                                                  Prejudice/Confus
13                                                                ing (FRE 403).
14
                                                                  Defs’ Obj: (1)
15                                                                Relevance, FRE
                                                                  402; (2) Unduly
16                                                                Prejudicial,
                                                                  Confusing, FRE
17
                                                                  403.
18    34.     NO BATES (excerpt from                              Pl.’s Obj: (1):
              Defendants and                                      Relevance (FRE
19            Counterclaimants RiverPay                           404), (2) Unfair
              Inc.’s and RiverPay Inc.’s                          Prejudice/Confus
20            Responses to Citcon’s First Set                     ing (FRE 403).
              of Interrogatories, pages 12 and
21
              13, marked as Exh. 34 at Hua                        Defs’ Obj: (1)
22            deposition)                                         Relevance, FRE
                                                                  402; (2) Unduly
23                                                                Prejudicial,
                                                                  Confusing, FRE
24                                                                403.
25

26

27

28

                                                       7
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
            5:18-cv-02585-NC Document
                              Document388-4 Filed 11/05/19
                                       383 Filed  11/06/19 Page
                                                           Page 910ofof142
                                                                        143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ        DATE
                                                     WITNESS(ES)                    ADMITTED
 2
      35.     DEF000045 (email chain dated           Chunbo Huang Defs’ Obj: (1)
 3            2-7-18, marked as Exh. 35 at                        Relevance, FRE
              Hua deposition)                                     402; (2) Hearsay,
 4                                                                FRE 801; (3)
                                                                  Unduly
 5                                                                Prejudicial,
                                                                  Confusing, FRE
 6
                                                                  403.
 7    36.     DEF006034 (email chain dated                        Pl.’s Obj: (1):
              8-28-16, marked as Exh. 36 at                       Relevance (FRE
 8            Shi deposition)                                     404), (2) Unfair
                                                                  Prejudice/Confus
 9                                                                ing (FRE 403),
10                                                                (3) Hearsay
                                                                  (FRE 801, 805).
11
                                                                    Defs’ Obj:
12                                                                  Relevance, FRE
                                                                    402.
13    37.     DEF000033-DEF000034 (offer             Kenny Shi      Pl.’s Obj: (1):
14            letter to Kenny Shi from Citcon                       Relevance (FRE
              USA LLC, dated 8-28-16,                               404), (2) Unfair
15            marked as Exh. 37 at Shi                              Prejudice/Confus
              deposition)                                           ing (FRE 403).
16    38.     DEF000048-DEF000080                    Chunbo Huang   Defs’ Obj: (1)
              (document labeled Employee                            Authentication,
17
              Handbook, marked as Exh. 38 at                        FRE 901; (2)
18            Shi deposition)                                       Hearsay, FRE
                                                                    801.
19    39.     CTC044059 (document labeled            Chunbo Huang   Defs’ Obj: (1)
              Acknowledgment of Receipt of                          Relevance, FRE
20            Citcon USA LLC Employee                               402; (2) Unduly
21            Handbook, dated 09-01-16,                             Prejudicial,
              marked as Exh. 39 at Shi                              Confusing, FRE
22            deposition)                                           403.
      40.     CTC018150-CTC018162 (email             Kenny Shi      Defs’ Obj: (1)
23            chain dated 6-29-17, marked as                        Relevance, FRE
              Exh. 40 at Shi deposition)                            402; (2)
24                                                                  Authentication,
25                                                                  FRE 901; (3)
                                                                    Hearsay, FRE
26                                                                  801.

27

28

                                                       8
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page10
                                                                11ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION            SPONSORING    STIP./OBJ         DATE
                                              WITNESS(ES)                   ADMITTED
 2
      41.     CTC023906-CTC023907 (email Kenny Shi        Defs’ Obj: (1)
 3            chain dated 05-30-17, marked as             Relevance, FRE
              Exh. 41 at Shi deposition)                  402; (2)
 4                                                        Authentication,
                                                          FRE 901; (3)
 5                                                        Hearsay, FRE
                                                          801.
 6
      42.     CTC25212 (email dated 3-3-17, Kenny Shi,    Defs’ Obj: (1)
 7            marked as Exh. 42 at Shi        York Hua    Relevance, FRE
              deposition)                                 402; (2)
 8                                                        Authentication,
                                                          FRE 901; (3)
 9                                                        Hearsay, FRE
10                                                        801.
      43.     CTC25223 (email chain dated 3- Kenny Shi,   Defs’ Obj: (1)
11            6-17, marked as Exh. 43 at Shi  York Hua    Relevance, FRE
              deposition)                                 402; (2)
12                                                        Authentication,
                                                          FRE 901; (3)
13                                                        Hearsay, FRE
14                                                        801.
      44.     CTC25466 (email chain dated 3- Kenny Shi,   Defs’ Obj: (1)
15            6-17, marked as Exh. 44 at Shi  York Hua    Relevance, FRE
              deposition)                                 402; (2)
16                                                        Authentication,
                                                          FRE 901; (3)
17
                                                          Hearsay, FRE
18                                                        801.
      45.     CTC25867 (email dated 1-22-17, Kenny Shi,   Defs’ Obj: (1)
19            marked as Exh. 45 at Shi        York Hua    Relevance, FRE
              deposition)                                 402; (2)
20                                                        Authentication,
21                                                        FRE 901; (3)
                                                          Hearsay, FRE
22                                                        801.
      46.     CTC029581-CTC029582 (email Kenny Shi,       Defs’ Obj: (1)
23            chain dated 1-3-17, marked as   York Hua    Relevance, FRE
              Exh. 46 at Shi deposition)                  402; (2)
24                                                        Authentication,
25                                                        FRE 901; (3)
                                                          Hearsay, FRE
26                                                        801.

27

28

                                                     9
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page11
                                                                12ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ          DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      47.     CTC029945 (Chinese language            Kenny Shi   Defs’ Obj: (1)
 3            email chain dated 11-29-16,                        Relevance, FRE
              marked as Exh. 47 at Shi                           402; (2)
 4            deposition)                                        Authentication,
                                                                 FRE 901; (3)
 5                                                               Hearsay, FRE
                                                                 801.
 6
      48.     CTC030078 (email dated 1-13-           Kenny Shi,  Defs’ Obj: (1)
 7            17, marked as Exh. 48 at Shi           York Hua    Relevance, FRE
              deposition)                                        402; (2)
 8                                                               Authentication,
                                                                 FRE 901; (3)
 9                                                               Hearsay, FRE
10                                                               801.
      49.     CTC030313-CTC030317 (email             Kenny Shi,  Defs’ Obj: (1)
11            chain dated 11-10-16, marked as        York Hua    Relevance, FRE
              Exh. 49 at Shi deposition)                         402; (2)
12                                                               Authentication,
                                                                 FRE 901; (3)
13                                                               Hearsay, FRE
14                                                               801.
      50.     CTCSRC0003 (printout of                            Pl.’s Obj: (1):
15            source code file names, marked                     Relevance (FRE
              as Exh. 50 at Shi deposition)                      404), (2)
16                                                               Confusing (FRE
                                                                 403).
17

18                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
19                                                                 402; (2)
                                                                   Authentication,
20                                                                 FRE 901; (3)
                                                                   Unduly
21
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23

24

25

26

27

28

                                                      10
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page12
                                                                13ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ         DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      51.     CTCSRC0006-CTCSRC0007                                Pl.’s Obj: (1):
 3            (printout of source code, marked                     Relevance (FRE
              as Exh. 51 at Shi deposition)                        404), (2)
 4                                                                 Confusing (FRE
                                                                   403).
 5
                                                                   Defs’ Obj: (1)
 6
                                                                   Relevance, FRE
 7                                                                 402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
                                                                   Confusing, FRE
10
                                                                   403.
11    52.     DEF018772 (printout of source                        Pl.’s Obj: (1):
              code and file names, marked as                       Relevance (FRE
12            Exh. 52 at Shi deposition)                           404), (2)
                                                                   Confusing (FRE
13                                                                 403).
14
                                                                   Defs’ Obj: (1)
15                                                                 Relevance, FRE
                                                                   402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17                                                                 Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      53.     DEF018679-DEF018680                                  Pl.’s Obj: (1):
20            (printout of source code, marked                     Relevance (FRE
              as Exh. 53 at Shi deposition)                        404), (2)
21
                                                                   Confusing (FRE
22                                                                 403).

23                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
24                                                                 402; (2)
                                                                   Authentication,
25
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                      11
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page13
                                                                14ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ          DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      54.     CTC047403 (email chain dated           Ryan Zheng;    Pl.’s Obj: (1):
 3            6-17-17, marked as Exh. 54 at          Wei Jiang;     Relevance (FRE
              Yin deposition)                        Eric Yin;      404), (2)
 4                                                   Chunbo Huang   Unfairly
                                                                    Prejudicial/Conf
 5                                                                  using (FRE 403),
                                                                    (3) Hearsay
 6
                                                                    (FRE 801, 805).
 7
                                                                    Defs’ Obj:
 8                                                                  Hearsay, FRE
                                                                    801.
 9    55.     CTC046235-CTC046237 (email             Ryan Zheng     Pl.’s Obj: (1):
10            chain dated 7-12-17, marked as         Eric Yin;      Relevance (FRE
              Exh. 55 at Yin deposition)             Wei Jiang;     404), (2)
11                                                   Evelyn Yang;   Unfairly
                                                     Chunbo Huang   Prejudicial/Conf
12                                                                  using (FRE 403),
                                                                    (3) Hearsay
13                                                                  (FRE 801, 805).
14
                                                                    Defs’ Obj:
15                                                                  Hearsay, FRE
                                                                    801.
16    56.     CTC046241 (email chain dated           Wei Jiang;     Pl.’s Obj: (1):
              7-25-17, marked as Exh. 56 at          Eric Yin;      Relevance (FRE
17
              Yin deposition)                        Chunbo Huang   404), (2)
18                                                                  Unfairly
                                                                    Prejudicial/Conf
19                                                                  using (FRE 403),
                                                                    (3) Hearsay
20                                                                  (FRE 801, 805).
21
                                                                    Defs’ Obj:
22                                                                  Hearsay, FRE
                                                                    801.
23

24

25

26

27

28

                                                      12
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page14
                                                                15ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION             SPONSORING     STIP./OBJ       DATE
                                               WITNESS(ES)                  ADMITTED
 2
      57.     CTC046594 (email chain dated     Wei Jiang;  Pl.’s Obj: (1):
 3            8-3-17, marked as Exh. 57 at Yin Eric Yin    Relevance (FRE
              deposition)                                  404), (2)
 4                                                         Unfairly
                                                           Prejudicial/Conf
 5                                                         using (FRE 403),
                                                           (3) Hearsay
 6
                                                           (FRE 801, 805).
 7
                                                                  Defs’ Obj:
 8                                                                Hearsay, FRE
                                                                  801.
 9    58.     CTC061755-CTC061756 (email             Wei Jiang;   Pl.’s Obj: (1):
10            chain dated 8-3-17, marked as          Eric Yin     Relevance (FRE
              Exh. 58 at Yin deposition)                          404), (2)
11                                                                Unfairly
                                                                  Prejudicial/Conf
12                                                                using (FRE 403),
                                                                  (3) Hearsay
13                                                                (FRE 801, 805).
14
                                                                  Defs’ Obj:
15                                                                Hearsay, FRE
                                                                  801.
16    59.     CTC046509 (email dated 8-19-           Wei Jiang;   Pl.’s Obj: (1):
              17, marked as Exh. 59 at Yin           Eric Yin     Relevance (FRE
17
              deposition)                                         404), (2)
18                                                                Unfairly
                                                                  Prejudicial/Conf
19                                                                using (FRE 403),
                                                                  (3) Hearsay
20                                                                (FRE 801, 805).
21
                                                                  Defs’ Obj:
22                                                                Hearsay, FRE
                                                                  801.
23

24

25

26

27

28

                                                       13
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page15
                                                                16ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      60.     CTC050971-CTC050984 (email             Wei Jiang;   Pl.’s Obj: (1):
 3            chain in English and Chinese           Eric Yin;    Relevance (FRE
              dated 10-26-17 and attached            Chunbo Huang 404), (2)
 4            photographs and screen shot,                        Unfairly
              marked as Exh. 60 at Yin                            Prejudicial/Conf
 5            deposition)                                         using (FRE 403),
                                                                  (3) Hearsay
 6
                                                                  (FRE 801, 805).
 7
                                                                    Defs’ Obj:
 8                                                                  Hearsay, FRE
                                                                    801.
 9    61.     CTC050948-CTC050949 (email             Wei Jiang;     Pl.’s Obj: (1):
10            chain in English and Chinese           Eric Yin;      Relevance (FRE
              dated 12-16-17, marked as Exh.         Chunbo Huang   404), (2)
11            61 at Yin deposition)                                 Unfairly
                                                                    Prejudicial/Conf
12                                                                  using (FRE 403),
                                                                    (3) Hearsay
13                                                                  (FRE 801, 805).
14
                                                                    Defs’ Obj:
15                                                                  Hearsay, FRE
                                                                    801.
16    62.     CTC046389-CTC046392 (email             Wei Jiang;     Pl.’s Obj: (1):
              chain dated 2-9-18, marked as          Eric Yin;      Relevance (FRE
17
              Exh. 62 at Yin deposition)             Frank Wang;    404), (2)
18                                                   Evelyn Yang;   Unfairly
                                                     Chunbo Huang   Prejudicial/Conf
19                                                                  using (FRE 403),
                                                                    (3) Hearsay
20                                                                  (FRE 801, 805).
21
                                                                    Defs’ Obj:
22                                                                  Hearsay, FRE
                                                                    801.
23

24

25

26

27

28

                                                      14
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page16
                                                                17ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ          DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      63.     CTC046234 (email dated 2-24-           Wei Jiang;     Pl.’s Obj: (1):
 3            18, marked as Exh. 63 at Yin           Eric Yin;      Relevance (FRE
              deposition)                            Evelyn Yang;   404), (2)
 4                                                   Chunbo Huang   Unfairly
                                                                    Prejudicial/Conf
 5                                                                  using (FRE 403),
                                                                    (3) Hearsay
 6
                                                                    (FRE 801, 805).
 7
                                                                    Defs’ Obj:
 8                                                                  Hearsay, FRE
                                                                    801.
 9    64.     CTC047018 (email dated 2-24-           Wei Jiang;     Pl.’s Obj: (1):
10            18, marked as Exh. 64 at Yin           Eric Yin;      Relevance (FRE
              deposition)                            Evelyn Yang;   404), (2)
11                                                   Chunbo Huang   Unfairly
                                                                    Prejudicial/Conf
12                                                                  using (FRE 403),
                                                                    (3) Hearsay
13                                                                  (FRE 801, 805).
14
                                                                    Defs’ Obj:
15                                                                  Hearsay, FRE
                                                                    801.
16    65.     DEF000106_CONFIDENTIAL-                Ryan Zheng;    Defs’ Obj:
              DEF000107_CONFIDENTIAL                 Wei Jiang;     Hearsay, FRE
17
              (compact disc containing two           Eric Yin       801.
18            video recordings, marked as
              Exh. 65 at Yin deposition)
19    66.     CTC046268-CTC046269 (email             Wei Jiang;     Pl.’s Obj: (1):
              dated 1-23-18, marked as Exh.          Eric Yin       Relevance (FRE
20            66 at Yin deposition)                                 404), (2)
                                                                    Unfairly
21
                                                                    Prejudicial/Conf
22                                                                  using (FRE 403),
                                                                    (3) Hearsay
23                                                                  (FRE 801, 805).
24                                                                  Defs’ Obj:
25                                                                  Hearsay, FRE
                                                                    801.
26

27

28

                                                       15
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page17
                                                                18ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ          DATE
                                                     WITNESS(ES)                      ADMITTED
 2
      67.     CTC016532 (email dated 7-12-                         Pl.’s Obj: (1):
 3            17, marked as Exh. 67 at Yin                         Relevance (FRE
              deposition)                                          404), (2)
 4                                                                 Unfairly
                                                                   Prejudicial/Conf
 5                                                                 using (FRE 403),
                                                                   (3) Hearsay
 6
                                                                   (FRE 801, 805).
 7
                                                                   Defs’ Obj:
 8                                                                 Hearsay, FRE
                                                                   801.
 9    68.     NO BATES (document labeled                           Pl.’s Obj: (1):
10            Exhibit A to Citcon’s Request                        Relevance (FRE
              for Production, marked as Exh.                       404), (2)
11            68 at Yin deposition)                                Unfairly
                                                                   Prejudicial/Conf
12                                                                 using (FRE 403),
                                                                   (3) Hearsay
13                                                                 (FRE 801, 805).
14
                                                                   Defs’ Obj: (1)
15                                                                 Relevance, FRE
                                                                   402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17                                                                 Hearsay, FRE
18                                                                 801; (4) Unduly
                                                                   Prejudicial,
19                                                                 Confusing, FRE
                                                                   403.
20    69.     NO BATES (document labeled             York Hua,     Defs’ Obj: (1)
              Government of Canada Federal           Ryan Zheng,   Authentication,
21
              Corporation Information,               Simon Han     FRE 901; (2)
22            marked as Exh. 69 at Zheng                           Hearsay, FRE
              deposition)                                          801.
23    70.     NO BATES (document labeled             York Hua,     Defs’ Obj: (1)
              Government of Canada Federal           Ryan Zheng,   Authentication,
24            Corporation Information,               Simon Han     FRE 901; (2)
25            marked as Exh. 70 at Zheng                           Hearsay, FRE
              deposition)                                          801.
26

27

28

                                                       16
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page18
                                                                19ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ          DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      71.     NO BATES (document labeled             York Hua,   Defs’ Obj: (1)
 3            Certificate of Incorporation,          Ryan Zheng, Relevance, FRE
              marked as Exh. 71 at Zheng             Simon Han   402; (2)
 4            deposition)                                        Authentication,
                                                                 FRE 901; (3)
 5                                                               Hearsay, FRE
                                                                 801; (4) Unduly
 6
                                                                 Prejudicial,
 7                                                               Confusing, FRE
                                                                 403.
 8    72.     NO BATES (document labeled                         Pl.’s Obj: (1):
              Form 6, Changes Regarding                          Relevance (FRE
 9            Directors, marked as Exh. 72 at                    404), (2)
10            Zheng deposition)                                  Confusing (FRE
                                                                 801).
11
                                                                   Defs’ Obj: (1)
12                                                                 Relevance, FRE
                                                                   402; (2)
13                                                                 Authentication,
14                                                                 FRE 901; (3)
                                                                   Hearsay, FRE
15                                                                 801; (4) Unduly
                                                                   Prejudicial,
16                                                                 Confusing, FRE
                                                                   403.
17
      73.     NO BATES (document labeled                           Pl.’s Obj: (1):
18            WHOIS search results, marked                         Relevance (FRE
              as Exh. 73 at Zheng deposition)                      404), (2)
19                                                                 Confusing (FRE
                                                                   801).
20
                                                                   Defs’ Obj: (1)
21
                                                                   Relevance, FRE
22                                                                 402; (2)
                                                                   Authentication,
23                                                                 FRE 901; (3)
                                                                   Hearsay, FRE
24                                                                 801; (4) Unduly
                                                                   Prejudicial,
25
                                                                   Confusing, FRE
26                                                                 403.

27

28

                                                      17
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page19
                                                                20ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ         DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      74.     DEF000312-DEF000313                                  Pl.’s Obj: (1):
 3            (document labeled Shareholder                        Relevance (FRE
              Agreement – RIVERPAY INC.,                           404), (2)
 4            marked as Exh. 74 at Zheng                           Confusing (FRE
              deposition)                                          801).
 5
                                                                   Defs’ Obj:
 6
                                                                   Relevance, FRE
 7                                                                 402.
      75.     NO BATES (document labeled                           Pl.’s Obj: (1):
 8            Division of Corporations –                           Relevance (FRE
              Filing, marked as Exh. 75 at                         404), (2)
 9            Zheng deposition)                                    Confusing (FRE
10                                                                 801).

11                                                                 Defs’ Obj: (1)
                                                                   Authentication,
12                                                                 FRE 901; (2)
                                                                   Hearsay, FRE
13                                                                 801.
14    76.     DEF018545-DEF018565              York Hua;
              (document labeled RiverPay,      Ryan Zheng
15            Inc., Consolidated Financial
              Statements, marked as Exh. 76 at
16            Zheng deposition)
      77.     DEF009294 (email dated 12-16-                        Pl.’s Obj: (1):
17
              17, marked as Exh. 77 to Zheng                       Relevance (FRE
18            deposition)                                          404), (2)
                                                                   Confusing (FRE
19                                                                 801).
20                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
21
                                                                   402; (2) Unduly
22                                                                 Prejudicial,
                                                                   Confusing, FRE
23                                                                 403.
      78.     DEF000175 (email dated 5-4-18,                       Pl.’s Obj: (1):
24            marked as Exh. 78 at Zheng                           Relevance (FRE
25            deposition)                                          404), (2)
                                                                   Confusing (FRE
26                                                                 801).

27                                                                 Defs’ Obj:
                                                                   Relevance, FRE
28                                                                 402.
                                                      18
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page20
                                                                21ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION           SPONSORING        STIP./OBJ               DATE
                                             WITNESS(ES)                             ADMITTED
 2
      79.     DEF000201-DEF000204 (email Ryan Zheng;        Pl.’s Obj: (1):
 3            chain dated 1-19-18, marked as Christine      Relevance (FRE
              Exh. 79 at Zheng deposition)   Gottlieb       404), (2)
 4                                                          Confusing (FRE
                                                            801).
 5    80.     DEF000218 (email dated 4-5-18, Ryan Zheng;    Pl.’s Obj: (1):
              marked as Exh. 80 at Zheng     Enrico Cairoli Relevance (FRE
 6
              deposition)                                   404), (2)
 7                                                          Confusing (FRE
                                                            801), (3)
 8                                                          Hearsay (FRE
                                                            801, 805).
 9    81.     DEF003843-DEF003845                           Pl.’s Obj: (1):
10            (document labeled General                     Relevance (FRE
              Meeting Minutes, marked as                    404), (2)
11            Exh. 81 at Zheng deposition)                  Confusing (FRE
                                                            801), Hearsay
12                                                          (FRE 801, 805).
13                                                                 Defs’ Obj: (1)
14                                                                 Relevance, FRE
                                                                   402; (2)
15                                                                 Authentication,
                                                                   FRE 901; (3)
16                                                                 Hearsay, FRE
                                                                   801.
17
      82.     DEF006990 (email dated 11-16-                        Pl.’s Obj: (1):
18            18, marked as Exh. 82 at Zheng                       Relevance (FRE
              deposition)                                          404), (2)
19                                                                 Confusing (FRE
                                                                   801), Hearsay
20                                                                 (FRE 801, 805).
21
                                                                   Defs’ Obj: (1)
22                                                                 Relevance, FRE
                                                                   402; (2) Unduly
23                                                                 Prejudicial,
                                                                   Confusing, FRE
24                                                                 403.
25    83.     DEF008719-DEF008725 (email             Ryan Zheng;   Pl.’s Obj: (1):
              chain dated 11-30-18, marked as        Bryan Penny   Relevance (FRE
26            Exh. 83 at Zheng deposition)                         404), (2)
                                                                   Confusing (FRE
27                                                                 801), Hearsay
                                                                   (FRE 801, 805).
28

                                                       19
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page21
                                                                22ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ          DATE
                                                     WITNESS(ES)                      ADMITTED
 2
      84.     DEF009202 (email dated 12-11-                        Pl.’s Obj: (1):
 3            17, marked as Exh. 84 at Zheng                       Relevance (FRE
              deposition)                                          404), (2)
 4                                                                 Unfairly
                                                                   Prejudicial/Conf
 5                                                                 using (FRE 801),
                                                                   (3) Hearsay
 6
                                                                   (FRE 801, 805).
 7
                                                                   Defs’ Obj:
 8                                                                 Relevance, FRE
                                                                   402.
 9    85.     (Intentionally Omitted –
10            Previously Marked Exhibit 85 Is
              Identical to Previously Marked
11            Exhibit 77)
      86.     DEF010608-DEF010609 (email                           Pl.’s Obj: (1):
12            dated 2-20-18, marked as Exh.                        Relevance (FRE
              86 at Zheng deposition)                              404), (2)
13                                                                 Unfairly
14                                                                 Prejudicial/Conf
                                                                   using (FRE 801),
15                                                                 (3) Hearsay
                                                                   (FRE 801, 805).
16
                                                                   Defs’ Obj:
17
                                                                   Relevance, FRE
18                                                                 402.
      87.     DEF000258 (document labeled                          Pl.’s Obj: (1):
19            Memo – RIVERPAY INC.                                 Relevance (FRE
              (Canada) and RIVERPAY, INC.                          404), (2)
20            (Delaware), marked as Exh. 87                        Unfairly
              at Zheng deposition)                                 Prejudicial/Conf
21
                                                                   using (FRE 801),
22                                                                 (3) Hearsay
                                                                   (FRE 801, 805).
23
                                                                   Defs’ Obj:
24                                                                 Relevance, FRE
25                                                                 402.

26

27

28

                                                      20
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page22
                                                                23ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      88.     NO BATES (photograph of sign           Chunbo Huang Pl.’s Obj: (1):
 3            with Chinese characters, marked                     Relevance (FRE
              as Exh. 88 at Huang deposition)                     404), (2)
 4                                                                Unfairly
                                                                  Prejudicial/Conf
 5                                                                using (FRE 801),
                                                                  (3) Hearsay
 6
                                                                  (FRE 801, 805).
 7    89.     NO BATES (document with                Chunbo Huang Pl.’s Obj: (1):
              quote, “A great virtue bears all                    Relevance (FRE
 8            things,” marked as Exh. 89 at                       404), (2)
              Huang deposition)                                   Unfairly
 9                                                                Prejudicial/Conf
10                                                                using (FRE 801),
                                                                  (3) Hearsay
11                                                                (FRE 801, 805).
      90.     NO BATES (Updated Third                             Pl.’s Obj: (1):
12            Amended Complaint, marked as                        Relevance (FRE
              Exh. 90 at Huang deposition)                        404), (2)
13                                                                Unfairly
14                                                                Prejudicial/Conf
                                                                  using (FRE 801),
15                                                                (3) Hearsay
                                                                  (FRE 801, 805).
16
                                                                  Defs’ Obj: (1)
17
                                                                  Authentication,
18                                                                FRE 901; (2)
                                                                  Hearsay, FRE
19                                                                801, 805.

20

21

22

23

24

25

26

27

28

                                                      21
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page23
                                                                24ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      91.     NO BATES (Declaration of                             Pl.’s Obj: (1):
 3            Chunbo Huang in Support of                           Relevance (FRE
              Plaintiff’s Opposition to                            404), (2)
 4            Defendants’ Motion for Partial                       Unfairly
              Summary Judgment, marked as                          Prejudicial/Conf
 5            Exh. 91 at Huang deposition)                         using (FRE 801),
                                                                   (3) Hearsay
 6
                                                                   (FRE 801, 805).
 7
                                                                   Defs’ Obj: (1)
 8                                                                 Personal
                                                                   Knowledge, FRE
 9                                                                 602, (2) Hearsay,
                                                                   FRE 801, 805;
10
                                                                   (3) Best
11                                                                 Evidence, FRE
                                                                   1002; (4) Unduly
12                                                                 Prejudicial,
                                                                   Confusing, FRE
13                                                                 403.
14    92.     NO BATES (Declaration of                             Pl.’s Obj: (1):
              Chunbo Huang in Support of                           Relevance (FRE
15            Plaintiff’s Motion for                               404), (2)
              Preliminary Injunction, marked                       Unfairly
16            as Exh. 92 at Huang deposition)                      Prejudicial/Conf
                                                                   using (FRE 801),
17                                                                 (3) Hearsay
18                                                                 (FRE 801, 805).

19                                                                 Defs’ Obj: (1)
                                                                   Personal
20                                                                 Knowledge, FRE
                                                                   602, (2) Hearsay,
21
                                                                   FRE 801, 805;
22                                                                 (3) Best
                                                                   Evidence, FRE
23                                                                 1002; (4) Unduly
                                                                   Prejudicial,
24                                                                 Confusing, FRE
                                                                   403.
25

26

27

28

                                                      22
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page24
                                                                25ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      93.     NO BATES (Shi’s Second                 Chunbo Huang Pl.’s Obj: (1):
 3            Amended Notice of Deposition                        Relevance (FRE
              of Citcon USA LLC, marked as                        404), (2)
 4            Exh. 93 at Huang deposition)                        Unfairly
                                                                  Prejudicial/Conf
 5                                                                using (FRE 801),
                                                                  (3) Hearsay
 6
                                                                  (FRE 801, 805).
 7    94.     NO BATES (Defendants’                  Chunbo Huang Pl.’s Obj: (1):
              Second Amended Notice of                            Relevance (FRE
 8            Deposition of Citcon USA LLC,                       404), (2)
              marked as Exh. 94 at Huang                          Unfairly
 9            deposition)                                         Prejudicial/Conf
10                                                                using (FRE 801),
                                                                  (3) Hearsay
11                                                                (FRE 801, 805).
      95.     NO BATES (Plaintiff and                             Pl.’s Obj: (1):
12            Counter-Defendant Citcon USA                        Relevance (FRE
              LLC’s Third Supplemental                            404), (2)
13            Responses to Defendant and                          Unfairly
14            Counterclaimant RiverPay,                           Prejudicial/Conf
              Inc.’s Interrogatories, Set One,                    using (FRE 801),
15            marked as Exh. 95 at Huang                          (3) Hearsay
              deposition)                                         (FRE 801, 805).
16
                                                                    Defs’ Obj: (1)
17
                                                                    Personal
18                                                                  Knowledge, FRE
                                                                    602, (2) Hearsay,
19                                                                  FRE 801, 805;
                                                                    (3) Unduly
20                                                                  Prejudicial,
                                                                    Confusing, FRE
21
                                                                    403.
22    96.     NO BATES (Verification,                Chunbo Huang   Pl.’s Obj: (1):
              marked as Exh. 96 at Huang                            Relevance (FRE
23            deposition)                                           404), (2)
                                                                    Unfairly
24                                                                  Prejudicial/Conf
25                                                                  using (FRE 801),
                                                                    (3) Hearsay
26                                                                  (FRE 801, 805).

27

28

                                                      23
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page25
                                                                26ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ            DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      97.     CTC051437-CTC051462                    Chunbo Huang Defs’ Obj:
 3            (Merchant Processing                                Relevance, FRE
              Agreement Mobile Wallet                             402.
 4            Processing, marked as Exh. 97 at
              Huang deposition)
 5    98.     CTC051047-CTC051056 (email                            Pl.’s Obj: (1):
              dated 7-3-17, marked as Exh. 98                       Relevance (FRE
 6
              at Huang deposition)                                  404), (2)
 7                                                                  Unfairly
                                                                    Prejudicial/Conf
 8                                                                  using (FRE 801),
                                                                    (3) Hearsay
 9                                                                  (FRE 801, 805).
10
                                                                    Defs’ Obj:
11                                                                  Relevance, FRE
                                                                    402.
12    99.     CTC046508 (email chain dated           Wei Jiang;     Pl.’s Obj: (1):
              8-19-17, marked as Exh. 99 at          Chunbo Huang   Relevance (FRE
13            Huang deposition)                                     404), (2)
14                                                                  Unfairly
                                                                    Prejudicial/Conf
15                                                                  using (FRE 801),
                                                                    (3) Hearsay
16                                                                  (FRE 801, 805).
      100.    CTC003118 (email dated 9-29-    Chunbo Huang          Pl.’s Obj: (1):
17
              17, marked as Exh. 100 at Huang                       Relevance (FRE
18            deposition)                                           404), (2)
                                                                    Unfairly
19                                                                  Prejudicial/Conf
                                                                    using (FRE 801),
20                                                                  (3) Hearsay
                                                                    (FRE 801, 805).
21
      101.    CTC053057-CTC053061 (email             York Hua;      Pl.’s Obj: (1):
22            dated 3-17-17 and attachments,         Chunbo Huang   Relevance (FRE
              marked as Exh. 101 at Huang                           404), (2)
23            deposition)                                           Unfairly
                                                                    Prejudicial/Conf
24                                                                  using (FRE 801),
25                                                                  (3) Hearsay
                                                                    (FRE 801, 805).
26

27

28

                                                      24
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page26
                                                                27ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      102.    CTC050990-CTC050995 (email             Chunbo Huang Pl.’s Obj: (1):
 3            dated 10-15-17 and attachments,                     Relevance (FRE
              marked as Exh. 102 at Huang                         404), (2)
 4            deposition)                                         Unfairly
                                                                  Prejudicial/Conf
 5                                                                using (FRE 801),
                                                                  (3) Hearsay
 6
                                                                  (FRE 801, 805).
 7    103.    DEF000086-DEF000100                    York Hua;    Pl.’s Obj: (1):
              (invoices from Dino Lab Inc.,          Kenny Shi;   Relevance (FRE
 8            marked as Exh. 103 at Huang            Chunbo Huang 404), (2)
              deposition)                                         Unfairly
 9                                                                Prejudicial/Conf
10                                                                using (FRE 801),
                                                                  (3) Hearsay
11                                                                (FRE 801, 805).
      104.    CTC061882-CTC061884                    Kenny Shi;   Pl.’s Obj: (1):
12            (invoices from Dino Lab Inc.,          Chunbo Huang Relevance (FRE
              marked as Exh. 104 at Huang                         404), (2)
13            deposition)                                         Unfairly
14                                                                Prejudicial/Conf
                                                                  using (FRE 801),
15                                                                (3) Hearsay
                                                                  (FRE 801, 805).
16    105.    CTC046510-CTC046511 (email             Kenny Shi;   Pl.’s Obj: (1):
              chain dated 6-8-17, marked as          Chunbo Huang Relevance (FRE
17
              Exh. 105 at Huang deposition)                       404), (2)
18                                                                Unfairly
                                                                  Prejudicial/Conf
19                                                                using (FRE 801),
                                                                  (3) Hearsay
20                                                                (FRE 801, 805).
21    106.    CTC046512 (invoice from Dino           Kenny Shi;   Pl.’s Obj: (1):
              Lab Inc., marked as Exh. 106 at        Chunbo Huang Relevance (FRE
22            Huang deposition)                                   404), (2)
                                                                  Unfairly
23                                                                Prejudicial/Conf
                                                                  using (FRE 801),
24                                                                (3) Hearsay
25                                                                (FRE 801, 805).

26

27

28

                                                      25
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page27
                                                                28ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION             SPONSORING      STIP./OBJ       DATE
                                               WITNESS(ES)                   ADMITTED
 2
      107.    CTC055764-CTC055765 (email Chunbo Huang Pl.’s Obj: (1):
 3            dated 9-24-16 and printed copy                Relevance (FRE
              of attachment produced in native              404), (2)
 4            format at CTC055765, marked                   Unfairly
              as Exh. 107 at Huang deposition)              Prejudicial/Conf
 5                                                          using (FRE 801),
                                                            (3) Hearsay
 6
                                                            (FRE 801, 805).
 7    108.    NO BATES (Employee Capital       Kenny Shi;   Pl.’s Obj: (1):
              Interest Award Agreement,        Chunbo Huang Relevance (FRE
 8            marked as Exh. 108 at Huang                   404), (2)
              deposition)                                   Unfairly
 9                                                          Prejudicial/Conf
10                                                          using (FRE 801),
                                                            (3) Hearsay
11                                                          (FRE 801, 805).
      109.    CTC051013-CTC051029 (email                    Pl.’s Obj: (1):
12            dated 8-02-17 and attachment,                 Relevance (FRE
              marked as Exh. 109 at Huang                   404), (2)
13            deposition)                                   Unfairly
14                                                          Prejudicial/Conf
                                                            using (FRE 801),
15                                                          (3) Hearsay
                                                            (FRE 801, 805).
16
                                                          Defs’ Obj: (1)
17
                                                          Relevance, FRE
18                                                        402; (2)
                                                          Authentication,
19                                                        FRE 901; (3)
                                                          Hearsay, FRE
20                                                        801, 805; (4)
                                                          Unduly
21
                                                          Prejudicial,
22                                                        Confusing, FRE
                                                          403.
23

24

25

26

27

28

                                                     26
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page28
                                                                29ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      110.    CTC053188-CTC053205                    Chunbo Huang Defs’ Obj: (1)
 3            (document labeled Citcon                            Relevance, FRE
              Business Plan, marked as Exh.                       402; (2)
 4            110 at Huang deposition)                            Authentication,
                                                                  FRE 901; (3)
 5                                                                Hearsay, FRE
                                                                  801, 805; (4)
 6
                                                                  Unduly
 7                                                                Prejudicial,
                                                                  Confusing, FRE
 8                                                                403.
      111.    CTC046808-CTC046811                    Chunbo Huang Defs’ Obj: (1)
 9            (document labeled Technical                         Relevance, FRE
10            Evidence for the Dec 2017 Data                      402; (2)
              Leak Incident, marked as Exh.                       Authentication,
11            111 at Huang deposition)                            FRE 901; (3)
                                                                  Hearsay, FRE
12                                                                801, 805; (4)
                                                                  Unduly
13                                                                Prejudicial,
14                                                                Confusing, FRE
                                                                  403.
15    112.    CTC050890 (email dated 12-21-                       Pl.’s Obj: (1):
              17, marked as Exh. 112 at Yang                      Relevance (FRE
16            deposition)                                         404), (2)
                                                                  Unfairly
17
                                                                  Prejudicial/Conf
18                                                                using (FRE 801),
                                                                  (3) Hearsay
19                                                                (FRE 801, 805).

20                                                                Defs’ Obj: (1)
                                                                  Relevance, FRE
21
                                                                  402; (2)
22                                                                Authentication,
                                                                  FRE 901; (3)
23                                                                Hearsay, FRE
                                                                  801, 805; (4)
24                                                                Unduly
                                                                  Prejudicial,
25
                                                                  Confusing, FRE
26                                                                403.

27

28

                                                      27
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page29
                                                                30ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ           DATE
                                                     WITNESS(ES)                        ADMITTED
 2
      113.    NO BATES (Declaration of                              Pl.’s Obj: (1):
 3            Evelyn Yang in Support of                             Relevance (FRE
              Plaintiff's Opposition to Special                     404), (2)
 4            Motion to Strike Count Four of                        Unfairly
              Plaintiff's First Amended                             Prejudicial/Conf
 5            Complaint, marked as Exh. 113                         using (FRE 801),
              at Yang deposition)                                   (3) Hearsay
 6
                                                                    (FRE 801, 805).
 7
                                                                    Defs’ Obj: (1)
 8                                                                  Relevance, FRE
                                                                    402; (2) Hearsay,
 9                                                                  FRE 801, 805;
                                                                    (3) Unduly
10
                                                                    Prejudicial,
11                                                                  Confusing, FRE
                                                                    403.
12    114.    CTC046470-CTC046473 (email             Wei Jiang;     Pl.’s Obj: (1):
              chain dated 12-6-17, marked as         Christine      Relevance (FRE
13            Exh. 114 at Yang deposition)           Gottlieb       404), (2)
14                                                                  Unfairly
                                                                    Prejudicial/Conf
15                                                                  using (FRE 801),
                                                                    (3) Hearsay
16                                                                  (FRE 801, 805).
      115.    CTC047859 (Email chain dated           Evelyn Yang;   Pl.’s Obj: (1):
17
              4-25-17, marked as Exh. 115 at         Chunbo Huang   Relevance (FRE
18            Yang deposition)                                      404), (2)
                                                                    Unfairly
19                                                                  Prejudicial/Conf
                                                                    using (FRE 801),
20                                                                  (3) Hearsay
                                                                    (FRE 801, 805).
21
      116.    CTC048208-CTC048218 (email             Evelyn Yang    Pl.’s Obj: (1):
22            chain dated 5-15-17, marked as                        Relevance (FRE
              Exh. 116 at Yang deposition)                          404), (2)
23                                                                  Unfairly
                                                                    Prejudicial/Conf
24                                                                  using (FRE 801),
25                                                                  (3) Hearsay
                                                                    (FRE 801, 805).
26

27

28

                                                       28
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page30
                                                                31ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ          DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      117.    CTC047064-CTC047065 (email             Ryan Zheng;    Pl.’s Obj: (1):
 3            chain dated 7-12-17 marked as          Eric Yin;      Relevance (FRE
              Exh. 117 at Yang deposition)           Wei Jiang;     404), (2)
 4                                                   Evelyn Yang;   Unfairly
                                                     Chunbo Huang   Prejudicial/Conf
 5                                                                  using (FRE 801),
                                                                    (3) Hearsay
 6
                                                                    (FRE 801, 805).
 7
                                                                    Defs’ Obj:
 8                                                                  Hearsay, FRE
                                                                    801.
 9    118.    CTC049048-CTC049049 (email             Evelyn Yang    Pl.’s Obj: (1):
10            dated 5-1-18, marked as Exh.                          Relevance (FRE
              118 at Yang deposition)                               404), (2)
11                                                                  Unfairly
                                                                    Prejudicial/Conf
12                                                                  using (FRE 801),
                                                                    (3) Hearsay
13                                                                  (FRE 801, 805).
14
                                                                    Defs’ Obj:
15                                                                  Hearsay, FRE
                                                                    801.
16    119.    CTC046789-CTC046791 (email             Wei Jiang;     Pl.’s Obj: (1):
              dated 12-21-17, marked as Exh.         Chunbo Huang   Relevance (FRE
17
              119 at Jiang deposition)                              404), (2)
18                                                                  Unfairly
                                                                    Prejudicial/Conf
19                                                                  using (FRE 801),
                                                                    (3) Hearsay
20                                                                  (FRE 801, 805).
21
                                                                    Defs’ Obj: (1)
22                                                                  Authentication,
                                                                    FRE 901; (2)
23                                                                  Hearsay, FRE
                                                                    801.
24

25

26

27

28

                                                       29
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page31
                                                                32ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                     WITNESS(ES)                  ADMITTED
 2
      120.    CTC046490 (email dated 6-14-           Wei Jiang   Pl.’s Obj: (1):
 3            17, marked as Exh. 120 at Jiang                    Relevance (FRE
              deposition)                                        404), (2)
 4                                                               Unfairly
                                                                 Prejudicial/Conf
 5                                                               using (FRE 801),
                                                                 (3) Hearsay
 6
                                                                 (FRE 801, 805).
 7    121.    CTC046460-CTC046462 (email             Wei Jiang;  Pl.’s Obj: (1):
              dated 12-6-17, marked as Exh.          Christine   Relevance (FRE
 8            121 at Jiang deposition)               Gottlieb    404), (2)
                                                                 Unfairly
 9                                                               Prejudicial/Conf
10                                                               using (FRE 801),
                                                                 (3) Hearsay
11                                                               (FRE 801, 805).

12                                                                 Defs’ Obj:
                                                                   Hearsay, FRE
13                                                                 801.
14    122.    CTC046454 (email chain dated           Wei Jiang;    Pl.’s Obj: (1):
              5-26-17, marked as Exh. 122 at         Evelyn Yang   Relevance (FRE
15            Jiang deposition)                                    404), (2)
                                                                   Unfairly
16                                                                 Prejudicial/Conf
                                                                   using (FRE 801),
17
                                                                   (3) Hearsay
18                                                                 (FRE 801, 805).

19                                                                 Defs’ Obj:
                                                                   Hearsay, FRE
20                                                                 801.
      123.    CTC046276 (email dated 10-25-          Wei Jiang;    Pl.’s Obj: (1):
21
              17, marked as Exh. 123 at Jiang        Eric Yin      Relevance (FRE
22            deposition)                                          404), (2)
                                                                   Unfairly
23                                                                 Prejudicial/Conf
                                                                   using (FRE 801),
24                                                                 (3) Hearsay
25                                                                 (FRE 801, 805).

26                                                                 Defs’ Obj:
                                                                   Hearsay, FRE
27                                                                 801.
28

                                                       30
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page32
                                                                33ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                     WITNESS(ES)                  ADMITTED
 2
      124.    CTC046271-CTC046273 (email             Wei Jiang;  Pl.’s Obj: (1):
 3            chain dated 11-2-17, marked as         Eric Yin    Relevance (FRE
              Exh. 124 at Jiang deposition)                      404), (2)
 4                                                               Unfairly
                                                                 Prejudicial/Conf
 5                                                               using (FRE 801),
                                                                 (3) Hearsay
 6
                                                                 (FRE 801, 805).
 7
                                                                    Defs’ Obj:
 8                                                                  Hearsay, FRE
                                                                    801.
 9    125.    CTC046355 (email chain dated           Wei Jiang;     Pl.’s Obj: (1):
10            12-23-17, marked as Exh. 125 at        Eric Yin;      Relevance (FRE
              Jiang deposition)                      Frank Wang;    404), (2)
11                                                   Chunbo Huang   Unfairly
                                                                    Prejudicial/Conf
12                                                                  using (FRE 801),
                                                                    (3) Hearsay
13                                                                  (FRE 801, 805).
14
                                                                    Defs’ Obj:
15                                                                  Hearsay, FRE
                                                                    801.
16    126.    CTC019819 (email dated 6-8-17, Wei Jiang;             Pl.’s Obj: (1):
              marked as Exh. 126 at Jiang    Frank Wang;            Relevance (FRE
17
              deposition)                    Kenny Shi              404), (2)
18                                                                  Unfairly
                                                                    Prejudicial/Conf
19                                                                  using (FRE 801),
                                                                    (3) Hearsay
20                                                                  (FRE 801, 805).
21
                                                                    Defs’ Obj:
22                                                                  Hearsay, FRE
                                                                    801.
23

24

25

26

27

28

                                                      31
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page33
                                                                34ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                     WITNESS(ES)                  ADMITTED
 2
      127.    CTC011795 (email dated 8-20-           Wei Jiang   Pl.’s Obj: (1):
 3            17, marked as Exh. 127 at Jiang                    Relevance (FRE
              deposition)                                        404), (2)
 4                                                               Unfairly
                                                                 Prejudicial/Conf
 5                                                               using (FRE 801),
                                                                 (3) Hearsay
 6
                                                                 (FRE 801, 805).
 7
                                                                    Defs’ Obj:
 8                                                                  Hearsay, FRE
                                                                    801.
 9    128.    CTC010629 (email chain dated           Wei Jiang;     Pl.’s Obj: (1):
10            7-15-17, marked as Exh. 128 at         Kenny Shi      Relevance (FRE
              Jiang deposition)                                     404), (2)
11                                                                  Unfairly
                                                                    Prejudicial/Conf
12                                                                  using (FRE 801),
                                                                    (3) Hearsay
13                                                                  (FRE 801, 805).
14
                                                                    Defs’ Obj:
15                                                                  Hearsay, FRE
                                                                    801.
16    129.    CTC049415-CTC049417 (email             Ryan Zheng;    Pl.’s Obj: (1):
              chain dated 10-28-17, marked as        Wei Jiang;     Relevance (FRE
17
              Exh. 129 at Jiang deposition)          Chunbo Huang   404), (2)
18                                                                  Unfairly
                                                                    Prejudicial/Conf
19                                                                  using (FRE 801),
                                                                    (3) Hearsay
20                                                                  (FRE 801, 805).
21
                                                                    Defs’ Obj:
22                                                                  Hearsay, FRE
                                                                    801.
23

24

25

26

27

28

                                                       32
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page34
                                                                35ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ          DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      130.    CTC051013-CTC051029 (email                            Pl.’s Obj: (1):
 3            dated 8-2-17 and document                             Relevance (FRE
              labeled Citcon Business                               404), (2)
 4            Presentation, marked as Exh.                          Unfairly
              130 at Jiang deposition)                              Prejudicial/Conf
 5                                                                  using (FRE 801),
                                                                    (3) Hearsay
 6
                                                                    (FRE 801, 805).
 7
                                                                    Defs’ Obj: (1)
 8                                                                  Relevance, FRE
                                                                    402; (2)
 9                                                                  Authentication,
                                                                    FRE 901; (3)
10
                                                                    Hearsay, FRE
11                                                                  801, 805; (4)
                                                                    Unduly
12                                                                  Prejudicial,
                                                                    Confusing, FRE
13                                                                  403.
14    131.    CTC047402 (email dated 10-25-          Wei Jiang;     Pl.’s Obj: (1):
              17, marked as Exh. 131 at Jiang        Eric Yin;      Relevance (FRE
15            deposition)                            Chunbo Huang   404), (2)
                                                                    Unfairly
16                                                                  Prejudicial/Conf
                                                                    using (FRE 801),
17                                                                  (3) Hearsay
18                                                                  (FRE 801, 805).
      132.    Danhua00106-Danhua00120                York Hua,      Defs’ Obj: (1)
19            (document in Chinese and               Ryan Zheng,    Relevance, FRE
              English labeled RiverPay,              Simon Han      402; (2)
20            marked as Exh. 132 at Han                             Authentication,
              deposition)                                           FRE 901; (3)
21
                                                                    Hearsay, FRE
22                                                                  801, 805; (4)
                                                                    Unduly
23                                                                  Prejudicial,
                                                                    Confusing, FRE
24                                                                  403.
25

26

27

28

                                                       33
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page35
                                                                36ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                     WITNESS(ES)                  ADMITTED
 2
      133.    DEF019418 (document labeled            York Hua,   Defs’ Obj: (1)
 3            Consulting Contract, marked as         Ryan Zheng, Relevance, FRE
              Exh. 133 at Han deposition)            Simon Han   402; (2)
 4                                                               Authentication,
                                                                 FRE 901; (3)
 5                                                               Hearsay, FRE
                                                                 801, 805; (4)
 6
                                                                 Unduly
 7                                                               Prejudicial,
                                                                 Confusing, FRE
 8                                                               403.
      134.    Danhua00090-Danhua00091                            Pl.’s Obj: (1):
 9            (email chain dated 10-13-17,                       Relevance (FRE
10            marked as Exh. 134 at Han                          404), (2)
              deposition)                                        Unfairly
11                                                               Prejudicial/Conf
                                                                 using (FRE 801),
12                                                               (3) Hearsay
                                                                 (FRE 801, 805).
13

14                                                               Defs’ Obj: (1)
                                                                 Relevance, FRE
15                                                               402; (2) Unduly
                                                                 Prejudicial,
16                                                               Confusing, FRE
                                                                 403.
17
      135.    DEF019415-DEF019417                                Pl.’s Obj: (1):
18            (document labeled Bank                             Relevance (FRE
              Depositor Agreement, marked as                     404), (2)
19            Exh. 135 at Han deposition)                        Unfairly
                                                                 Prejudicial/Conf
20                                                               using (FRE 801),
                                                                 (3) Hearsay
21
                                                                 (FRE 801, 805).
22
                                                                 Defs’ Obj: (1)
23                                                               Relevance, FRE
                                                                 402; (2)
24                                                               Authentication,
                                                                 FRE 901; (3)
25
                                                                 Hearsay, FRE
26                                                               801, 805; (4)
                                                                 Unduly
27                                                               Prejudicial,
                                                                 Confusing, FRE
28                                                               403.
                                                      34
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page36
                                                                37ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION             SPONSORING     STIP./OBJ       DATE
                                               WITNESS(ES)                  ADMITTED
 2
      136.    DEF019419-DEF019423 (bank        Simon Han;  Pl.’s Obj: (1):
 3            statement, marked as Exh. 136 at Ryan Zheng; Relevance (FRE
              Han deposition)                  York Hua    404), (2)
 4                                                         Unfairly
                                                           Prejudicial/Conf
 5                                                         using (FRE 801),
                                                           (3) Hearsay
 6
                                                           (FRE 801, 805),
 7                                                         4 Authentication
                                                           (FRE 901).
 8    137.    DEF021254_HC_AEO_SC-                         Pl.’s Obj: (1):
              DEF021268_HC_AEO_SC                          Relevance (FRE
 9            (DisputeSoft invoices, marked as             404), (2)
10            Exh. 137 at Ferrara deposition)              Unfairly
                                                           Prejudicial/Conf
11                                                         using (FRE 801),
                                                           (3) Hearsay
12                                                         (FRE 801, 805).
13                                                            Defs’ Obj: (1)
14                                                            Relevance, FRE
                                                              402; (2) Unduly
15                                                            Prejudicial,
                                                              Confusing, FRE
16                                                            403.
      138.    NO BATES (Nick Ferrara’s         Nick Ferrara
17
              curriculum vitae, marked as Exh.
18            138 at Ferrara deposition)
      139.    DEF021741_HC_AEO_SC-                            Pl.’s Obj: (1):
19            DEF021749_HC_AEO_SC                             Relevance (FRE
              (engagement letter, marked as                   404), (2)
20            Exh. 139 at Ferrara deposition)                 Unfairly
                                                              Prejudicial/Conf
21
                                                              using (FRE 801),
22                                                            (3) Hearsay
                                                              (FRE 801, 805).
23
                                                              Defs’ Obj: (1)
24                                                            Relevance, FRE
25                                                            402; (2) Unduly
                                                              Prejudicial,
26                                                            Confusing, FRE
                                                              403.
27

28

                                                     35
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page37
                                                                38ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ        DATE
                                                     WITNESS(ES)                    ADMITTED
 2
      140.    DEF021630_HC_AEO_SC                    Nick Ferrara Defs’ Obj: (1)
 3            (email with attachment, dated 4-                    Relevance, FRE
              27-19, marked as Exh. 140 at                        402; (2) Unduly
 4            Ferrara deposition)                                 Prejudicial,
                                                                  Confusing, FRE
 5                                                                403.
      141.    NO BATES (git log, marked as           Chunbo Huang Defs’ Obj: (1)
 6
              Exh. 141 at Ferrara deposition)                     Relevance, FRE
 7                                                                402; (2)
                                                                  Authentication,
 8                                                                FRE 901; (3)
                                                                  Hearsay, FRE
 9                                                                801, 805; (4)
10                                                                Unduly
                                                                  Prejudicial,
11                                                                Confusing, FRE
                                                                  403.
12    142.    NO BATES (git log, marked as           Chunbo Huang Defs’ Obj: (1)
              Exh. 142 at Ferrara deposition)                     Relevance, FRE
13                                                                402; (2)
14                                                                Authentication,
                                                                  FRE 901; (3)
15                                                                Hearsay, FRE
                                                                  801, 805; (4)
16                                                                Unduly
                                                                  Prejudicial,
17
                                                                  Confusing, FRE
18                                                                403.
      143.    NO BATES (git log, marked as           Chunbo Huang Defs’ Obj: (1)
19            Exh. 143 at Ferrara deposition)                     Relevance, FRE
                                                                  402; (2)
20                                                                Authentication,
                                                                  FRE 901; (3)
21
                                                                  Hearsay, FRE
22                                                                801, 805; (4)
                                                                  Unduly
23                                                                Prejudicial,
                                                                  Confusing, FRE
24                                                                403.
25

26

27

28

                                                       36
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page38
                                                                39ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ        DATE
                                                     WITNESS(ES)                    ADMITTED
 2
      144.    NO BATES (excerpt from                 Chunbo       Defs’ Obj: (1)
 3            Sirovica report, p. 9, marked as       Huang, Dean  Relevance, FRE
              Exh. 144 at Ferrara deposition)        Sirovica     402; (2) Hearsay,
 4                                                                FRE 801, 805;
                                                                  (3) Unduly
 5                                                                Prejudicial,
                                                                  Confusing, FRE
 6
                                                                  403.
 7    145.    NO BATES (excerpt from                 Chunbo       Defs’ Obj: (1)
              Sirovica report, p. 13, marked as      Huang, Dean  Relevance, FRE
 8            Exh. 145 at Ferrara deposition)        Sirovica     402; (2) Hearsay,
                                                                  FRE 801, 805;
 9                                                                (3) Unduly
10                                                                Prejudicial,
                                                                  Confusing, FRE
11                                                                403.
      146.    NO BATES (excerpt from                 Chunbo       Defs’ Obj: (1)
12            Sirovica report, p. 17, marked as      Huang, Dean  Relevance, FRE
              Exh. 146 at Ferrara deposition)        Sirovica     402; (2) Hearsay,
13                                                                FRE 801, 805;
14                                                                (3) Unduly
                                                                  Prejudicial,
15                                                                Confusing, FRE
                                                                  403.
16    147.    DEF021657_HC_AEO_SC                    Nick Ferrara
              (source code comparison chart,
17
              marked as Exh. 147 at Ferrara
18            deposition)
      148.    DEF021636_HC_AEO_SC                    Nick Ferrara   Defs’ Obj: (1)
19            (Ferrara’s notes dated 4-2-19,                        Relevance, FRE
              marked as Exh. 148 at Ferrara                         402; (2) Hearsay,
20            deposition)                                           FRE 801, 805;
21                                                                  (3) Unduly
                                                                    Prejudicial,
22                                                                  Confusing, FRE
                                                                    403.
23    149.    DEF021637_HC_AEO_SC                    Nick Ferrara   Defs’ Obj: (1)
              (Ferrara’s notes dated 5-21-19,                       Relevance, FRE
24            marked as Exh. 149 at Ferrara                         402; (2) Hearsay,
25            deposition)                                           FRE 801, 805;
                                                                    (3) Unduly
26                                                                  Prejudicial,
                                                                    Confusing, FRE
27                                                                  403.
28

                                                       37
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page39
                                                                40ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      150.    DEF021658_HC_AEO_SC                    Nick Ferrara Pl.’s Obj: (1):
 3            (source code comparison chart,                      Relevance (FRE
              marked as Exh. 150 at Ferrara                       402), (2)
 4            deposition)                                         Hearsay (FRE
                                                                  801, 805), (3)
 5                                                                Unfair
                                                                  Prejudice/Confus
 6
                                                                  ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
      151.    DEF021660_HC_AEO_SC                    Nick Ferrara Pl.’s Obj: (1):
 9            (source code comparison chart,                      Relevance (FRE
10            marked as Exh. 151 at Ferrara                       402), (2)
              deposition)                                         Hearsay (FRE
11                                                                801, 805), (3)
                                                                  Unfair
12                                                                Prejudice/Confus
                                                                  ing (FRE 403),
13                                                                (4)
14                                                                Authentication
                                                                  (FRE 901).
15    152.    NO BATES (source code                               Pl.’s Obj: (1):
              document prepared by LiLaw,                         Relevance (FRE
16            marked as Exh. 152 at Ferrara                       402), (2)
              deposition)                                         Hearsay (FRE
17
                                                                  801, 805), (3)
18                                                                Unfair
                                                                  Prejudice/Confus
19                                                                ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21

22                                                                Defs’ Obj: (1)
                                                                  Relevance, FRE
23                                                                402; (2)
                                                                  Authentication,
24                                                                FRE 901; (3)
                                                                  Hearsay, FRE
25
                                                                  801, 805; (4)
26                                                                Unduly
                                                                  Prejudicial,
27                                                                Confusing, FRE
                                                                  403.
28

                                                      38
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page40
                                                                41ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ          DATE
                                                     WITNESS(ES)                      ADMITTED
 2
      153.    NO BATES (source code                                Pl.’s Obj: (1):
 3            document prepared by LiLaw,                          Relevance (FRE
              marked as Exh. 153 at Ferrara                        402), (2)
 4            deposition)                                          Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
 9                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
10
                                                                   402; (2)
11                                                                 Authentication,
                                                                   FRE 901; (3)
12                                                                 Hearsay, FRE
                                                                   801, 805; (4)
13                                                                 Unduly
14                                                                 Prejudicial,
                                                                   Confusing, FRE
15                                                                 403.
      154.    NO BATES (source code                                Pl.’s Obj: (1):
16            document prepared by LiLaw,                          Relevance (FRE
              marked as Exh. 154 at Ferrara                        402), (2)
17            deposition)                                          Hearsay (FRE
18                                                                 801, 805), (3)
                                                                   Unfair
19                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
20                                                                 (4)
                                                                   Authentication
21
                                                                   (FRE 901).
22
                                                                   Defs’ Obj: (1)
23                                                                 Relevance, FRE
                                                                   402; (2)
24                                                                 Authentication,
                                                                   FRE 901; (3)
25
                                                                   Hearsay, FRE
26                                                                 801, 805; (4)
                                                                   Unduly
27                                                                 Prejudicial,
                                                                   Confusing, FRE
28                                                                 403.
                                                      39
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page41
                                                                42ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      155.    NO BATES (Dominic M.                                 Pl.’s Obj: (1):
 3            Persechini’s curriculum vitae,                       Relevance (FRE
              marked as Exh. 155 at Persechini                     402).
 4            deposition)
                                                                   Defs’ Obj: (1)
 5                                                                 Relevance, FRE
                                                                   402; (2) Hearsay,
 6
                                                                   FRE 801.
 7    156.    CTC_DP01752_Highly               Dominic M.          Pl.’s Obj: (1):
              Confidential-Attorneys’ Eyes     Persechini          Relevance (FRE
 8            Only (email dated 5-25-19,                           402).
              marked as Exh. 156 at Persechini
 9            deposition)
10    157.    CTC_DP01761-CTC_DP01764                              Pl.’s Obj: (1):
              (document labeled Production by                      Relevance (FRE
11            Reference, marked as Exh. 157                        402), (2)
              at Persechini deposition)                            Hearsay (FRE
12                                                                 801, 805)
13                                                                 Defs’ Obj: (1)
14                                                                 Relevance, FRE
                                                                   402; (2) Hearsay,
15                                                                 FRE 801; (3)
                                                                   Unduly
16                                                                 Prejudicial,
                                                                   Confusing, FRE
17
                                                                   403.
18    158.    CTC_DP01734-CTC_DP01741                Dominic M.    Pl.’s Obj: (1):
              (invoices, marked as Exh. 158 at       Persechini    Relevance (FRE
19            Persechini deposition)                               402), (2)
                                                                   Hearsay (FRE
20                                                                 801, 805)
21

22    159.    NO BATES (Second Amended               Dominic M.    Pl.’s Obj: (1):
              Notice of Taking Deposition of         Persechini    Relevance (FRE
23            Dominic M. Persechini, marked                        402), (2)
              as Exh. 159 at Persechini                            Hearsay (FRE
24            deposition)                                          801, 805)
25

26

27

28

                                                       40
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page42
                                                                43ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ          DATE
                                                     WITNESS(ES)                      ADMITTED
 2
      160.    DEF018545-DEF018565 /                                Pl.’s Obj: (1):
 3            CTC_DP01368-CTC_DP01388                              Relevance (FRE
              (document labeled RiverPay,                          402), (2)
 4            Inc., Consolidated Financial                         Hearsay (FRE
              Statements, marked as Exh. 160                       801, 805)
 5            at Persechini deposition)
                                                                   Defs’ Obj:
 6
                                                                   Relevance, FRE
 7                                                                 402.
      161.    NO BATES (Expert Rebuttal              Russell W.    Pl.’s Obj: (1):
 8            Report of Russell W. Mangum            Mangum III,   Relevance (FRE
              III, Ph.D., dated 8-9-19, marked       Ph.D.         402), (2)
 9            as Exh. 161 at Persechini                            Hearsay (FRE
10            deposition)                                          801, 805), (3)
                                                                   Unfair
11                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
12                                                                 (4)
                                                                   Authentication
13                                                                 (FRE 901).
14    162.    Danhua00096-Danhua00105                              Pl.’s Obj: (1):
              (document labeled Riverpay                           Relevance (FRE
15            DHVC investment memo,                                402), (2)
              marked as Exh. 162 at Persechini                     Hearsay (FRE
16            deposition)                                          801, 805), (3)
                                                                   Unfair
17
                                                                   Prejudice/Confus
18                                                                 ing (FRE 403),
                                                                   (4)
19                                                                 Authentication
                                                                   (FRE 901).
20

21

22

23

24

25

26

27

28

                                                       41
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page43
                                                                44ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      163.    NO BATES (document labeled                           Pl.’s Obj: (1):
 3            Corrected Schedule 5, marked as                      Relevance (FRE
              Exh. 163 at Persechini                               402), (2)
 4            deposition)                                          Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
 9                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
10
                                                                   402; (2) Hearsay,
11                                                                 FRE 801, 805;
                                                                   (3) Unduly
12                                                                 Prejudicial,
                                                                   Confusing, FRE
13                                                                 403.
14    164.-   Not used
      165.
15    166.    NO BATES (document labeled                           Pl.’s Obj: (1):
              Citcon and Shift4 Payments,                          Relevance (FRE
16            marked as Exh. 166 at Wang                           402), (2)
              deposition)                                          Hearsay (FRE
17
                                                                   801, 805), (3)
18                                                                 Unfair
                                                                   Prejudice/Confus
19                                                                 ing (FRE 403),
                                                                   (4)
20                                                                 Authentication
                                                                   (FRE 901).
21

22                                                                 Defs’ Obj:
                                                                   Unduly
23                                                                 Prejudicial,
                                                                   Confusing, FRE
24                                                                 403.
25

26

27

28

                                                      42
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page44
                                                                45ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      167.    NO BATES (document labeled             Frank Wang;  Pl.’s Obj: (1):
 3            Citcon and Shift4 Payments             Eric Yin;    Relevance (FRE
              (witness copy), marked as Exh.         Chunbo Huang 402), (2)
 4            167 at Wang deposition)                             Hearsay (FRE
                                                                  801, 805), (3)
 5                                                                Unfair
                                                                  Prejudice/Confus
 6
                                                                  ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
      168.    CTC006152-CTC006153 (email             Kenny Shi;   Pl.’s Obj: (1):
 9            dated 9-3-17, marked as Exh.           Frank Wang;  Relevance (FRE
10            168 at Wang deposition)                Wei Jiang;   402), (2)
                                                     Chunbo Huang Hearsay (FRE
11                                                                801, 805), (3)
                                                                  Unfair
12                                                                Prejudice/Confus
                                                                  ing (FRE 403),
13                                                                (4)
14                                                                Authentication
                                                                  (FRE 901).
15    169.-   Not used
      199.
16    200.    NO BATES (Dean Sirovica’s                           Pl.’s Obj: (1):
              curriculum vitae, marked as Exh.                    Relevance (FRE
17
              200 at Sirovica deposition)                         402), (2)
18                                                                Hearsay (FRE
                                                                  801, 805).
19
                                                                  Defs’ Obj: (1)
20                                                                Relevance, FRE
                                                                  402; (2) Hearsay,
21
                                                                  FRE 801.
22    200A. NO BATES (Deposition              Mark Eskridge       Pl.’s Obj: (1):
            Subpoena to Mark Eskridge,                            Relevance (FRE
23          marked as Exh. 200 at Eskridge                        402), (2)
            deposition and relabeled to avoid                     Hearsay (FRE
24          duplication)                                          801, 805), (3)
25                                                                Unfair
                                                                  Prejudice/Confus
26                                                                ing (FRE 403),
                                                                  (4)
27                                                                Authentication
                                                                  (FRE 901).
28

                                                      43
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page45
                                                                46ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION            SPONSORING        STIP./OBJ       DATE
                                              WITNESS(ES)                     ADMITTED
 2
      201.  NO BATES (Second Amended          Dean Sirovica, Pl.’s Obj: (1):
 3          Notice of Taking Deposition of    Ph.D.          Relevance (FRE
            Dean Sirovica, Ph.D., marked as                  402), (2)
 4          Exh. 201 at Sirovica deposition)                 Hearsay (FRE
                                                             801, 805), (3)
 5                                                           Unfair
                                                             Prejudice/Confus
 6
                                                             ing (FRE 403),
 7                                                           (4)
                                                             Authentication
 8                                                           (FRE 901).
      201A. CTC_ME00024 (document                            Pl.’s Obj: (1):
 9          labeled Production by Reference,                 Relevance (FRE
10          marked as Exh. 201 at Eskridge                   402), (2)
            deposition and relabeled to avoid                Hearsay (FRE
11          duplication)                                     801, 805), (3)
                                                             Unfair
12                                                           Prejudice/Confus
                                                             ing (FRE 403),
13                                                           (4)
14                                                           Authentication
                                                             (FRE 901).
15
                                                          Defs’ Obj: (1)
16                                                        Relevance, FRE
                                                          402; (2) Hearsay,
17                                                        FRE 801; (3)
18                                                        Unduly
                                                          Prejudicial,
19                                                        Confusing, FRE
                                                          403.
20

21

22

23

24

25

26

27

28

                                                     44
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page46
                                                                47ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ           DATE
                                                     WITNESS(ES)                        ADMITTED
 2
      202.    CTC DS00022-CTC DS00023                               Pl.’s Obj: (1):
 3            (document labeled Production by                       Relevance (FRE
              Reference, marked as Exh. 202                         402), (2)
 4            at Sirovica deposition)                               Hearsay (FRE
                                                                    801, 805), (3)
 5                                                                  Unfair
                                                                    Prejudice/Confus
 6
                                                                    ing (FRE 403),
 7                                                                  (4)
                                                                    Authentication
 8                                                                  (FRE 901).
 9                                                                  Defs’ Obj: (1)
                                                                    Relevance, FRE
10
                                                                    402; (2) Hearsay,
11                                                                  FRE 801; (3)
                                                                    Unduly
12                                                                  Prejudicial,
                                                                    Confusing, FRE
13                                                                  403.
14    202A. CTC_ME00001-CTC_ME00002 Mark Eskridge                   Pl.’s Obj: (1):
            (Digital Mountain invoices,                             Relevance (FRE
15          marked as Exh. 202 at Eskridge                          402), (2)
            deposition and relabeled to avoid                       Hearsay (FRE
16          duplication)                                            801, 805), (3)
                                                                    Unfair
17                                                                  Prejudice/Confus
18                                                                  ing (FRE 403),
                                                                    (4)
19                                                                  Authentication
                                                                    (FRE 901).
20    203.    DEF021647_HC_AEO_SC                    Nick Ferrara   Pl.’s Obj: (1):
              (document labeled Notes on                            Relevance (FRE
21
              Sirovica Rebuttal Report,                             402), (2)
22            marked as Exh. 203 at Sirovica                        Hearsay (FRE
              deposition)                                           801, 805), (3)
23                                                                  Unfair
                                                                    Prejudice/Confus
24                                                                  ing (FRE 403),
                                                                    (4)
25
                                                                    Authentication
26                                                                  (FRE 901).

27

28

                                                       45
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page47
                                                                48ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING        STIP./OBJ       DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      204.    CTC_DS00001 (email dated 4-            Dean Sirovica, Pl.’s Obj: (1):
 3            25-19, marked as Exh. 204 at           Ph.D.          Relevance (FRE
              Sirovica deposition)                                  402), (2)
 4                                                                  Hearsay (FRE
                                                                    801, 805), (3)
 5                                                                  Unfair
                                                                    Prejudice/Confus
 6
                                                                    ing (FRE 403),
 7                                                                  (4)
                                                                    Authentication
 8                                                                  (FRE 901).
      205.    CTC_DS00007-CTC_DS00009                Dean Sirovica, Pl.’s Obj: (1):
 9            (engagement letter dated 5-6-19,       Ph.D.          Relevance (FRE
10            marked as Exh. 205 at Sirovica                        402), (2)
              deposition)                                           Hearsay (FRE
11                                                                  801, 805), (3)
                                                                    Unfair
12                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
13                                                                  (4)
14                                                                  Authentication
                                                                    (FRE 901).
15    206.    CTC_DS00010 (email dated 5-            Dean Sirovica, Pl.’s Obj: (1):
              20-19, marked as Exh. 206 at           Ph.D.          Relevance (FRE
16            Sirovica deposition)                                  402), (2)
                                                                    Hearsay (FRE
17
                                                                    801, 805), (3)
18                                                                  Unfair
                                                                    Prejudice/Confus
19                                                                  ing (FRE 403),
                                                                    (4)
20                                                                  Authentication
                                                                    (FRE 901).
21

22

23

24

25

26

27

28

                                                      46
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page48
                                                                49ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      207.    NO BATES (Expert Report of                           Pl.’s Obj: (1):
 3            Dean Sirovica, Ph.D., dated 6-                       Relevance (FRE
              14-19, marked as Exh. 207 at                         402), (2)
 4            Sirovica deposition)                                 Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
 9                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
10
                                                                   402; (2) Hearsay,
11                                                                 FRE 801; (3)
                                                                   Unduly
12                                                                 Prejudicial,
                                                                   Confusing, FRE
13                                                                 403.
14    208.    CTC DS00021 (document                                Pl.’s Obj: (1):
              labeled Citcon CEO Call, dated                       Relevance (FRE
15            6-13-19, marked as Exh. 208 at                       402), (2)
              Sirovica deposition)                                 Hearsay (FRE
16                                                                 801, 805), (3)
                                                                   Unfair
17                                                                 Prejudice/Confus
18                                                                 ing (FRE 403),
                                                                   (4)
19                                                                 Authentication
                                                                   (FRE 901).
20
                                                                   Defs’ Obj: (1)
21
                                                                   Relevance, FRE
22                                                                 402; (2) Hearsay,
                                                                   FRE 801, 805;
23                                                                 (3) Unduly
                                                                   Prejudicial,
24                                                                 Confusing, FRE
                                                                   403.
25

26

27

28

                                                      47
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page49
                                                                50ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING         STIP./OBJ           DATE
                                                     WITNESS(ES)                          ADMITTED
 2
      209.    NO BATES (Rebuttal Report of                            Pl.’s Obj: (1):
 3            Dean Sirovica, Ph.D., dated 8-9-                        Relevance (FRE
              19, marked as Exh. 209 at                               402), (2)
 4            Sirovica deposition)                                    Hearsay (FRE
                                                                      801, 805), (3)
 5                                                                    Unfair
                                                                      Prejudice/Confus
 6
                                                                      ing (FRE 403),
 7                                                                    (4)
                                                                      Authentication
 8                                                                    (FRE 901).
 9                                                                    Defs’ Obj: (1)
                                                                      Relevance, FRE
10
                                                                      402; (2) Hearsay,
11                                                                    FRE 801; (3)
                                                                      Unduly
12                                                                    Prejudicial,
                                                                      Confusing, FRE
13                                                                    403.
14    210.    CTC_DS00012-CTC_DS00014                Dean Sirovica,   Pl.’s Obj: (1):
              (Sirovica invoice dated 6-2-19         Ph.D.            Relevance (FRE
15            and email dated 6-3-19, marked                          402), (2)
              as Exh. 210 at Sirovica                                 Hearsay (FRE
16            deposition)                                             801, 805), (3)
                                                                      Unfair
17                                                                    Prejudice/Confus
18                                                                    ing (FRE 403).
      211.    CTC_DS00015-CTC_DS00016                Dean Sirovica,   Pl.’s Obj: (1):
19            (Sirovica invoice dated 7-19-19,       Ph.D.            Relevance (FRE
              marked as Exh. 211 at Sirovica                          402), (2)
20            deposition)                                             Hearsay (FRE
                                                                      801, 805), (3)
21
                                                                      Unfair
22                                                                    Prejudice/Confus
                                                                      ing (FRE 403).
23    212.    CTC_DS00018-CTC_DS00020                Dean Sirovica,   Pl.’s Obj: (1):
              (email dated 8-9-19 and Sirovica       Ph.D.            Relevance (FRE
24            invoice dated 8-8-19, marked as                         402), (2)
25            Exh. 212 at Sirovica deposition)                        Hearsay (FRE
                                                                      801, 805), (3)
26                                                                    Unfair
                                                                      Prejudice/Confus
27                                                                    ing (FRE 403).
      213.-   Not used
28    249.
                                                       48
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page50
                                                                51ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ          DATE
                                                     WITNESS(ES)                      ADMITTED
 2
      250.    DEF022197-DEF022202                                  Pl.’s Obj: (1):
 3            (engagement letter, dated 5-15-                      Relevance (FRE
              19, marked as Exh. 250 at                            402), (2)
 4            Kunkel deposition)                                   Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403).
 7
                                                                   Defs’ Obj: (1)
 8                                                                 Relevance, FRE
                                                                   402; (2) Unduly
 9                                                                 Prejudicial,
                                                                   Confusing, FRE
10
                                                                   403.
11    251.    DEF022202-DEF022203 (Setec                           Pl.’s Obj: (1):
              Investigations invoice, dated 7-                     Relevance (FRE
12            12-19, marked as Exh. 251 at                         402), (2)
              Kunkel deposition)                                   Hearsay (FRE
13                                                                 801, 805), (3)
14                                                                 Unfair
                                                                   Prejudice/Confus
15                                                                 ing (FRE 403),
                                                                   (4)
16                                                                 Authentication
                                                                   (FRE 901).
17

18                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
19                                                                 402; (2) Unduly
                                                                   Prejudicial,
20                                                                 Confusing, FRE
                                                                   403.
21

22

23

24

25

26

27

28

                                                      49
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page51
                                                                52ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      252.    DEF022204 (Setec                                     Pl.’s Obj: (1):
 3            Investigations invoice, dated 9-                     Relevance (FRE
              16-19, marked as Exh. 252 at                         402), (2)
 4            Kunkel deposition)                                   Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
 9                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
10
                                                                   402; (2) Unduly
11                                                                 Prejudicial,
                                                                   Confusing, FRE
12                                                                 403.
      253.    DEF021740-DEF021741 (email                           Pl.’s Obj: (1):
13            dated 7-31-19, marked as Exh.                        Relevance (FRE
14            253 at Kunkel deposition)                            402), (2)
                                                                   Hearsay (FRE
15                                                                 801, 805), (3)
                                                                   Unfair
16                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
17                                                                 (4)
18                                                                 Authentication
                                                                   (FRE 901).
19
                                                                   Defs’ Obj: (1)
20                                                                 Relevance, FRE
                                                                   402; (2) Hearsay,
21
                                                                   FRE 801; (3)
22                                                                 Unduly
                                                                   Prejudicial,
23                                                                 Confusing, FRE
                                                                   403.
24

25

26

27

28

                                                      50
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page52
                                                                53ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION           SPONSORING      STIP./OBJ       DATE
                                             WITNESS(ES)                   ADMITTED
 2
      254.    DEF021881-DEF021889 (emails Kenny Shi;      Pl.’s Obj: (1):
 3            previously produced by Citcon, Mike Kunkel; Relevance (FRE
              marked as Exh. 254 at Kunkel   Chunbo Huang 402), (2)
 4            deposition)                                 Hearsay (FRE
                                                          801, 805), (3)
 5                                                        Unfair
                                                          Prejudice/Confus
 6
                                                          ing (FRE 403.
 7    255.    NO BATES (document labeled                  Pl.’s Obj: (1):
              Unjust Enrichment as a Remedy               Relevance (FRE
 8            for Trade Secret                            402), (2)
              Misappropriation, marked as                 Hearsay (FRE
 9            Exh. 255 at Mangum deposition)              801, 805), (3)
10                                                        Unfair
                                                          Prejudice/Confus
11                                                        ing (FRE 403),
                                                          (4)
12                                                        Authentication
                                                          (FRE 901).
13

14                                                        Defs’ Obj: (1)
                                                          Relevance, FRE
15                                                        402; (2)
                                                          Authentication,
16                                                        FRE 901; (3)
                                                          Hearsay, FRE
17                                                        801, 805; (4)
18                                                        Unduly
                                                          Prejudicial,
19                                                        Confusing, FRE
                                                          403.
20

21

22

23

24

25

26

27

28

                                                     51
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page53
                                                                54ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ          DATE
                                                     WITNESS(ES)                      ADMITTED
 2
      256.    NO BATES (document labeled                           Pl.’s Obj: (1):
 3            Black’s Law Dictionary, marked                       Relevance (FRE
              as Exh. 256 at Mangum                                402), (2)
 4            deposition)                                          Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
 9                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
10
                                                                   402; (2)
11                                                                 Authentication,
                                                                   FRE 901; (3)
12                                                                 Hearsay, FRE
                                                                   801, 805; (4)
13                                                                 Unduly
14                                                                 Prejudicial,
                                                                   Confusing, FRE
15                                                                 403.
      257.    NO BATES (document labeled                           Pl.’s Obj: (1):
16            How My Life Was Ruined By A                          Relevance (FRE
              Silicon Valley Startup And                           402), (2)
17            Former PayPal & Uber Execs,                          Hearsay (FRE
18            marked as Exh. 257 at the                            801, 805), (3)
              deposition on written questions                      Unfair
19            of Zheng)                                            Prejudice/Confus
                                                                   ing (FRE 403),
20                                                                 (4)
                                                                   Authentication
21
                                                                   (FRE 901).
22
                                                                   Defs’ Obj: (1)
23                                                                 Relevance, FRE
                                                                   402; (2)
24                                                                 Authentication,
                                                                   FRE 901; (3)
25
                                                                   Hearsay, FRE
26                                                                 801, 805; (4)
                                                                   Unduly
27                                                                 Prejudicial,
                                                                   Confusing, FRE
28                                                                 403.
                                                      52
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page54
                                                                55ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      258.    CTC043995-CTC043996 (email                           Pl.’s Obj: (1):
 3            in English and Chinese dated 12-                     Relevance (FRE
              21-17, marked as Exh. 258 at the                     402), (2)
 4            deposition on written questions                      Hearsay (FRE
              of Zheng and Han)                                    801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
 9                                                                 Defs’ Obj: (1)
                                                                   Relevance, FRE
10
                                                                   402; (2)
11                                                                 Authentication,
                                                                   FRE 901; (3)
12                                                                 Hearsay, FRE
                                                                   801, 805; (4)
13                                                                 Unduly
14                                                                 Prejudicial,
                                                                   Confusing, FRE
15                                                                 403.
      259.    Not used
16    260.    DEF022939 (bank statement,                           Defs’ Obj: (1)
              marked as Exh. 260 at Hua                            Relevance, FRE
17
              deposition)                                          402; (2) Hearsay,
18                                                                 FRE 801, 805;
                                                                   (3) Unduly
19                                                                 Prejudicial,
                                                                   Confusing, FRE
20                                                                 403.
      261.    CTC061962_HIGHLY                                     Defs’ Obj: (1)
21
              CONFIDENTIAL-                                        Relevance, FRE
22            ATTORNEYS’ EYES ONLY                                 402; (2)
              (email chain in Chinese and                          Authentication,
23            English dated 6-3-16, marked as                      FRE 901; (3)
              Exh. 261 at Hua deposition)                          Hearsay, FRE
24                                                                 801, 805; (4)
25                                                                 Unduly
                                                                   Prejudicial,
26                                                                 Confusing, FRE
                                                                   403.
27

28

                                                      53
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page55
                                                                56ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      262.    CTC061963_HIGHLY                                     Defs’ Obj: (1)
 3            CONFIDENTIAL-                                        Relevance, FRE
              ATTORNEYS’ EYES ONLY                                 402; (2)
 4            (email chain in Chinese and                          Authentication,
              English dated 10-6-16, and                           FRE 901; (3)
 5            spreadsheet in Chinese and                           Hearsay, FRE
              English dated 9-7-16, marked as                      801, 805; (4)
 6
              Exh. 262 at Hua deposition)                          Unduly
 7                                                                 Prejudicial,
                                                                   Confusing, FRE
 8                                                                 403.
      263.    NO BATES (printout from                              Defs’ Obj: (1)
 9            zillow.com, marked as Exh. 263                       Relevance, FRE
10            at Shi deposition)                                   402; (2)
                                                                   Authentication,
11                                                                 FRE 901; (3)
                                                                   Hearsay, FRE
12                                                                 801, 805; (4)
                                                                   Unduly
13                                                                 Prejudicial,
14                                                                 Confusing, FRE
                                                                   403.
15    264.    DEF021822 (TD Ameritrade                             Defs’ Obj: (1)
              statement, marked as Exh. 264 at                     Relevance, FRE
16            Shi deposition)                                      402; (2) Hearsay,
                                                                   FRE 801, 805;
17
                                                                   (3) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      265.    DEF021673 (retirement savings                        Defs’ Obj: (1)
20            account statement, marked as                         Relevance, FRE
              Exh. 265 at Shi deposition)                          402; (2) Hearsay,
21
                                                                   FRE 801, 805;
22                                                                 (3) Unduly
                                                                   Prejudicial,
23                                                                 Confusing, FRE
                                                                   403.
24    266.    DEF022024-DEF022025 (bank                            Defs’ Obj: (1)
25            statement, marked as Exh. 266 at                     Relevance, FRE
              Shi deposition)                                      402; (2) Hearsay,
26                                                                 FRE 801, 805;
                                                                   (3) Unduly
27                                                                 Prejudicial,
                                                                   Confusing, FRE
28                                                                 403.
                                                      54
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page56
                                                                57ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      267.    DEF022813-DEF022815                                  Defs’ Obj: (1)
 3            (printout of shareworks                              Relevance, FRE
              dashboard, marked as Exh. 267                        402; (2) Hearsay,
 4            at Shi deposition)                                   FRE 801, 805;
                                                                   (3) Unduly
 5                                                                 Prejudicial,
                                                                   Confusing, FRE
 6
                                                                   403.
 7    268.    DEF021989 (investment account                        Defs’ Obj: (1)
              statement, marked as Exh. 268 at                     Relevance, FRE
 8            Shi deposition)                                      402; (2) Hearsay,
                                                                   FRE 801, 805;
 9                                                                 (3) Unduly
10                                                                 Prejudicial,
                                                                   Confusing, FRE
11                                                                 403.
      269.    DEF022710-DEF022712 (bank                            Defs’ Obj: (1)
12            statement and investment                             Relevance, FRE
              account statement, marked as                         402; (2) Hearsay,
13            Exh. 269 at Shi deposition)                          FRE 801, 805;
14                                                                 (3) Unduly
                                                                   Prejudicial,
15                                                                 Confusing, FRE
                                                                   403.
16    270.    DEF022807 (investment account                        Defs’ Obj: (1)
              statement, marked as Exh. 270 at                     Relevance, FRE
17
              Shi deposition)                                      402; (2) Hearsay,
18                                                                 FRE 801, 805;
                                                                   (3) Unduly
19                                                                 Prejudicial,
                                                                   Confusing, FRE
20                                                                 403.
21    271.    CTC061886 (printout of                               Defs’ Obj: (1)
              spreadsheet with dates ranging                       Relevance, FRE
22            from 10-1-17 to 12-16-17,                            402; (2)
              marked as Exh. 271 at Shi                            Authentication,
23            deposition)                                          FRE 901; (3)
                                                                   Hearsay, FRE
24                                                                 801, 805; (4)
25                                                                 Unduly
                                                                   Prejudicial,
26                                                                 Confusing, FRE
                                                                   403.
27

28

                                                      55
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page57
                                                                58ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ         DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      272.    NO BATES (document labeled                           Defs’ Obj: (1)
 3            Bash File—Thinkpad X1 Carbon                         Relevance, FRE
              laptop (s/n PF-OPTGT), marked                        402; (2)
 4            as Exh. 272 at Shi deposition)                       Authentication,
                                                                   FRE 901; (3)
 5                                                                 Hearsay, FRE
                                                                   801, 805; (4)
 6
                                                                   Unduly
 7                                                                 Prejudicial,
                                                                   Confusing, FRE
 8                                                                 403.
      273.    NO BATES (printout of                                Defs’ Obj: (1)
 9            spreadsheet, marked as Exh. 273                      Relevance, FRE
10            at Shi deposition)                                   402; (2)
                                                                   Authentication,
11                                                                 FRE 901; (3)
                                                                   Hearsay, FRE
12                                                                 801, 805; (4)
                                                                   Unduly
13                                                                 Prejudicial,
14                                                                 Confusing, FRE
                                                                   403.
15    274.-   Not used
      279.
16

17      II.     PLAINTIFF’S AND COUNTER-DEFENDANT’S ADDITIONAL EXHIBITS.

18     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ         DATE
                                                     WITNESS(ES)                     ADMITTED
19
      280.    CTC045565-CTC045566 (email             Chunbo Huang Defs’ Obj: (1)
20            between Hua and Huang Re                            Relevance, FRE
              Dino Lab Payment account                            402; (2) Unduly
21            information, dated 5-1-16)                          Prejudicial,
                                                                  Confusing, FRE
22                                                                403.
23    281.    CTC031574 D18 (From Hua to             York Hua,    Defs’ Obj: (1)
              He Yi at All-Union Re POS              Kenny Shi    Relevance, FRE
24            program, dated 9-28-16)                             402; (2)
                                                                  Authentication,
25                                                                FRE 901; (3)
                                                                  Hearsay, FRE
26                                                                801, 805; (4)
27                                                                Unduly
                                                                  Prejudicial,
28                                                                Confusing, FRE
                                                                  403.
                                                       56
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page58
                                                                59ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION           SPONSORING      STIP./OBJ        DATE
                                             WITNESS(ES)                    ADMITTED
 2
      282.    CTC057762 D27 (email between York Hua, Eric Defs’ Obj: (1)
 3            Hua and szzt China Re POS      Yin          Relevance, FRE
              software?, dated 2-5-17)                    402; (2)
 4                                                        Authentication,
                                                          FRE 901; (3)
 5                                                        Hearsay, FRE
                                                          801, 805; (4)
 6
                                                          Unduly
 7                                                        Prejudicial,
                                                          Confusing, FRE
 8                                                        403.
      283.    CTC29460 D29 (email between Chunbo          Defs’ Obj: (1)
 9            Weijie An at All-Union, Eason  Huang, York  Relevance, FRE
10            He and Hua Re Software         Hua, Kenny   402; (2)
              development, dated 2-26-17)    Shi          Authentication,
11                                                        FRE 901; (3)
                                                          Hearsay, FRE
12                                                        801, 805; (4)
                                                          Unduly
13                                                        Prejudicial,
14                                                        Confusing, FRE
                                                          403.
15    284.    Danhua0106 (RiverPay business York Hua,     Defs’ Obj: (1)
              plan)                          Ryan Zheng,  Relevance, FRE
16                                           Simon Han    402; (2)
                                                          Authentication,
17
                                                          FRE 901; (3)
18                                                        Hearsay, FRE
                                                          801, 805; (4)
19                                                        Unduly
                                                          Prejudicial,
20                                                        Confusing, FRE
                                                          403.
21
      285.    DropBox004 (Dropbox log files) Wei Jiang    Defs’ Obj: (1)
22                                                        Relevance, FRE
                                                          402; (2)
23                                                        Authentication,
                                                          FRE 901; (3)
24                                                        Hearsay, FRE
25                                                        801, 805; (4)
                                                          Unduly
26                                                        Prejudicial,
                                                          Confusing, FRE
27                                                        403.
28

                                                     57
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page59
                                                                60ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING          STIP./OBJ        DATE
                                                     WITNESS(ES)                        ADMITTED
 2
      286.    CTC061975 (Citcon Proof of             Wei Jiang
 3            Concept Agreement)
      287.    CTC051473 (Citcon Merchant             Chunbo Huang      Defs’ Obj:
 4            Processing Agreement)                                    Relevance, FRE
                                                                       402
 5    288.    CTC43876 (Dino Lab invoice,            Chunbo Huang
 6            dated 6-4-16)
      289.    CTC43873 (Dino Lab invoice,            Chunbo Huang
 7            dated 6-28-16)
      290.    CTC43875 (Dino Lab invoice,            Chunbo Huang
 8            dated 7-31-16)
      291.    CTC061882 (Dino Lab invoice,           Chunbo Huang
 9
              dated 7-13-17)
10    292.    CTC061883 (Dino Lab invoice,           Chunbo Huang
              dated 8-14-17)
11    293.    CTC061884 (Dino Lab invoice,           Chunbo Huang
              dated 9-13-17)
12    294.    CTC043911 (Citcon’s employee           Chunbo Huang
13            agreement template)
      295.    CTC0021244 (Huang email to             Chunbo            Defs’ Obj:
14            Jiang re payment to Hua, dated         Huang, Wei        Hearsay, FRE
              6-11-17)                               Jiang             801, 805.
15    296.    Viaggi video 1                         Wei Jiang, Eric   Defs’ Obj:
                                                     Yin               Hearsay, FRE
16
                                                                       801, 805.
17    297.    Viaggi video 2                         Wei Jiang, Eric   Defs’ Obj:
                                                     Yin               Hearsay, FRE
18                                                                     801, 805.
      298.    Viaggi video 3                         Wei Jiang, Eric   Defs’ Obj:
19                                                   Yin               Hearsay, FRE
20                                                                     801, 805.
      299.    Viaggi picture                         Wei Jiang, Eric   Defs’ Obj:
21                                                   Yin               Unduly
                                                                       Prejudicial,
22                                                                     Confusing, FRE
                                                                       403.
23
      300.    Horologio video                        Wei Jiang, Eric   Defs’ Obj:
24                                                   Yin               Hearsay, FRE
                                                                       801, 805.
25    301.    Horologio pictures                     Wei Jiang, Eric   Defs’ Obj:
                                                     Yin               Unduly
26                                                                     Prejudicial,
                                                                       Confusing, FRE
27
                                                                       403.
28

                                                       58
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page60
                                                                61ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING         STIP./OBJ        DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      302.    Viaggi picture by Yin                  Wei Jiang, Eric Defs’ Obj:
 3                                                   Yin             Unduly
                                                                     Prejudicial,
 4                                                                   Confusing, FRE
                                                                     403.
 5    303.    Viaggi inside 1 by Yin                 Wei Jiang, Eric Defs’ Obj:
                                                     Yin             Unduly
 6
                                                                     Prejudicial,
 7                                                                   Confusing, FRE
                                                                     403.
 8    304.    Viaggi inside 2 by Yin                 Wei Jiang, Eric Defs’ Obj:
                                                     Yin             Unduly
 9                                                                   Prejudicial,
10                                                                   Confusing, FRE
                                                                     403.
11    305.    Complaint (Terry Liu email,            Chunbo Huang Defs’ Obj: (1)
              dated 12-21-17)                                        Relevance, FRE
12                                                                   402; (2)
                                                                     Authentication,
13
                                                                     FRE 901; (3)
14                                                                   Hearsay, FRE
                                                                     801, 805; (4)
15                                                                   Unduly
                                                                     Prejudicial,
16                                                                   Confusing, FRE
                                                                     403.
17
      306.    EC 29 to Opp. to MSJ (W.               Wei Jiang       Defs’ Obj: (1)
18            Jiang’s analysis of the files                          Relevance, FRE
              copied by Shi)                                         402; (2)
19                                                                   Authentication,
                                                                     FRE 901; (3)
20                                                                   Hearsay, FRE
21                                                                   801, 805; (4)
                                                                     Unduly
22                                                                   Prejudicial,
                                                                     Confusing, FRE
23                                                                   403.
24

25

26

27

28

                                                       59
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page61
                                                                62ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION            SPONSORING      STIP./OBJ        DATE
                                              WITNESS(ES)                    ADMITTED
 2
      307.    CTC061929 (Email between        Chunbo Huang Defs’ Obj: (1)
 3            Weiyi Yang at Beijing All Union              Relevance, FRE
              and Hua Re Software design,                  402; (2)
 4            dated 6-3-16)                                Authentication,
                                                           FRE 901; (3)
 5                                                         Hearsay, FRE
                                                           801, 805; (4)
 6
                                                           Unduly
 7                                                         Prejudicial,
                                                           Confusing, FRE
 8                                                         403.
      308.    CTC061932 (Email between        Chunbo Huang Defs’ Obj: (1)
 9            Weiyi Yang at Beijing All Union              Relevance, FRE
10            and Huang Re Software design,                402; (2)
              dated 3-1-16)                                Authentication,
11                                                         FRE 901; (3)
                                                           Hearsay, FRE
12                                                         801, 805; (4)
                                                           Unduly
13                                                         Prejudicial,
14                                                         Confusing, FRE
                                                           403.
15    309.    CTC061935 (Email between        Chunbo Huang Defs’ Obj: (1)
              Cheng Lu and Tao Zhang at                    Relevance, FRE
16            Beijing All Union Re Software                402; (2)
              Design, dated 1-21-16)                       Authentication,
17
                                                           FRE 901; (3)
18                                                         Hearsay, FRE
                                                           801, 805; (4)
19                                                         Unduly
                                                           Prejudicial,
20                                                         Confusing, FRE
                                                           403.
21
      310.    CTC061937 (Email between        Chunbo Huang Defs’ Obj: (1)
22            Weiyi Yang at Beijing All                    Relevance, FRE
              Union, Huang and Hua Re                      402; (2)
23            Software Design, dated 7-4-16)               Authentication,
                                                           FRE 901; (3)
24                                                         Hearsay, FRE
25                                                         801, 805; (4)
                                                           Unduly
26                                                         Prejudicial,
                                                           Confusing, FRE
27                                                         403.
28

                                                     60
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page62
                                                                63ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION             SPONSORING      STIP./OBJ        DATE
                                               WITNESS(ES)                    ADMITTED
 2
      311.    CTC061941 (Email between         Chunbo Huang Defs’ Obj: (1)
 3            Weili Yang at Beijing All Union,              Relevance, FRE
              Huang and Hua Re Software                     402; (2)
 4            Design, dated 8-29-16)                        Authentication,
                                                            FRE 901; (3)
 5                                                          Hearsay, FRE
                                                            801, 805; (4)
 6
                                                            Unduly
 7                                                          Prejudicial,
                                                            Confusing, FRE
 8                                                          403.
      312.    CTC061954 & CTC061948            Chunbo Huang Defs’ Obj: (1)
 9            (attach.) (Email among All                    Relevance, FRE
10            Union Attaching Citcon                        402; (2)
              Database File for review;                     Authentication,
11            attachment: Citcon Database                   FRE 901; (3)
              File, dated 2-4-16)                           Hearsay, FRE
12                                                          801, 805; (4)
                                                            Unduly
13                                                          Prejudicial,
14                                                          Confusing, FRE
                                                            403.
15    313.    CTC061956 & CTC061958            Chunbo       Defs’ Obj: (1)
              (attach.) (Email between Hua     Huang, York  Relevance, FRE
16            and All Union Re Citcon’s        Hua          402; (2)
              github servers; Attachment:                   Authentication,
17
              System Details (Excel file),                  FRE 901; (3)
18            dated 6-28-16)                                Hearsay, FRE
                                                            801, 805; (4)
19                                                          Unduly
                                                            Prejudicial,
20                                                          Confusing, FRE
                                                            403.
21
      314.    CTC61925 (Email between Hua Chunbo            Defs’ Obj: (1)
22            and All-Union people re daily    Huang, York  Relevance, FRE
              transaction records, dated 6-8-  Hua          402; (2)
23            16)                                           Authentication,
                                                            FRE 901; (3)
24                                                          Hearsay, FRE
25                                                          801, 805; (4)
                                                            Unduly
26                                                          Prejudicial,
                                                            Confusing, FRE
27                                                          403.
28

                                                     61
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page63
                                                                64ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION             SPONSORING      STIP./OBJ        DATE
                                               WITNESS(ES)                    ADMITTED
 2
      315.    CTC061966 (Email forwarded to Chunbo          Defs’ Obj: (1)
 3            Huang between Hua and All        Huang, York  Relevance, FRE
              Union Re Software                Hua          402; (2)
 4            Development dated Atch                        Authentication,
              DataBase.pdm, dated 10-6-16)                  FRE 901; (3)
 5                                                          Hearsay, FRE
                                                            801, 805; (4)
 6
                                                            Unduly
 7                                                          Prejudicial,
                                                            Confusing, FRE
 8                                                          403.
      316.    CTC061968 (email from Tao        Chunbo Huang Defs’ Obj: (1)
 9            Zhang at Miteno to others at                  Relevance, FRE
10            Miteno CC Huang Re Citcon                     402; (2)
              August Work Plan, dated 7-30-                 Authentication,
11            15)                                           FRE 901; (3)
                                                            Hearsay, FRE
12                                                          801, 805; (4)
                                                            Unduly
13                                                          Prejudicial,
14                                                          Confusing, FRE
                                                            403.
15    317.    CTC061967 (Huang stated to       Chunbo Huang Defs’ Obj: (1)
              Alipay that Citcon was “ready to              Relevance, FRE
16            integrate,” dated 5-3-16)                     402; (2)
                                                            Authentication,
17
                                                            FRE 901; (3)
18                                                          Hearsay, FRE
                                                            801, 805; (4)
19                                                          Unduly
                                                            Prejudicial,
20                                                          Confusing, FRE
                                                            403.
21
      318.    CTC061963 (Hua’s list of         Chunbo       Defs’ Obj: (1)
22            software problems needs to be    Huang, York  Relevance, FRE
              resolved, dated 10-6-16)         Hua, Kenny   402; (2)
23                                             Shi          Authentication,
                                                            FRE 901; (3)
24                                                          Hearsay, FRE
25                                                          801, 805; (4)
                                                            Unduly
26                                                          Prejudicial,
                                                            Confusing, FRE
27                                                          403.
28

                                                     62
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page64
                                                                65ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      319.    CTC61960 (Email between Tao            Chunbo Huang Defs’ Obj: (1)
 3            Zhang and Michael Shou CC                            Relevance, FRE
              Huang Re POS research and                            402; (2) Hearsay,
 4            draft plan, dated 10-18-15)                          FRE 801.
      320.    CTC061891 (All Union                   Chunbo Huang Defs’ Obj:
 5            Contract, dated 12-1-15)                             Authentication,
                                                                   FRE 901.
 6
      321.    CTC061917 (Digital Mountain            Chunbo
 7            Chain of Custody Form for Shi          Huang, Frank
              Laptop, dated 5-29-18)                 Wang
 8    322.    Persechini CV (Pers. Report,           Dominic       Defs’ Obj: (1)
              Tab 3 (without the cases)              Persechini    Relevance, FRE
 9                                                                 402; (2) Hearsay,
10                                                                 FRE 801.
      323.    Eskridge CV (Ex. A to Eskridge         Mark Eskridge Defs’ Obj: (1)
11            Report)                                              Relevance, FRE
                                                                   402; (2) Hearsay,
12                                                                 FRE 801.
      324.    Deleted file Lift of Shi’s             Mark Eskridge Defs’ Obj: (1)
13
              computers (Ex. B to Eskridge                         Relevance, FRE
14            Report)                                              402; (2)
                                                                   Authentication,
15                                                                 FRE 901; (3)
                                                                   Hearsay, FRE
16                                                                 801; (4) Unduly
17                                                                 Prejudicial,
                                                                   Confusing, FRE
18                                                                 403.
      325.    Bash command log (Ex. C to             Mark Eskridge Defs’ Obj: (1)
19            Eskridge Report)                                     Relevance, FRE
                                                                   402; (2)
20                                                                 Authentication,
21                                                                 FRE 901; (3)
                                                                   Hearsay, FRE
22                                                                 801; (4) Unduly
                                                                   Prejudicial,
23                                                                 Confusing, FRE
                                                                   403.
24

25

26

27

28

                                                      63
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page65
                                                                66ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      326.    Laptop log file (Ex. D to              Mark Eskridge Defs’ Obj: (1)
 3            Eskridge Report)                                     Relevance, FRE
                                                                   402; (2)
 4                                                                 Authentication,
                                                                   FRE 901; (3)
 5                                                                 Hearsay, FRE
                                                                   801; (4) Unduly
 6
                                                                   Prejudicial,
 7                                                                 Confusing, FRE
                                                                   403.
 8    327.    Laptop internet log (Ex. E to          Mark Eskridge Defs’ Obj: (1)
              Eskridge Report)                                     Relevance, FRE
 9                                                                 402; (2)
10                                                                 Authentication,
                                                                   FRE 901; (3)
11                                                                 Hearsay, FRE
                                                                   801; (4) Unduly
12                                                                 Prejudicial,
                                                                   Confusing, FRE
13                                                                 403.
14    328.    Shi’s internet search log (Ex. F       Mark Eskridge Defs’ Obj: (1)
              to Eskridge Report)                                  Relevance, FRE
15                                                                 402; (2)
                                                                   Authentication,
16                                                                 FRE 901; (3)
                                                                   Hearsay, FRE
17
                                                                   801; (4) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      329.    Google Doc audit report (Ex. G         Mark Eskridge Defs’ Obj: (1)
20            to Eskridge Report)                                  Relevance, FRE
                                                                   402; (2)
21
                                                                   Authentication,
22                                                                 FRE 901; (3)
                                                                   Hearsay, FRE
23                                                                 801; (4) Unduly
                                                                   Prejudicial,
24                                                                 Confusing, FRE
25                                                                 403.
      330.    Sirovica CV (Ex. S1 to Sirovica        Dean Sirovica Defs’ Obj: (1)
26            Report)                                              Relevance, FRE
                                                                   402; (2) Hearsay,
27                                                                 FRE 801.
28

                                                      64
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page66
                                                                67ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      331.    Email among Shi, Hua and               Dean Sirovica Defs’ Obj:
 3            Miao, dated 3-6-17 (Ex. S3 to                        Hearsay, FRE
              Sirovica Report)                                     801.
 4    332.    Citcon Source Code File (‘374),        Dean Sirovica Defs’ Obj: (1)
              dated 11-4-16 (Ex. S5 to                             Relevance, FRE
 5            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 6
                                                                   FRE 901; (3)
 7                                                                 Unduly
                                                                   Prejudicial,
 8                                                                 Confusing, FRE
                                                                   403.
 9    333.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
10            (‘057), dated 6-20-17 (Ex. S6 to                     Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
11                                                                 Prejudicial,
                                                                   Confusing, FRE
12                                                                 403.
      334.    Citcon Source Code File (‘b88),        Dean Sirovica Defs’ Obj: (1)
13
              dated 11-11-16 (Ex. S7 to                            Relevance, FRE
14            Sirovica Report)                                     402; (2)
                                                                   Authentication,
15                                                                 FRE 901; (3)
                                                                   Unduly
16                                                                 Prejudicial,
                                                                   Confusing, FRE
17
                                                                   403.
18    335.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘307), dated 7-11-17 (Ex. S8 to                     Relevance, FRE
19            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
20                                                                 Confusing, FRE
21                                                                 403.
      336.    Citcon Source Code File (‘8ce),        Dean Sirovica Defs’ Obj: (1)
22            dated 9-18-16 (Ex. S9 to                             Relevance, FRE
              Sirovica Report)                                     402; (2)
23                                                                 Authentication,
                                                                   FRE 901; (3)
24                                                                 Unduly
25                                                                 Prejudicial,
                                                                   Confusing, FRE
26                                                                 403.

27

28

                                                       65
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page67
                                                                68ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      337.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 3            (‘057), dated 6-20-17 (Ex. S10                       Relevance, FRE
              to Sirovica Report)                                  402; (2) Unduly
 4                                                                 Prejudicial,
                                                                   Confusing, FRE
 5                                                                 403.
      338.    Citcon Source Code File (‘04e),        Dean Sirovica Defs’ Obj: (1)
 6
              dated 10-5-16 (Ex. S11 to                            Relevance, FRE
 7            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    339.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘057), dated 6-20-17 (Ex. S12                       Relevance, FRE
12            to Sirovica Report)                                  402; (2) Unduly
                                                                   Prejudicial,
13                                                                 Confusing, FRE
14                                                                 403.
      340.    Citcon Source Code File (‘1ae),        Dean Sirovica Defs’ Obj: (1)
15            dated 2-21-17 (Ex. S13 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17
                                                                   Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      341.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
20            (‘307), dated 7-11-17 (Ex. S14                       Relevance, FRE
21            to Sirovica Report)                                  402; (2) Unduly
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    342.    Citcon Source Code File (‘30c),        Dean Sirovica Defs’ Obj: (1)
              dated 9-25-16 (Ex. S15 to                            Relevance, FRE
24            Sirovica Report)                                     402; (2)
25                                                                 Authentication,
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       66
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page68
                                                                69ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      343.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 3            (‘057), dated 6-20-17 (Ex. S16                       Relevance, FRE
              to Sirovica Report)                                  402; (2) Unduly
 4                                                                 Prejudicial,
                                                                   Confusing, FRE
 5                                                                 403.
      344.    Citcon Source Code File (‘3c1),        Dean Sirovica Defs’ Obj: (1)
 6
              dated 10-18-16 (Ex. S17 to                           Relevance, FRE
 7            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    345.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘f3e), dated 7-14-17 (Ex. S18 to                    Relevance, FRE
12            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
13                                                                 Confusing, FRE
14                                                                 403.
      346.    Citcon Source Code File (‘8ce),        Dean Sirovica Defs’ Obj: (1)
15            dated 9-18-16 (Ex. S19 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17
                                                                   Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      347.    Citcon Source Code File (‘30c),        Dean Sirovica Defs’ Obj: (1)
20            dated 9-25-16 (Ex. S20 to                            Relevance, FRE
21            Sirovica Report)                                     402; (2)
                                                                   Authentication,
22                                                                 FRE 901; (3)
                                                                   Unduly
23                                                                 Prejudicial,
                                                                   Confusing, FRE
24                                                                 403.
25    348.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘057), dated 6-20-17 (Ex. S21                       Relevance, FRE
26            to Sirovica Report)                                  402; (2) Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       67
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page69
                                                                70ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      349.    Citcon Source Code File (‘1ae),        Dean Sirovica Defs’ Obj: (1)
 3            dated 2-21-17 (Ex. S22 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
 4                                                                 Authentication,
                                                                   FRE 901; (3)
 5                                                                 Unduly
                                                                   Prejudicial,
 6
                                                                   Confusing, FRE
 7                                                                 403.
      350.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 8            (‘307), dated 7-11-17 (Ex. S23                       Relevance, FRE
              to Sirovica Report)                                  402; (2) Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    351.    Citcon Source Code File (‘1ae),        Dean Sirovica Defs’ Obj: (1)
              dated 2-21-17 (Ex. S24 to                            Relevance, FRE
12            Sirovica Report)                                     402; (2)
                                                                   Authentication,
13                                                                 FRE 901; (3)
14                                                                 Unduly
                                                                   Prejudicial,
15                                                                 Confusing, FRE
                                                                   403.
16    352.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘307), dated 7-11-17 (Ex. S25                       Relevance, FRE
17
              to Sirovica Report                                   402; (2) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      353.    Citcon Source Code File (‘b88),        Dean Sirovica Defs’ Obj: (1)
20            dated 11-11-16 (Ex. S26 to                           Relevance, FRE
21            Sirovica Report)                                     402; (2)
                                                                   Authentication,
22                                                                 FRE 901; (3)
                                                                   Unduly
23                                                                 Prejudicial,
                                                                   Confusing, FRE
24                                                                 403.
25    354.    River’s Source Code File (‘f3e),       Dean Sirovica Defs’ Obj: (1)
              dated 11-2-16 (Ex. S27 to                            Relevance, FRE
26            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       68
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page70
                                                                71ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      355.    Citcon Source Code File (‘873),        Dean Sirovica Defs’ Obj: (1)
 3            dated 11-2-16 (Ex. S28 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
 4                                                                 Authentication,
                                                                   FRE 901; (3)
 5                                                                 Unduly
                                                                   Prejudicial,
 6
                                                                   Confusing, FRE
 7                                                                 403.
      356.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 8            (‘f3e), dated 7-14-17 (Ex. S29 to                    Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    357.    Citcon Source Code File (‘873),        Dean Sirovica Defs’ Obj: (1)
              dated 11-2-16 (Ex. S30 to                            Relevance, FRE
12            Sirovica Report)                                     402; (2)
                                                                   Authentication,
13                                                                 FRE 901; (3)
14                                                                 Unduly
                                                                   Prejudicial,
15                                                                 Confusing, FRE
                                                                   403.
16    358.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘f3e), dated 7-14-17 (Ex. S31 to                    Relevance, FRE
17
              Sirovica Report)                                     402; (2) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      359.    Citcon Source Code File (‘873),        Dean Sirovica Defs’ Obj: (1)
20            dated 11-2-16 (Ex. S32 to                            Relevance, FRE
21            Sirovica Report)                                     402; (2)
                                                                   Authentication,
22                                                                 FRE 901; (3)
                                                                   Unduly
23                                                                 Prejudicial,
                                                                   Confusing, FRE
24                                                                 403.
25    360.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘057), dated 6-20-17 (Ex. S33                       Relevance, FRE
26            to Sirovica Report)                                  402; (2) Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       69
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page71
                                                                72ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      361.    Citcon Source Code File (‘873),        Dean Sirovica Defs’ Obj: (1)
 3            dated 11-2-16 (Ex. S34 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
 4                                                                 Authentication,
                                                                   FRE 901; (3)
 5                                                                 Unduly
                                                                   Prejudicial,
 6
                                                                   Confusing, FRE
 7                                                                 403.
      362.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 8            (‘057), dated 6-20-17 (Ex. S35                       Relevance, FRE
              to Sirovica Report)                                  402; (2) Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    363.    Citcon Source Code File (‘873),        Dean Sirovica Defs’ Obj: (1)
              dated 11-2-16 (Ex. S36 to                            Relevance, FRE
12            Sirovica Report)                                     402; (2)
                                                                   Authentication,
13                                                                 FRE 901; (3)
14                                                                 Unduly
                                                                   Prejudicial,
15                                                                 Confusing, FRE
                                                                   403.
16    364.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘057), dated 6-20-17 (Ex. S37                       Relevance, FRE
17
              to Sirovica Report)                                  402; (2) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      365.    Citcon Source Code File (‘7f9),        Dean Sirovica Defs’ Obj: (1)
20            dated 2-20-17 (Ex. S38 to                            Relevance, FRE
21            Sirovica Report)                                     402; (2)
                                                                   Authentication,
22                                                                 FRE 901; (3)
                                                                   Unduly
23                                                                 Prejudicial,
                                                                   Confusing, FRE
24                                                                 403.
25    366.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘d24), dated 7-3-17 (Ex. S39 to                     Relevance, FRE
26            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       70
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page72
                                                                73ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      367.    Citcon Source Code File (‘873),        Dean Sirovica Defs’ Obj: (1)
 3            dated 11-2-16 (Ex. S40 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
 4                                                                 Authentication,
                                                                   FRE 901; (3)
 5                                                                 Unduly
                                                                   Prejudicial,
 6
                                                                   Confusing, FRE
 7                                                                 403.
      368.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 8            (‘057), dated 6-20-17 (Ex. S41                       Relevance, FRE
              to Sirovica Report)                                  402; (2) Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    369.    Citcon Source Code File ('e78),        Dean Sirovica Defs’ Obj: (1)
              dated 2-17-17 (Ex. S42 to                            Relevance, FRE
12            Sirovica Report)                                     402; (2)
                                                                   Authentication,
13                                                                 FRE 901; (3)
14                                                                 Unduly
                                                                   Prejudicial,
15                                                                 Confusing, FRE
                                                                   403.
16    370.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘d24), dated 7-3-17 (Ex. S43 to                     Relevance, FRE
17
              Sirovica Report)                                     402; (2) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      371.    Citcon Source Code File (‘ce9),        Dean Sirovica Defs’ Obj: (1)
20            dated 1-9-17 (Ex. S44 to                             Relevance, FRE
21            Sirovica Report)                                     402; (2)
                                                                   Authentication,
22                                                                 FRE 901; (3)
                                                                   Unduly
23                                                                 Prejudicial,
                                                                   Confusing, FRE
24                                                                 403.
25

26

27

28

                                                       71
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page73
                                                                74ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION              SPONSORING       STIP./OBJ        DATE
                                                WITNESS(ES)                     ADMITTED
 2
      372.    Citcon Source Code File (‘7f9),   Dean Sirovica Defs’ Obj: (1)
 3            dated 2-20-17 (Ex. S45 to                       Relevance, FRE
              Sirovica Report)                                402; (2)
 4                                                            Authentication,
                                                              FRE 901; (3)
 5                                                            Unduly
                                                              Prejudicial,
 6
                                                              Confusing, FRE
 7                                                            403.
      373.    RiverPay Source Code File         Dean Sirovica Defs’ Obj: (1)
 8            (‘c09), dated 9-13-17 (Ex. S46 to               Relevance, FRE
              Sirovica Report)                                402; (2) Unduly
 9                                                            Prejudicial,
10                                                            Confusing, FRE
                                                              403.
11    374.    Citcon Source Code File (‘ce9), Dean Sirovica Defs’ Obj: (1)
              dated 1-9-17 (Ex. S47 to                        Relevance, FRE
12            Sirovica Report)                                402; (2)
                                                              Authentication,
13                                                            FRE 901; (3)
14                                                            Unduly
                                                              Prejudicial,
15                                                            Confusing, FRE
                                                              403.
16    375.    RiverPay Source Code File         Dean Sirovica Defs’ Obj: (1)
              (‘ec8), dated 8-4-17 (Ex. S48 to                Relevance, FRE
17
              Sirovica Report)                                402; (2) Unduly
18                                                            Prejudicial,
                                                              Confusing, FRE
19                                                            403.
      376.    Citcon Source Code File (‘d71), Dean Sirovica Defs’ Obj: (1)
20            dated 12-9-16 (Ex. S49 to                       Relevance, FRE
21            Sirovica Report)                                402; (2)
                                                              Authentication,
22                                                            FRE 901; (3)
                                                              Unduly
23                                                            Prejudicial,
                                                              Confusing, FRE
24                                                            403.
25    377.    RiverPay Source Code File         Dean Sirovica Defs’ Obj: (1)
              (‘057), dated 6-20-17 (Ex. S50                  Relevance, FRE
26            to Sirovica Report)                             402; (2) Unduly
                                                              Prejudicial,
27                                                            Confusing, FRE
                                                              403.
28

                                                     72
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page74
                                                                75ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      378.    Citcon Source Code File (‘c3f),        Dean Sirovica Defs’ Obj: (1)
 3            dated 11-8-16 (Ex. S51 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
 4                                                                 Authentication,
                                                                   FRE 901; (3)
 5                                                                 Unduly
                                                                   Prejudicial,
 6
                                                                   Confusing, FRE
 7                                                                 403.
      379.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 8            (‘057), dated 6-20-17 (Ex. S52                       Relevance, FRE
              to Sirovica Report)                                  402; (2) Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    380.    Citcon Source Code File (‘7f9),        Dean Sirovica Defs’ Obj: (1)
              dated 2-20-17 (Ex. S53 to                            Relevance, FRE
12            Sirovica Report)                                     402; (2)
                                                                   Authentication,
13                                                                 FRE 901; (3)
14                                                                 Unduly
                                                                   Prejudicial,
15                                                                 Confusing, FRE
                                                                   403.
16    381.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘d24), dated 7-3-17 (Ex. S54 to                     Relevance, FRE
17
              Sirovica Report)                                     402; (2) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      382.    Citcon Source Code File (‘c3f),        Dean Sirovica Defs’ Obj: (1)
20            dated 11-8-16 (Ex. S55 to                            Relevance, FRE
21            Sirovica Report)                                     402; (2)
                                                                   Authentication,
22                                                                 FRE 901; (3)
                                                                   Unduly
23                                                                 Prejudicial,
                                                                   Confusing, FRE
24                                                                 403.
25

26

27

28

                                                       73
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page75
                                                                76ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION              SPONSORING       STIP./OBJ        DATE
                                                WITNESS(ES)                     ADMITTED
 2
      383.    Citcon Source Code File (‘c5d), Dean Sirovica Defs’ Obj: (1)
 3            dated 1-12-17 (Ex. S56 to                       Relevance, FRE
              Sirovica Report)                                402; (2)
 4                                                            Authentication,
                                                              FRE 901; (3)
 5                                                            Unduly
                                                              Prejudicial,
 6
                                                              Confusing, FRE
 7                                                            403.
      384.    RiverPay Source Code File         Dean Sirovica Defs’ Obj: (1)
 8            (‘e18), dated 6-20-07 (Ex. S57 to               Relevance, FRE
              Sirovica Report)                                402; (2) Unduly
 9                                                            Prejudicial,
10                                                            Confusing, FRE
                                                              403.
11    385.    Citcon Source Code File (‘2d3), Dean Sirovica Defs’ Obj: (1)
              dated 2-24-17 (Ex. S58 to                       Relevance, FRE
12            Sirovica Report)                                402; (2)
                                                              Authentication,
13                                                            FRE 901; (3)
14                                                            Unduly
                                                              Prejudicial,
15                                                            Confusing, FRE
                                                              403.
16    386.    RiverPay Source Code File         Dean Sirovica Defs’ Obj: (1)
              (‘26a), dated 10-28-17 (Ex. S59                 Relevance, FRE
17
              to Sirovica Report)                             402; (2) Unduly
18                                                            Prejudicial,
                                                              Confusing, FRE
19                                                            403.
      387.    Citcon Source Code File (‘c3f),   Dean Sirovica Defs’ Obj: (1)
20            dated 11-8-16 (Ex. S60 to                       Relevance, FRE
21            Sirovica Report)                                402; (2)
                                                              Authentication,
22                                                            FRE 901; (3)
                                                              Unduly
23                                                            Prejudicial,
                                                              Confusing, FRE
24                                                            403.
25    388.    RiverPay Source Code File         Dean Sirovica Defs’ Obj: (1)
              (‘057), dated 6-20-17 (Ex. S61                  Relevance, FRE
26            to Sirovica Report)                             402; (2) Unduly
                                                              Prejudicial,
27                                                            Confusing, FRE
                                                              403.
28

                                                     74
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page76
                                                                77ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      389.    Citcon Source Code File (‘7f9),        Dean Sirovica Defs’ Obj: (1)
 3            dated 2-20-17 (Ex. S62 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
 4                                                                 Authentication,
                                                                   FRE 901; (3)
 5                                                                 Unduly
                                                                   Prejudicial,
 6
                                                                   Confusing, FRE
 7                                                                 403.
      390.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 8            (‘ce2), dated 7-21-17 (Ex. S63 to                    Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    391.    Citcon Source Code File (‘873),        Dean Sirovica Defs’ Obj: (1)
              dated 11-2-16 (Ex. S64 to                            Relevance, FRE
12            Sirovica Report)                                     402; (2)
                                                                   Authentication,
13                                                                 FRE 901; (3)
14                                                                 Unduly
                                                                   Prejudicial,
15                                                                 Confusing, FRE
                                                                   403.
16    392.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘057), dated 6-20-17 (Ex. S65                       Relevance, FRE
17
              to Sirovica Report)                                  402; (2) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      393.    Citcon Source Code File (‘7f9),        Dean Sirovica Defs’ Obj: (1)
20            dated 2-20-17 (Ex. S66 to                            Relevance, FRE
21            Sirovica Report)                                     402; (2)
                                                                   Authentication,
22                                                                 FRE 901; (3)
                                                                   Unduly
23                                                                 Prejudicial,
                                                                   Confusing, FRE
24                                                                 403.
25    394.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘ec8), dated 8-4-17 (Ex. S67 to                     Relevance, FRE
26            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       75
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page77
                                                                78ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      395.    Citcon Source Code File (‘ce9),        Dean Sirovica Defs’ Obj: (1)
 3            dated 1-9-17 (Ex. S68 to                             Relevance, FRE
              Sirovica Report)                                     402; (2)
 4                                                                 Authentication,
                                                                   FRE 901; (3)
 5                                                                 Unduly
                                                                   Prejudicial,
 6
                                                                   Confusing, FRE
 7                                                                 403.
      396.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 8            (‘ec8), dated 8-4-17 (Ex. S69 to                     Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    397.    Citcon Source Code File (‘c3f),        Dean Sirovica Defs’ Obj: (1)
              dated 11-8-16 (Ex. S70 to                            Relevance, FRE
12            Sirovica Report)                                     402; (2)
                                                                   Authentication,
13                                                                 FRE 901; (3)
14                                                                 Unduly
                                                                   Prejudicial,
15                                                                 Confusing, FRE
                                                                   403.
16    398.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘057), dated 6-20-17 (Ex. S71                       Relevance, FRE
17
              to Sirovica Report)                                  402; (2) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      399.    Citcon Source Code File (‘7f9),        Dean Sirovica Defs’ Obj: (1)
20            dated 2-20-17 (Ex. S72 to                            Relevance, FRE
21            Sirovica Report)                                     402; (2)
                                                                   Authentication,
22                                                                 FRE 901; (3)
                                                                   Unduly
23                                                                 Prejudicial,
                                                                   Confusing, FRE
24                                                                 403.
25    400.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘d24), dated 7-3-17 (Ex. S73 to                     Relevance, FRE
26            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       76
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page78
                                                                79ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      401.    Citcon Source Code File (‘873),        Dean Sirovica Defs’ Obj: (1)
 3            dated 11-2-16 (Ex. S74 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
 4                                                                 Authentication,
                                                                   FRE 901; (3)
 5                                                                 Unduly
                                                                   Prejudicial,
 6
                                                                   Confusing, FRE
 7                                                                 403.
      402.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 8            (‘057), dated 6-20-17 (Ex. S75                       Relevance, FRE
              to Sirovica Report)                                  402; (2) Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    403.    Citcon Source Code File (‘7f9),        Dean Sirovica Defs’ Obj: (1)
              dated 2-20-17 (Ex. S76 to                            Relevance, FRE
12            Sirovica Report)                                     402; (2)
                                                                   Authentication,
13                                                                 FRE 901; (3)
14                                                                 Unduly
                                                                   Prejudicial,
15                                                                 Confusing, FRE
                                                                   403.
16    404.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘ec8), dated 8-4-17 (Ex. S77 to                     Relevance, FRE
17
              Sirovica Report)                                     402; (2) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      405.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
20            (‘d24), dated 7-3-17 (Ex. S78 to                     Relevance, FRE
21            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    406.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
              dated 6-1-17 (Ex. S79 to                             Relevance, FRE
24            Sirovica Report)                                     402; (2)
25                                                                 Authentication,
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       77
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page79
                                                                80ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      407.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 3            (‘7fd), dated 1-2-18 (Ex. S80 to                     Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 4                                                                 Prejudicial,
                                                                   Confusing, FRE
 5                                                                 403.
      408.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
 6
              dated 6-1-17 (Ex. S81 to                             Relevance, FRE
 7            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    409.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘7fd), dated 1-2-18 (Ex. S82 to                     Relevance, FRE
12            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
13                                                                 Confusing, FRE
14                                                                 403.
      410.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
15            dated 6-1-17 (Ex. S83 to                             Relevance, FRE
              Sirovica Report)                                     402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17
                                                                   Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      411.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
20            (‘7fd), dated 1-2-18 (Ex. S84 to                     Relevance, FRE
21            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    412.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
              dated 6-1-17 (Ex. S85 to                             Relevance, FRE
24            Sirovica Report)                                     402; (2)
25                                                                 Authentication,
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       78
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page80
                                                                81ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      413.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 3            (‘7fd), dated 1-2-18 (Ex. S86 to                     Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 4                                                                 Prejudicial,
                                                                   Confusing, FRE
 5                                                                 403.
      414.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
 6
              dated 6-1-17 (Ex. S87 to                             Relevance, FRE
 7            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    415.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘7fd), dated 1-2-18 (Ex. S88 to                     Relevance, FRE
12            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
13                                                                 Confusing, FRE
14                                                                 403.
      416.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
15            dated 6-1-17 (Ex. S89 to                             Relevance, FRE
              Sirovica Report)                                     402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17
                                                                   Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      417.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
20            (‘7fd), dated 1-2-18 (Ex. S90 to                     Relevance, FRE
21            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    418.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
              dated 6-1-17 (Ex. S91 to                             Relevance, FRE
24            Sirovica Report)                                     402; (2)
25                                                                 Authentication,
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       79
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page81
                                                                82ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      419.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 3            (‘7fd), dated 1-2-18 (Ex. S92 to                     Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 4                                                                 Prejudicial,
                                                                   Confusing, FRE
 5                                                                 403.
      420.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
 6
              dated 6-1-17 (Ex. S93 to                             Relevance, FRE
 7            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    421.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘7fd), dated 1-2-18 (Ex. S94 to                     Relevance, FRE
12            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
13                                                                 Confusing, FRE
14                                                                 403.
      422.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
15            dated 6-1-17 (Ex. S95 to                             Relevance, FRE
              Sirovica Report)                                     402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17
                                                                   Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      423.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
20            (‘7fd), dated 1-2-18 (Ex. S96 to                     Relevance, FRE
21            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    424.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
              dated 6-1-17 (Ex. S97 to                             Relevance, FRE
24            Sirovica Report)                                     402; (2)
25                                                                 Authentication,
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       80
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page82
                                                                83ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      425.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 3            (‘7fd), dated 1-2-18 (Ex. S98 to                     Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 4                                                                 Prejudicial,
                                                                   Confusing, FRE
 5                                                                 403.
      426.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
 6
              dated 6-1-17 (Ex. S99 to                             Relevance, FRE
 7            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    427.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘7fd), dated 1-2-18 (Ex. S100 to                    Relevance, FRE
12            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
13                                                                 Confusing, FRE
14                                                                 403.
      428.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
15            dated 6-1-17 (Ex. S101 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17
                                                                   Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      429.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
20            (‘7fd), dated 1-2-18 (Ex. S102 to                    Relevance, FRE
21            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    430.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
              dated 6-1-17 (Ex. S103 to                            Relevance, FRE
24            Sirovica Report)                                     402; (2)
25                                                                 Authentication,
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       81
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page83
                                                                84ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      431.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 3            (‘7fd), dated 1-2-18 (Ex. S104 to                    Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 4                                                                 Prejudicial,
                                                                   Confusing, FRE
 5                                                                 403.
      432.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
 6
              dated 6-1-17 (Ex. S105 to                            Relevance, FRE
 7            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    433.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘7fd), dated 1-2-18 (Ex. S106 to                    Relevance, FRE
12            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
13                                                                 Confusing, FRE
14                                                                 403.
      434.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
15            dated 6-1-17 (Ex. S107 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17
                                                                   Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      435.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
20            (‘7fd), dated 10-2-18 (Ex. S108                      Relevance, FRE
21            to Sirovica Report)                                  402; (2) Unduly
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    436.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
              dated 6-1-17 (Ex. S109 to                            Relevance, FRE
24            Sirovica Report)                                     402; (2)
25                                                                 Authentication,
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       82
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page84
                                                                85ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      437.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 3            (‘7fd), dated 1-2-18 (Ex. S110 to                    Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 4                                                                 Prejudicial,
                                                                   Confusing, FRE
 5                                                                 403.
      438.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
 6
              dated 6-1-17 (Ex. S111 to                            Relevance, FRE
 7            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    439.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘7fd), dated 1-2-17 (Ex. S112 to                    Relevance, FRE
12            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
13                                                                 Confusing, FRE
14                                                                 403.
      440.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
15            dated 6-1-17 (Ex. S113 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17
                                                                   Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      441.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
20            (‘7fd), dated 1-2-17 (Ex. S114 to                    Relevance, FRE
21            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    442.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
              dated 6-1-17 (Ex. S115 to                            Relevance, FRE
24            Sirovica Report)                                     402; (2)
25                                                                 Authentication,
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       83
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page85
                                                                86ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      443.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 3            (‘7fd), dated 1-2-18 (Ex. S116 to                    Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 4                                                                 Prejudicial,
                                                                   Confusing, FRE
 5                                                                 403.
      444.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
 6
              dated 6-1-17 (Ex. S117 to                            Relevance, FRE
 7            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    445.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘7fd), dated 1-2-18 (Ex. S118 to                    Relevance, FRE
12            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
13                                                                 Confusing, FRE
14                                                                 403.
      446.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
15            dated 6-1-17 (Ex. S119 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17
                                                                   Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      447.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
20            (‘7fd), dated 1-2-17 (Ex. S120 to                    Relevance, FRE
21            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    448.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
              dated 6-1-17 (Ex. S121 to                            Relevance, FRE
24            Sirovica Report)                                     402; (2)
25                                                                 Authentication,
                                                                   FRE 901; (3)
26                                                                 Unduly
                                                                   Prejudicial,
27                                                                 Confusing, FRE
                                                                   403.
28

                                                       84
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page86
                                                                87ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      449.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 3            (‘7fd), dated 1-2-17 (Ex. S122 to                    Relevance, FRE
              Sirovica Report)                                     402; (2) Unduly
 4                                                                 Prejudicial,
                                                                   Confusing, FRE
 5                                                                 403.
      450.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
 6
              dated 6-1-17 (Ex. S123 to                            Relevance, FRE
 7            Sirovica Report)                                     402; (2)
                                                                   Authentication,
 8                                                                 FRE 901; (3)
                                                                   Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    451.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘7fd), dated 1-2-17 (Ex. S124 to                    Relevance, FRE
12            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
13                                                                 Confusing, FRE
14                                                                 403.
      452.    Citcon Source Code File (‘2e6),        Dean Sirovica Defs’ Obj: (1)
15            dated 6-1-17 (Ex. S125 to                            Relevance, FRE
              Sirovica Report)                                     402; (2)
16                                                                 Authentication,
                                                                   FRE 901; (3)
17
                                                                   Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      453.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
20            ('7fd), dated 1-2-17 (Ex. S126 to                    Relevance, FRE
21            Sirovica Report)                                     402; (2) Unduly
                                                                   Prejudicial,
22                                                                 Confusing, FRE
                                                                   403.
23    454.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘147), dated 3-27-19 (Ex. S127                      Relevance, FRE
24            to Sirovica Report)                                  402; (2) Unduly
25                                                                 Prejudicial,
                                                                   Confusing, FRE
26                                                                 403.

27

28

                                                       85
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page87
                                                                88ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ        DATE
                                                     WITNESS(ES)                     ADMITTED
 2
      455.    Citcon Source Code File (‘873),        Dean Sirovica Defs’ Obj: (1)
 3            dated 11-2-16 (Ex. S128 to                           Relevance, FRE
              Sirovica Report)                                     402; (2)
 4                                                                 Authentication,
                                                                   FRE 901; (3)
 5                                                                 Unduly
                                                                   Prejudicial,
 6
                                                                   Confusing, FRE
 7                                                                 403.
      456.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
 8            (‘116), dated 3-27-17 (Ex. S129                      Relevance, FRE
              to Sirovica Report)                                  402; (2) Unduly
 9                                                                 Prejudicial,
10                                                                 Confusing, FRE
                                                                   403.
11    457.    empty android tree (Ex. S130 to        Dean Sirovica Defs’ Obj: (1)
              Sirovica Report)                                     Relevance, FRE
12                                                                 402; (2)
                                                                   Authentication,
13                                                                 FRE 901; (3)
14                                                                 Unduly
                                                                   Prejudicial,
15                                                                 Confusing, FRE
                                                                   403.
16    458.    RiverPay Source Code File              Dean Sirovica Defs’ Obj: (1)
              (‘380), dated 3-8-19 (Ex. S131                       Relevance, FRE
17
              to Sirovica Report)                                  402; (2) Unduly
18                                                                 Prejudicial,
                                                                   Confusing, FRE
19                                                                 403.
      459.                                           Wei Jiang     Defs’ Obj:
20            Jiang’s email to WeChat re                           Hearsay, FRE
21            RiverPay (ECF 320-2 Ex H)                            801, 805.
      460.    The basic structure of Citcon’s        Sirovica      Defs’ Obj: (1)
22            payment system                         Report, p. 6  Relevance, FRE
                                                                   402; (2)
23                                                                 Authentication,
                                                                   FRE 901; (3)
24                                                                 Hearsay, FRE
25                                                                 801, 805;
                                                                   Unduly
26                                                                 Prejudicial,
                                                                   Confusing, FRE
27                                                                 403.
28

                                                       86
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page88
                                                                89ofof142
                                                                       143



 1     NO.     DOCUMENT DESCRIPTION                  SPONSORING         STIP./OBJ        DATE
                                                     WITNESS(ES)                       ADMITTED
 2
      461.     A picture of QR code                  Sirovica
 3                                                   Report, p. 5
      462.     Unjust enrichment analysis            Persechini      Defs’ Obj: (1)
 4                                                   Report, Sch. 1 Relevance, FRE
                                                                     402; (2)
 5                                                                   Authentication,
                                                                     FRE 901; (3)
 6
                                                                     Hearsay, FRE
 7                                                                   801, 805;
                                                                     Unduly
 8                                                                   Prejudicial,
                                                                     Confusing, FRE
 9                                                                   403.
10     463            RiverPay Revenues                 Persechini   Defs’ Obj:
                                                      Report, Sch. 2 Hearsay, FRE
11                                                                   801, 805.
      464      Shi’s salary                          Persechini      Defs’ Obj:
12                                                   Report, Sch. 3 Hearsay, FRE
                                                                     801, 805.
13
      465      Citcon description                    Citcon Website Defs’ Obj:
14                                                   Opening page    Hearsay, FRE
                                                                     801.
15    466      Citcon’s payment channels             Citcon Website Defs’ Obj:
                                                     product page    Hearsay, FRE
16                                                                   801.
17      III.    DEFENDANTS’ AND COUNTER-CLAIMANTS’ ADDITIONAL EXHIBITS.
18
       NO.     DOCUMENT DESCRIPTION                  SPONSORING        STIP./OBJ       DATE
19                                                   WITNESS(ES)                     ADMITTED
      1000.    NO BATES (Expert Report of            Nick Ferrara;  Pl.’s Obj: (1):
20             Nick Ferrara, dated 6-14-19,          York Hua       Relevance (FRE
               including Attachments 1 and 2)        (attachment 2) 402), (2)
21                                                                  Hearsay (FRE
22                                                                  801, 805), (3)
                                                                    Unfair
23                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
24                                                                  (4)
                                                                    Authentication
25                                                                  (FRE 901).
26

27

28

                                                       87
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page89
                                                                90ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING         STIP./OBJ       DATE
                                                     WITNESS(ES)                      ADMITTED
 2
      1001.   NO BATES (Attachment 2 to              Nick Ferrara;   Pl.’s Obj: (1):
 3            Expert Report of Nick Ferrara,         York Hua        Relevance (FRE
              dated 6-14-19, consisting of                           402), (2)
 4            printed pages of source code)                          Hearsay (FRE
                                                                     801, 805), (3)
 5                                                                   Unfair
                                                                     Prejudice/Confus
 6
                                                                     ing (FRE 403),
 7                                                                   (4)
                                                                     Authentication
 8                                                                   (FRE 901).
      1002.   NO BATES (Expert Report of             Russell W.      Pl.’s Obj: (1):
 9            Russell W. Mangum III, Ph.D.,          Mangum III,     Relevance (FRE
10            dated 6-14-19, including               Ph.D.           402), (2)
              Appendices 1 and 2)                                    Hearsay (FRE
11                                                                   801, 805), (3)
                                                                     Unfair
12                                                                   Prejudice/Confus
                                                                     ing (FRE 403),
13                                                                   (4)
14                                                                   Authentication
                                                                     (FRE 901).
15    1003.   NO BATES (Appendix 1 to                Russell W.      Pl.’s Obj: (1):
              Expert Report of Russell W.            Mangum III,     Relevance (FRE
16            Mangum III, Ph.D., dated 6-14-         Ph.D.           402), (2)
              19, consisting of Russell W.                           Hearsay (FRE
17
              Mangum III, Ph.D.’s curriculum                         801, 805), (3)
18            vitae)                                                 Unfair
                                                                     Prejudice/Confus
19                                                                   ing (FRE 403),
                                                                     (4)
20                                                                   Authentication
                                                                     (FRE 901).
21
      1004.   NO BATES (Supplemental                 Nick Ferrara;   Pl.’s Obj: (1):
22            Expert Report of Nick Ferrara,         York Hua        Relevance (FRE
              dated 7-12-19, highlighted to          (attachments 2- 402), (2)
23            reflect confidentiality                4, 8, and 10)   Hearsay (FRE
              designations under the parties’                        801, 805), (3)
24            protective order and including                         Unfair
25            Attachments 1-13)                                      Prejudice/Confus
                                                                     ing (FRE 403),
26                                                                   (4)
                                                                     Authentication
27                                                                   (FRE 901).
28

                                                       88
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page90
                                                                91ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ       DATE
                                                     WITNESS(ES)                    ADMITTED
 2
      1005.   NO BATES (Attachment 2 to              Nick Ferrara; Pl.’s Obj: (1):
 3            Supplemental Expert Report of          York Hua      Relevance (FRE
              Nick Ferrara, dated 7-12-19,                         402), (2)
 4            consisting of printed source                         Hearsay (FRE
              code)                                                801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
      1006.   NO BATES (Attachment 3 to              Nick Ferrara; Pl.’s Obj: (1):
 9            Supplemental Expert Report of          York Hua      Relevance (FRE
10            Nick Ferrara, dated 7-12-19,                         402), (2)
              consisting of printed source                         Hearsay (FRE
11            code)                                                801, 805), (3)
                                                                   Unfair
12                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
13                                                                 (4)
14                                                                 Authentication
                                                                   (FRE 901).
15    1007.   NO BATES (Attachment 4 to              Nick Ferrara; Pl.’s Obj: (1):
              Supplemental Expert Report of          York Hua      Relevance (FRE
16            Nick Ferrara, dated 7-12-19,                         402), (2)
              consisting of printed source                         Hearsay (FRE
17
              code)                                                801, 805), (3)
18                                                                 Unfair
                                                                   Prejudice/Confus
19                                                                 ing (FRE 403),
                                                                   (4)
20                                                                 Authentication
                                                                   (FRE 901).
21
      1008.   NO BATES (Attachment 5 to              Nick Ferrara  Pl.’s Obj: (1):
22            Supplemental Expert Report of                        Relevance (FRE
              Nick Ferrara, dated 7-12-19,                         402), (2)
23            consisting of printed source                         Hearsay (FRE
              code)                                                801, 805), (3)
24                                                                 Unfair
25                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
26                                                                 (4)
                                                                   Authentication
27                                                                 (FRE 901).
28

                                                      89
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page91
                                                                92ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ       DATE
                                                     WITNESS(ES)                    ADMITTED
 2
      1009.   NO BATES (Attachment 6 to              Nick Ferrara  Pl.’s Obj: (1):
 3            Supplemental Expert Report of                        Relevance (FRE
              Nick Ferrara, dated 7-12-19,                         402), (2)
 4            consisting of printed source                         Hearsay (FRE
              code)                                                801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
      1010.   NO BATES (Attachment 7 to              Nick Ferrara  Pl.’s Obj: (1):
 9            Supplemental Expert Report of                        Relevance (FRE
10            Nick Ferrara, dated 7-12-19,                         402), (2)
              consisting of printed source                         Hearsay (FRE
11            code)                                                801, 805), (3)
                                                                   Unfair
12                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
13                                                                 (4)
14                                                                 Authentication
                                                                   (FRE 901).
15    1011.   NO BATES (Attachment 8 to              Nick Ferrara; Pl.’s Obj: (1):
              Supplemental Expert Report of          York Hua      Relevance (FRE
16            Nick Ferrara, dated 7-12-19,                         402), (2)
              consisting of printed source                         Hearsay (FRE
17
              code)                                                801, 805), (3)
18                                                                 Unfair
                                                                   Prejudice/Confus
19                                                                 ing (FRE 403),
                                                                   (4)
20                                                                 Authentication
                                                                   (FRE 901).
21
      1012.   NO BATES (Attachment 9 to              Nick Ferrara  Pl.’s Obj: (1):
22            Supplemental Expert Report of                        Relevance (FRE
              Nick Ferrara, dated 7-12-19,                         402), (2)
23            consisting of printed source                         Hearsay (FRE
              code)                                                801, 805), (3)
24                                                                 Unfair
25                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
26                                                                 (4)
                                                                   Authentication
27                                                                 (FRE 901).
28

                                                      90
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page92
                                                                93ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ       DATE
                                                     WITNESS(ES)                    ADMITTED
 2
      1013.   NO BATES (Attachment 10 to             Nick Ferrara; Pl.’s Obj: (1):
 3            Supplemental Expert Report of          York Hua      Relevance (FRE
              Nick Ferrara, dated 7-12-19,                         402), (2)
 4            consisting of printed source                         Hearsay (FRE
              code)                                                801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
      1014.   NO BATES (Attachment 11 to             Nick Ferrara  Pl.’s Obj: (1):
 9            Supplemental Expert Report of                        Relevance (FRE
10            Nick Ferrara, dated 7-12-19,                         402), (2)
              consisting of printed source                         Hearsay (FRE
11            code)                                                801, 805), (3)
                                                                   Unfair
12                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
13                                                                 (4)
14                                                                 Authentication
                                                                   (FRE 901).
15    1015.   NO BATES (Attachment 12 to             Nick Ferrara  Pl.’s Obj: (1):
              Supplemental Expert Report of                        Relevance (FRE
16            Nick Ferrara, dated 7-12-19,                         402), (2)
              consisting of printed source                         Hearsay (FRE
17
              code)                                                801, 805), (3)
18                                                                 Unfair
                                                                   Prejudice/Confus
19                                                                 ing (FRE 403),
                                                                   (4)
20                                                                 Authentication
                                                                   (FRE 901).
21
      1016.   NO BATES (Attachment 13 to             Nick Ferrara  Pl.’s Obj: (1):
22            Supplemental Expert Report of                        Relevance (FRE
              Nick Ferrara, dated 7-12-19,                         402), (2)
23            consisting of printed source                         Hearsay (FRE
              code)                                                801, 805), (3)
24                                                                 Unfair
25                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
26                                                                 (4)
                                                                   Authentication
27                                                                 (FRE 901).
28

                                                      91
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page93
                                                                94ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING         STIP./OBJ          DATE
                                                     WITNESS(ES)                         ADMITTED
 2
      1017.   NO BATES (Rebuttal Expert              Nick Ferrara;    Pl.’s Obj: (1):
 3            Report of Nick Ferrara, dated 8-       Kenny Shi        Relevance (FRE
              9-19, highlighted to reflect           (attachments 2   402), (2)
 4            confidentiality designations           and 23)          Hearsay (FRE
              under the parties’ protective                           801, 805), (3)
 5            order and including Attachments                         Unfair
              1-23)                                                   Prejudice/Confus
 6
                                                                      ing (FRE 403),
 7                                                                    (4)
                                                                      Authentication
 8                                                                    (FRE 901).
      1018.   NO BATES (Attachment 2 to              Nick Ferrara;    Pl.’s Obj: (1):
 9            Rebuttal Expert Report of Nick         Kenny Shi        Relevance (FRE
10            Ferrara, dated 8-9-19, consisting                       402), (2)
              of printed directory listing of                         Hearsay (FRE
11            defendants’ source code files)                          801, 805), (3)
                                                                      Unfair
12                                                                    Prejudice/Confus
                                                                      ing (FRE 403),
13                                                                    (4)
14                                                                    Authentication
                                                                      (FRE 901).
15    1019.   DEF020840 (Attachment 3 to             Nick Ferrara     Pl.’s Obj: (1):
              Rebuttal Expert Report of Nick                          Relevance (FRE
16            Ferrara, dated 8-9-19, consisting                       402), (2)
              of printed source code)                                 Hearsay (FRE
17
                                                                      801, 805), (3)
18                                                                    Unfair
                                                                      Prejudice/Confus
19                                                                    ing (FRE 403),
                                                                      (4)
20                                                                    Authentication
                                                                      (FRE 901).
21
      1020.   DEF020847 (Attachment 4 to             Nick Ferrara     Pl.’s Obj: (1):
22            Rebuttal Expert Report of Nick                          Relevance (FRE
              Ferrara, dated 8-9-19, consisting                       402), (2)
23            of printed source code)                                 Hearsay (FRE
                                                                      801, 805), (3)
24                                                                    Unfair
25                                                                    Prejudice/Confus
                                                                      ing (FRE 403),
26                                                                    (4)
                                                                      Authentication
27                                                                    (FRE 901).
28

                                                       92
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page94
                                                                95ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      1021.   DEF020840-DEF020841                    Nick Ferrara Pl.’s Obj: (1):
 3            (Attachment 5 to Rebuttal Expert                    Relevance (FRE
              Report of Nick Ferrara, dated 8-                    402), (2)
 4            9-19, consisting of printed                         Hearsay (FRE
              source code)                                        801, 805), (3)
 5                                                                Unfair
                                                                  Prejudice/Confus
 6
                                                                  ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
      1022.   DEF020872-DEF020884                    Nick Ferrara Pl.’s Obj: (1):
 9            (Attachment 6 to Rebuttal Expert                    Relevance (FRE
10            Report of Nick Ferrara, dated 8-                    402), (2)
              9-19, consisting of printed                         Hearsay (FRE
11            source code)                                        801, 805), (3)
                                                                  Unfair
12                                                                Prejudice/Confus
                                                                  ing (FRE 403),
13                                                                (4)
14                                                                Authentication
                                                                  (FRE 901).
15    1023.   DEF018679-DEF018686                    Nick Ferrara Pl.’s Obj: (1):
              (Attachment 7 to Rebuttal Expert                    Relevance (FRE
16            Report of Nick Ferrara, dated 8-                    402), (2)
              9-19, consisting of printed                         Hearsay (FRE
17
              source code)                                        801, 805), (3)
18                                                                Unfair
                                                                  Prejudice/Confus
19                                                                ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21
      1024.   DEF020847-DEF020857                    Nick Ferrara Pl.’s Obj: (1):
22            (Attachment 8 to Rebuttal Expert                    Relevance (FRE
              Report of Nick Ferrara, dated 8-                    402), (2)
23            9-19, consisting of printed                         Hearsay (FRE
              source code)                                        801, 805), (3)
24                                                                Unfair
25                                                                Prejudice/Confus
                                                                  ing (FRE 403),
26                                                                (4)
                                                                  Authentication
27                                                                (FRE 901).
28

                                                      93
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page95
                                                                96ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION              SPONSORING      STIP./OBJ       DATE
                                                WITNESS(ES)                   ADMITTED
 2
      1025.   DEF020857-DEF020872               Nick Ferrara Pl.’s Obj: (1):
 3            (Attachment 9 to Rebuttal Expert               Relevance (FRE
              Report of Nick Ferrara, dated 8-               402), (2)
 4            9-19, consisting of printed                    Hearsay (FRE
              source code)                                   801, 805), (3)
 5                                                           Unfair
                                                             Prejudice/Confus
 6
                                                             ing (FRE 403),
 7                                                           (4)
                                                             Authentication
 8                                                           (FRE 901).
      1026.   DEF018602 (Attachment 10 to       Nick Ferrara Pl.’s Obj: (1):
 9            Rebuttal Expert Report of Nick                 Relevance (FRE
10            Ferrara, dated 8-9-19, consisting              402), (2)
              of printed source code)                        Hearsay (FRE
11                                                           801, 805), (3)
                                                             Unfair
12                                                           Prejudice/Confus
                                                             ing (FRE 403),
13                                                           (4)
14                                                           Authentication
                                                             (FRE 901).
15    1027.   DEF018602-DEF018603               Nick Ferrara Pl.’s Obj: (1):
              (Attachment 11 to Rebuttal                     Relevance (FRE
16            Expert Report of Nick Ferrara,                 402), (2)
              dated 8-9-19, consisting of                    Hearsay (FRE
17
              printed source code)                           801, 805), (3)
18                                                           Unfair
                                                             Prejudice/Confus
19                                                           ing (FRE 403),
                                                             (4)
20                                                           Authentication
                                                             (FRE 901).
21
      1028.   NO BATES (Attachment 12 to        Nick Ferrara Pl.’s Obj: (1):
22            Rebuttal Expert Report of Nick                 Relevance (FRE
              Ferrara, dated 8-9-19, consisting              402), (2)
23            of printed source code)                        Hearsay (FRE
                                                             801, 805), (3)
24                                                           Unfair
25                                                           Prejudice/Confus
                                                             ing (FRE 403),
26                                                           (4)
                                                             Authentication
27                                                           (FRE 901).
28

                                                     94
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page96
                                                                97ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      1029.   NO BATES (Attachment 13 to             Nick Ferrara Pl.’s Obj: (1):
 3            Rebuttal Expert Report of Nick                      Relevance (FRE
              Ferrara, dated 8-9-19, consisting                   402), (2)
 4            of printed source code)                             Hearsay (FRE
                                                                  801, 805), (3)
 5                                                                Unfair
                                                                  Prejudice/Confus
 6
                                                                  ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
      1030.   NO BATES (Attachment 14 to             Nick Ferrara Pl.’s Obj: (1):
 9            Rebuttal Expert Report of Nick                      Relevance (FRE
10            Ferrara, dated 8-9-19, consisting                   402), (2)
              of printed source code)                             Hearsay (FRE
11                                                                801, 805), (3)
                                                                  Unfair
12                                                                Prejudice/Confus
                                                                  ing (FRE 403),
13                                                                (4)
14                                                                Authentication
                                                                  (FRE 901).
15    1031.   DEF020838-DEF020840                    Nick Ferrara Pl.’s Obj: (1):
              (Attachment 15 to Rebuttal                          Relevance (FRE
16            Expert Report of Nick Ferrara,                      402), (2)
              dated 8-9-19, consisting of                         Hearsay (FRE
17
              printed source code)                                801, 805), (3)
18                                                                Unfair
                                                                  Prejudice/Confus
19                                                                ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21
      1032.   DEF020891-DEF020894                    Nick Ferrara Pl.’s Obj: (1):
22            (Attachment 16 to Rebuttal                          Relevance (FRE
              Expert Report of Nick Ferrara,                      402), (2)
23            dated 8-9-19, consisting of                         Hearsay (FRE
              printed source code)                                801, 805), (3)
24                                                                Unfair
25                                                                Prejudice/Confus
                                                                  ing (FRE 403),
26                                                                (4)
                                                                  Authentication
27                                                                (FRE 901).
28

                                                      95
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page97
                                                                98ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                     WITNESS(ES)                   ADMITTED
 2
      1033.   DEF020838-DEF020840                    Nick Ferrara Pl.’s Obj: (1):
 3            (Attachment 17 to Rebuttal                          Relevance (FRE
              Expert Report of Nick Ferrara,                      402), (2)
 4            dated 8-9-19, consisting of                         Hearsay (FRE
              printed source code)                                801, 805), (3)
 5                                                                Unfair
                                                                  Prejudice/Confus
 6
                                                                  ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
      1034.   NO BATES (Attachment 18 to             Nick Ferrara Pl.’s Obj: (1):
 9            Rebuttal Expert Report of Nick                      Relevance (FRE
10            Ferrara, dated 8-9-19, consisting                   402), (2)
              of printed source code)                             Hearsay (FRE
11                                                                801, 805), (3)
                                                                  Unfair
12                                                                Prejudice/Confus
                                                                  ing (FRE 403),
13                                                                (4)
14                                                                Authentication
                                                                  (FRE 901).
15    1035.   DEF020896-DEF020900                    Nick Ferrara Pl.’s Obj: (1):
              (Attachment 19 to Rebuttal                          Relevance (FRE
16            Expert Report of Nick Ferrara,                      402), (2)
              dated 8-9-19, consisting of                         Hearsay (FRE
17
              printed source code)                                801, 805), (3)
18                                                                Unfair
                                                                  Prejudice/Confus
19                                                                ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21
      1036.   NO BATES (Attachment 20 to             Nick Ferrara Pl.’s Obj: (1):
22            Rebuttal Expert Report of Nick                      Relevance (FRE
              Ferrara, dated 8-9-19, consisting                   402), (2)
23            of printed source code)                             Hearsay (FRE
                                                                  801, 805), (3)
24                                                                Unfair
25                                                                Prejudice/Confus
                                                                  ing (FRE 403),
26                                                                (4)
                                                                  Authentication
27                                                                (FRE 901).
28

                                                      96
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page98
                                                                99ofof142
                                                                       143



 1     NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ       DATE
                                                     WITNESS(ES)                    ADMITTED
 2
      1037.   DEF020889-DEF020890                    Nick Ferrara  Pl.’s Obj: (1):
 3            (Attachment 21 to Rebuttal                           Relevance (FRE
              Expert Report of Nick Ferrara,                       402), (2)
 4            dated 8-9-19, consisting of                          Hearsay (FRE
              printed source code)                                 801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
      1038.   NO BATES (Attachment 22 to             Nick Ferrara  Pl.’s Obj: (1):
 9            Rebuttal Expert Report of Nick                       Relevance (FRE
10            Ferrara, dated 8-9-19, consisting                    402), (2)
              of printed source code)                              Hearsay (FRE
11                                                                 801, 805), (3)
                                                                   Unfair
12                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
13                                                                 (4)
14                                                                 Authentication
                                                                   (FRE 901).
15    1039.   NO BATES (Attachment 23 to             Nick Ferrara; Pl.’s Obj: (1):
              Rebuttal Expert Report of Nick         Kenny Shi     Relevance (FRE
16            Ferrara, dated 8-9-19, consisting                    402), (2)
              of printed repository commit                         Hearsay (FRE
17
              history for defendants’ source                       801, 805), (3)
18            code repositories)                                   Unfair
                                                                   Prejudice/Confus
19                                                                 ing (FRE 403),
                                                                   (4)
20                                                                 Authentication
                                                                   (FRE 901).
21
      1040.   DEF021657_HC_AEO_SC                    Nick Ferrara  Pl.’s Obj: (1):
22            (more legible version of                             Relevance (FRE
              Attachment 12 to Rebuttal                            402), (2)
23            Expert Report of Nick Ferrara,                       Hearsay (FRE
              dated 8-9-19)                                        801, 805), (3)
24                                                                 Unfair
25                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
26                                                                 (4)
                                                                   Authentication
27                                                                 (FRE 901).
28

                                                      97
     JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
            5:18-cv-02585-NC Document
                              Document388-4 Filed 11/05/19
                                       383 Filed  11/06/19 Page
                                                           Page 99
                                                                100ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ       DATE
                                                      WITNESS(ES)                    ADMITTED
 2
       1041.   DEF021658_HC_AEO_SC-                   Nick Ferrara  Pl.’s Obj: (1):
 3             DEF021659_HC_AEO_SC                                  Relevance (FRE
               (more legible version of                             402), (2)
 4             Attachment 13 to Rebuttal                            Hearsay (FRE
               Expert Report of Nick Ferrara,                       801, 805), (3)
 5             dated 8-9-19)                                        Unfair
                                                                    Prejudice/Confus
 6
                                                                    ing (FRE 403),
 7                                                                  (4)
                                                                    Authentication
 8                                                                  (FRE 901).
       1042.   DEF021660_HC_AEO_SC                    Nick Ferrara  Pl.’s Obj: (1):
 9             (more legible version of                             Relevance (FRE
10             Attachment 14 to Rebuttal                            402), (2)
               Expert Report of Nick Ferrara,                       Hearsay (FRE
11             dated 8-9-19)                                        801, 805), (3)
                                                                    Unfair
12                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
13                                                                  (4)
14                                                                  Authentication
                                                                    (FRE 901).
15     1043.   DEF021661_HC_AEO_SC-                   Nick Ferrara  Pl.’s Obj: (1):
               DEF021662_HC_AEO_SC                                  Relevance (FRE
16             (more legible version of                             402), (2)
               Attachment 18 to Rebuttal                            Hearsay (FRE
17
               Expert Report of Nick Ferrara,                       801, 805), (3)
18             dated 8-9-19)                                        Unfair
                                                                    Prejudice/Confus
19                                                                  ing (FRE 403),
                                                                    (4)
20                                                                  Authentication
                                                                    (FRE 901).
21
       1044.   DEF021663_HC_AEO_SC-                   Nick Ferrara; Pl.’s Obj: (1):
22             DEF021740_HC_AEO_SC                    Kenny Shi     Relevance (FRE
               (more legible version of                             402), (2)
23             Attachment 23 to Rebuttal                            Hearsay (FRE
               Expert Report of Nick Ferrara,                       801, 805), (3)
24             dated 8-9-19)                                        Unfair
25                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
26                                                                  (4)
                                                                    Authentication
27                                                                  (FRE 901).
28

                                                       98
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page100
                                                                101ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                      WITNESS(ES)                  ADMITTED
 2
       1045.   NO BATES (Rebuttal Expert              Russell W.  Pl.’s Obj: (1):
 3             Report of Russell W. Mangum            Mangum III, Relevance (FRE
               III, Ph.D., dated 8-9-19,              Ph.D.       402), (2)
 4             highlighted to reflect                             Hearsay (FRE
               confidentiality designations                       801, 805), (3)
 5             under the parties’ protective                      Unfair
               order and including Appendices                     Prejudice/Confus
 6
               1-2 and Exhibits 1-7)                              ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
       1046.   NO BATES (Exhibit 1 to                 Russell W.  Pl.’s Obj: (1):
 9             Rebuttal Expert Report of              Mangum III, Relevance (FRE
10             Russell W. Mangum III, Ph.D.,          Ph.D.       402), (2)
               dated 8-9-19 – document labeled                    Hearsay (FRE
11             Summary of RiverPay financials                     801, 805), (3)
               for 2017-2018)                                     Unfair
12                                                                Prejudice/Confus
                                                                  ing (FRE 403),
13                                                                (4)
14                                                                Authentication
                                                                  (FRE 901).
15     1047.   NO BATES (Exhibit 2 to                 Russell W.  Pl.’s Obj: (1):
               Rebuttal Expert Report of              Mangum III, Relevance (FRE
16             Russell W. Mangum III, Ph.D.,          Ph.D.       402), (2)
               dated 8-9-19 – document labeled                    Hearsay (FRE
17
               Cost of sales calculation vs.                      801, 805), (3)
18             actuals for 2017-2018)                             Unfair
                                                                  Prejudice/Confus
19                                                                ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21
       1048.   NO BATES (Exhibit 3 to                 Russell W.  Pl.’s Obj: (1):
22             Rebuttal Expert Report of              Mangum III, Relevance (FRE
               Russell W. Mangum III, Ph.D.,          Ph.D.       402), (2)
23             dated 8-9-19 – document labeled                    Hearsay (FRE
               Adjusted total sales for 2017-                     801, 805), (3)
24             2018)                                              Unfair
25                                                                Prejudice/Confus
                                                                  ing (FRE 403),
26                                                                (4)
                                                                  Authentication
27                                                                (FRE 901).
28

                                                       99
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page101
                                                                102ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                      WITNESS(ES)                  ADMITTED
 2
       1049.   NO BATES (Exhibit 4 to                 Russell W.  Pl.’s Obj: (1):
 3             Rebuttal Expert Report of              Mangum III, Relevance (FRE
               Russell W. Mangum III, Ph.D.,          Ph.D.       402), (2)
 4             dated 8-9-19 – document labeled                    Hearsay (FRE
               Disgorgement of RiverPay's                         801, 805), (3)
 5             Processing Revenue and Gift                        Unfair
               Card Revenue profits: 2017-                        Prejudice/Confus
 6
               2018)                                              ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
       1050.   NO BATES (Exhibit 5 to                 Russell W.  Pl.’s Obj: (1):
 9             Rebuttal Expert Report of              Mangum III, Relevance (FRE
10             Russell W. Mangum III, Ph.D.,          Ph.D.       402), (2)
               dated 8-9-19 – document labeled                    Hearsay (FRE
11             Utilizing an alternative                           801, 805), (3)
               definition of relevant [revenues]                  Unfair
12             Disgorgement of RiverPay’s                         Prejudice/Confus
               Processing Revenue Profits:                        ing (FRE 403),
13             2017-2018)                                         (4)
14                                                                Authentication
                                                                  (FRE 901).
15     1051.   NO BATES (Exhibit 6 to                 Russell W.  Pl.’s Obj: (1):
               Rebuttal Expert Report of              Mangum III, Relevance (FRE
16             Russell W. Mangum III, Ph.D.,          Ph.D.       402), (2)
               dated 8-9-19 – document labeled                    Hearsay (FRE
17
               Alternative employment                             801, 805), (3)
18             opportunities for Kenny Shi)                       Unfair
                                                                  Prejudice/Confus
19                                                                ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21
       1052.   NO BATES (Exhibit 7 to                 Russell W.  Pl.’s Obj: (1):
22             Rebuttal Expert Report of              Mangum III, Relevance (FRE
               Russell W. Mangum III, Ph.D.,          Ph.D.       402), (2)
23             dated 8-9-19 – document labeled                    Hearsay (FRE
               Alternative employment                             801, 805), (3)
24             opportunities for Yue Hua)                         Unfair
25                                                                Prejudice/Confus
                                                                  ing (FRE 403),
26                                                                (4)
                                                                  Authentication
27                                                                (FRE 901).
28

                                                       100
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page102
                                                                103ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION             SPONSORING     STIP./OBJ       DATE
                                                WITNESS(ES)                  ADMITTED
 2
       1053.   NO BATES (Rebuttal Expert        Michael     Pl.’s Obj: (1):
 3             Report of Michael Kunkel in      Kunkel      Relevance (FRE
               Response to the Expert Report of             402), (2)
 4             Mark Eskridge, dated 8-9-19,                 Hearsay (FRE
               highlighted to reflect                       801, 805), (3)
 5             confidentiality designations                 Unfair
               under the parties’ protective                Prejudice/Confus
 6
               order and including Exhibits A-              ing (FRE 403),
 7             F)                                           (4)
                                                            Authentication
 8                                                          (FRE 901).
       1054.   NO BATES (Exhibit A to           Michael     Pl.’s Obj: (1):
 9             Rebuttal Expert Report of        Kunkel      Relevance (FRE
10             Michael Kunkel in Response to                402), (2)
               the Expert Report of Mark                    Hearsay (FRE
11             Eskridge, dated 8-9-19 –                     801, 805), (3)
               Michael Kunkel’s curriculum                  Unfair
12             vitae)                                       Prejudice/Confus
                                                            ing (FRE 403),
13                                                          (4)
14                                                          Authentication
                                                            (FRE 901).
15     1055.   NO BATES (Exhibit E to           Michael     Pl.’s Obj: (1):
               Rebuttal Expert Report of        Kunkel      Relevance (FRE
16             Michael Kunkel in Response to                402), (2)
               the Expert Report of Mark                    Hearsay (FRE
17
               Eskridge, dated 8-9-19 – excerpt             801, 805), (3)
18             from Payment Card Industry                   Unfair
               (PCI) Data Security Standard,                Prejudice/Confus
19             v3.2)                                        ing (FRE 403),
                                                            (4)
20                                                          Authentication
                                                            (FRE 901).
21
       1056.   NO BATES (Supplemental           Russell W.  Pl.’s Obj: (1):
22             Expert Report of Russell W.      Mangum III, Relevance (FRE
               Mangum III, Ph.D., dated 10-9-   Ph.D.       402), (2)
23             19, including Appendices 1-2                 Hearsay (FRE
               and Exhibit 1)                               801, 805), (3)
24                                                          Unfair
25                                                          Prejudice/Confus
                                                            ing (FRE 403),
26                                                          (4)
                                                            Authentication
27                                                          (FRE 901).
28

                                                      101
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page103
                                                                104ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ       DATE
                                                      WITNESS(ES)                    ADMITTED
 2
       1057.   NO BATES (Exhibit 1 to                 Russell W.    Pl.’s Obj: (1):
 3             Supplemental Expert Report of          Mangum III,   Relevance (FRE
               Russell W. Mangum III, Ph.D.,          Ph.D.         402), (2)
 4             dated 10-9-19 – document                             Hearsay (FRE
               labeled Calculation of Revenue)                      801, 805), (3)
 5                                                                  Unfair
                                                                    Prejudice/Confus
 6
                                                                    ing (FRE 403),
 7                                                                  (4)
                                                                    Authentication
 8                                                                  (FRE 901).
       1058.   NO BATES (Supplemental                 Nick Ferrara  Pl.’s Obj: (1):
 9             Rebuttal Expert Report of Nick                       Relevance (FRE
10             Ferrara, dated 10-16-19,                             402), (2)
               highlighted to reflect                               Hearsay (FRE
11             confidentiality designations                         801, 805), (3)
               under the parties’ protective                        Unfair
12             order and including Attachment                       Prejudice/Confus
               1)                                                   ing (FRE 403),
13                                                                  (4)
14                                                                  Authentication
                                                                    (FRE 901).
15     1059.   NO BATES (Exhibit A to                 Nick Ferrara; Pl.’s Obj: (1):
               Declaration of Nick Ferrara in         Chunbo Huang Relevance (FRE
16             Support of Defendants’                               402), (2)
               Opposition to Plaintiff’s Motion                     Hearsay (FRE
17
               for Preliminary Injunction –                         801, 805), (3)
18             printed copies of Citcon’s public                    Unfair
               API documentation)                                   Prejudice/Confus
19                                                                  ing (FRE 403),
                                                                    (4)
20                                                                  Authentication
                                                                    (FRE 901).
21
       1060.   CTC000438-CTC000454 (Email             Kenny Shi;    Pl.’s Obj: (1):
22             chain with initial date of 9-28-       Eric Yin;     Relevance (FRE
               17, from Kenny Shi to Hui              Frank Wang    402), (2)
23             Voon)                                                Hearsay (FRE
                                                                    801, 805), (3)
24                                                                  Unfair
25                                                                  Prejudice/Confus
                                                                    ing (FRE 403).
26

27

28

                                                       102
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page104
                                                                105ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                      WITNESS(ES)                   ADMITTED
 2
       1061.   CTC005555-CTC005556 (email             Kenny Shi;   Pl.’s Obj: (1):
 3             chain dated 9-12-17)                   Frank Wang;  Relevance (FRE
                                                      Wei Jiang    402), (2)
 4                                                                 Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403).
 7     1062.   CTC018974-CTC018975 (email             York Hua;    Pl.’s Obj: (1):
               chain dated 6-19-17)                   Chunbo Huang Relevance (FRE
 8                                                                 402), (2)
                                                                   Hearsay (FRE
 9                                                                 801, 805), (3)
10                                                                 Unfair
                                                                   Prejudice/Confus
11                                                                 ing (FRE 403).
       1063.   CTC018976-CTC018977 (email             Kenny Shi;   Pl.’s Obj: (1):
12             chain dated 6-13-17)                   Chunbo Huang Relevance (FRE
                                                                   402), (2)
13                                                                 Hearsay (FRE
14                                                                 801, 805), (3)
                                                                   Unfair
15                                                                 Prejudice/Confus
                                                                   ing (FRE 403).
16     1064.   CTC0021238-CTC0021239                  Kenny Shi;   Pl.’s Obj: (1):
               (email chain dated 6-11-17)            Wei Jiang    Relevance (FRE
17
                                                                   402), (2)
18                                                                 Hearsay (FRE
                                                                   801, 805), (3)
19                                                                 Unfair
                                                                   Prejudice/Confus
20                                                                 ing (FRE 403).
21     1065.   CTC031638-CTC031639 (email             York Hua;    Pl.’s Obj: (1):
               chain dated 9-18-16)                   Kenny Shi    Relevance (FRE
22                                                                 402), (2)
                                                                   Hearsay (FRE
23                                                                 801, 805), (3)
                                                                   Unfair
24                                                                 Prejudice/Confus
25                                                                 ing (FRE 403).

26

27

28

                                                       103
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page105
                                                                106ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ       DATE
                                                      WITNESS(ES)                    ADMITTED
 2
       1066.   CTC045514 (email chain dated           York Hua;     Pl.’s Obj: (1):
 3             4-21-16 and link to YouTube            Chunbo Huang Relevance (FRE
               video)                                               402), (2)
 4                                                                  Hearsay (FRE
                                                                    801, 805), (3)
 5                                                                  Unfair
                                                                    Prejudice/Confus
 6
                                                                    ing (FRE 403).
 7     1067.   CTC045541-CTC045542 (email             York Hua;     Pl.’s Obj: (1):
               chain dated 7-1-16)                    Chunbo Huang Relevance (FRE
 8                                                                  402), (2)
                                                                    Hearsay (FRE
 9                                                                  801, 805), (3)
10                                                                  Unfair
                                                                    Prejudice/Confus
11                                                                  ing (FRE 403).
       1068.   CTC045776-CTC045777 (email             York Hua;     Pl.’s Obj: (1):
12             chain in English and Chinese           Eric Yin;     Relevance (FRE
               dated 2-28-17)                         Chunbo Huang 402), (2)
13                                                                  Hearsay (FRE
14                                                                  801, 805), (3)
                                                                    Unfair
15                                                                  Prejudice/Confus
                                                                    ing (FRE 403).
16     1069.   CTC045934-CTC045936 (email             York Hua,     Pl.’s Obj: (1):
               dated 5-31-16)                         Chunbo Huang Relevance (FRE
17
                                                                    402), (2)
18                                                                  Hearsay (FRE
                                                                    801, 805), (3)
19                                                                  Unfair
                                                                    Prejudice/Confus
20                                                                  ing (FRE 403).
21     1070.   CTC045938-CTC045939 (email             Chunbo Huang, Pl.’s Obj: (1):
               chain dated 11-29-16)                  York Hua      Relevance (FRE
22                                                                  402), (2)
                                                                    Hearsay (FRE
23                                                                  801, 805), (3)
                                                                    Unfair
24                                                                  Prejudice/Confus
25                                                                  ing (FRE 403).

26

27

28

                                                       104
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page106
                                                                107ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                      WITNESS(ES)                   ADMITTED
 2
       1071.   CTC046247-CTC046249 (email             Wei Jiang;   Pl.’s Obj: (1):
 3             chain dated 1-24-18, attached as       Eric Yin;    Relevance (FRE
               Exhibit G to Declaration Of            Chunbo Huang 402), (2)
 4             Marwa Elzankaly In Support Of                       Hearsay (FRE
               RiverPay’s Opposition To                            801, 805), (3)
 5             Counter-defendants’ Motion For                      Unfair
               Summary Judgment Against                            Prejudice/Confus
 6
               RiverPay’s Counterclaims)                           ing (FRE 403).
 7     1072.   CTC046545 (email dated 12-29-          Kenny Shi    Pl.’s Obj: (1):
               17)                                                 Relevance (FRE
 8                                                                 402), (2)
                                                                   Hearsay (FRE
 9                                                                 801, 805), (3)
10                                                                 Unfair
                                                                   Prejudice/Confus
11                                                                 ing (FRE 403).
       1073.   CTC046550-CTC46552                     Kenny Shi;   Pl.’s Obj: (1):
12             (document labeled Investigation        Frank Wang   Relevance (FRE
               Report, dated 12-8-17)                              402), (2)
13                                                                 Hearsay (FRE
14                                                                 801, 805), (3)
                                                                   Unfair
15                                                                 Prejudice/Confus
                                                                   ing (FRE 403).
16     1074.   CTC046553 (document labeled            Kenny Shi    Pl.’s Obj: (1):
               Notice as to Change in                              Relevance (FRE
17
               Employment Status)                                  402), (2)
18                                                                 Hearsay (FRE
                                                                   801, 805), (3)
19                                                                 Unfair
                                                                   Prejudice/Confus
20                                                                 ing (FRE 403).
21     1075.   CTC047389-CTC047391 (email             Eric Yin;    Pl.’s Obj: (1):
               chain dated 10-26-17)                  Wei Jiang;   Relevance (FRE
22                                                    Chunbo Huang 402), (2)
                                                                   Hearsay (FRE
23                                                                 801, 805), (3)
                                                                   Unfair
24                                                                 Prejudice/Confus
25                                                                 ing (FRE 403).

26

27

28

                                                       105
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page107
                                                                108ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                      WITNESS(ES)                   ADMITTED
 2
       1076.   CTC049477-CTC049478 (email             Chunbo Huang Pl.’s Obj: (1):
 3             chain dated 7-22-16)                                Relevance (FRE
                                                                   402), (2)
 4                                                                 Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403).
 7     1077.   CTC049734 (email dated 6-17-           Chunbo Huang Pl.’s Obj: (1):
               17)                                                 Relevance (FRE
 8                                                                 402), (2)
                                                                   Hearsay (FRE
 9                                                                 801, 805), (3)
10                                                                 Unfair
                                                                   Prejudice/Confus
11                                                                 ing (FRE 403).
       1078.   CTC049977-CTC049979 (email             Ryan Zheng;  Pl.’s Obj: (1):
12             chain dated 12-22-17)                  York Hua;    Relevance (FRE
                                                      Wei Jiang;   402), (2)
13                                                    Chunbo Huang Hearsay (FRE
14                                                                 801, 805), (3)
                                                                   Unfair
15                                                                 Prejudice/Confus
                                                                   ing (FRE 403).
16     1079.   CTC049982 (email dated 9-18-           York Hua;    Pl.’s Obj: (1):
               16)                                    Chunbo Huang Relevance (FRE
17
                                                                   402), (2)
18                                                                 Hearsay (FRE
                                                                   801, 805), (3)
19                                                                 Unfair
                                                                   Prejudice/Confus
20                                                                 ing (FRE 403).
21     1080.   CTC050198 (email chain dated           Chunbo Huang Pl.’s Obj: (1):
               6-12-17)                                            Relevance (FRE
22                                                                 402), (2)
                                                                   Hearsay (FRE
23                                                                 801, 805), (3)
                                                                   Unfair
24                                                                 Prejudice/Confus
25                                                                 ing (FRE 403).

26

27

28

                                                       106
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page108
                                                                109ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                      WITNESS(ES)                   ADMITTED
 2
       1081.   CTC050956-CTC050959 (email             Wei Jiang;   Pl.’s Obj: (1):
 3             chain dated 10-27-17)                  Chunbo Huang Relevance (FRE
                                                                   402), (2)
 4                                                                 Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403).
 7     1082.   CTC050963-CTC050966 (email             Wei Jiang;   Pl.’s Obj: (1):
               chain dated 10-26-17)                  Chunbo Huang Relevance (FRE
 8                                                                 402), (2)
                                                                   Hearsay (FRE
 9                                                                 801, 805), (3)
10                                                                 Unfair
                                                                   Prejudice/Confus
11                                                                 ing (FRE 403).
       1083.   CTC050967-CTC050968 (Email             Ryan Zheng   Pl.’s Obj: (1):
12             dated 10-25-17 from Ryan                            Relevance (FRE
               Zheng to Daniel Montellano)                         402), (2)
13                                                                 Hearsay (FRE
14                                                                 801, 805), (3)
                                                                   Unfair
15                                                                 Prejudice/Confus
                                                                   ing (FRE 403).
16     1084.   CTC051044-CTC051045 (email             Chunbo Huang Pl.’s Obj: (1):
               chain in Chinese and English                        Relevance (FRE
17
               dated 7-4-17)                                       402), (2)
18                                                                 Hearsay (FRE
                                                                   801, 805), (3)
19                                                                 Unfair
                                                                   Prejudice/Confus
20                                                                 ing (FRE 403).
21     1085.   CTC051044-CTC051045                    Chunbo       Pl.’s Obj: (1):
               Translated (email chain dated 7-       Huang;       Relevance (FRE
22             4-17)                                  Mimi Lain    402), (2)
                                                                   Hearsay (FRE
23                                                                 801, 805), (3)
                                                                   Unfair
24                                                                 Prejudice/Confus
25                                                                 ing (FRE 403),
                                                                   (4)
26                                                                 Authentication
                                                                   (FRE 901).
27

28

                                                       107
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page109
                                                                110ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                      WITNESS(ES)                   ADMITTED
 2
       1086.   CTC055457 (email chain in              Chunbo Huang Pl.’s Obj: (1):
 3             Chinese and English dated 10-                       Relevance (FRE
               13-16, without attachment)                          402), (2)
 4                                                                 Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403).
 7     1087.   CTC055457 Translated (email            Chunbo       Pl.’s Obj: (1):
               chain dated 10-13-16, without          Huang;       Relevance (FRE
 8             attachment)                            Mimi Lain    402), (2)
                                                                   Hearsay (FRE
 9                                                                 801, 805), (3)
10                                                                 Unfair
                                                                   Prejudice/Confus
11                                                                 ing (FRE 403),
                                                                   (4)
12                                                                 Authentication
                                                                   (FRE 901).
13     1088.   CTC056423-CTC056424 (email             York Hua;    Pl.’s Obj: (1):
14             chain in Chinese and English           Chunbo Huang Relevance (FRE
               dated 7-26-16)                                      402), (2)
15                                                                 Hearsay (FRE
                                                                   801, 805), (3)
16                                                                 Unfair
                                                                   Prejudice/Confus
17
                                                                   ing (FRE 403).
18     1089.   CTC056423-CTC056424                    York Hua;    Pl.’s Obj: (1):
               Translated (email chain dated 7-       Chunbo       Relevance (FRE
19             26-16)                                 Huang;       402), (2)
                                                      Mimi Lain    Hearsay (FRE
20                                                                 801, 805), (3)
                                                                   Unfair
21
                                                                   Prejudice/Confus
22                                                                 ing (FRE 403),
                                                                   (4)
23                                                                 Authentication
                                                                   (FRE 901).
24     1090.   CTC056825-CTC056826 (email             York Hua;    Pl.’s Obj: (1):
25             chain in Chinese and English           Chunbo Huang Relevance (FRE
               dated 4-25-16)                                      402), (2)
26                                                                 Hearsay (FRE
                                                                   801, 805), (3)
27                                                                 Unfair
                                                                   Prejudice/Confus
28                                                                 ing (FRE 403).
                                                       108
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page110
                                                                111ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ          DATE
                                                      WITNESS(ES)                       ADMITTED
 2
       1091.   CTC056825-CTC056826                    York Hua;      Pl.’s Obj: (1):
 3             Translated (email chain dated 4-       Chunbo         Relevance (FRE
               25-16)                                 Huang;         402), (2)
 4                                                    Mimi Lain      Hearsay (FRE
                                                                     801, 805), (3)
 5                                                                   Unfair
                                                                     Prejudice/Confus
 6
                                                                     ing (FRE 403),
 7                                                                   (4)
                                                                     Authentication
 8                                                                   (FRE 901).
       1092.   CTC061891-CTC061896                    Chunbo Huang   Pl.’s Obj: (1):
 9             (Chinese language document                            Relevance (FRE
10             dated 12-01-15)                                       402), (2)
                                                                     Hearsay (FRE
11                                                                   801, 805), (3)
                                                                     Unfair
12                                                                   Prejudice/Confus
                                                                     ing (FRE 403).
13     1093.   CTC061891-CTC061896                    Chunbo         Pl.’s Obj: (1):
14             Translated (document dated 12-         Huang;         Relevance (FRE
               01-15)                                 Mimi Lain      402), (2)
15                                                                   Hearsay (FRE
                                                                     801, 805), (3)
16                                                                   Unfair
                                                                     Prejudice/Confus
17
                                                                     ing (FRE 403),
18                                                                   (4)
                                                                     Authentication
19                                                                   (FRE 901).
       1094.   CTC061918-CTC061919                    Chunbo Huang   Pl.’s Obj: (1):
20             (Chinese language document                            Relevance (FRE
               dated 10-16-16)                                       402), (2)
21
                                                                     Hearsay (FRE
22                                                                   801, 805), (3)
                                                                     Unfair
23                                                                   Prejudice/Confus
                                                                     ing (FRE 403).
24

25

26

27

28

                                                       109
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page111
                                                                112ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                      WITNESS(ES)                   ADMITTED
 2
       1095.   CTC061918-CTC061919                    Chunbo       Pl.’s Obj: (1):
 3             Translated (document dated 10-         Huang;       Relevance (FRE
               16-16)                                 Mimi Lain    402), (2)
 4                                                                 Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
       1096.   CTC061956-CTC061957 (email             York Hua;    Pl.’s Obj: (1):
 9             in Chinese and English dated 6-        Chunbo Huang Relevance (FRE
10             28-16)                                              402), (2)
                                                                   Hearsay (FRE
11                                                                 801, 805), (3)
                                                                   Unfair
12                                                                 Prejudice/Confus
                                                                   ing (FRE 403).
13     1097.   CTC061956-CTC061957                    York Hua;    Pl.’s Obj: (1):
14             Translated (email dated 6-28-16)       Chunbo       Relevance (FRE
                                                      Huang;       402), (2)
15                                                    Mimi Lain    Hearsay (FRE
                                                                   801, 805), (3)
16                                                                 Unfair
                                                                   Prejudice/Confus
17
                                                                   ing (FRE 403),
18                                                                 (4)
                                                                   Authentication
19                                                                 (FRE 901).
       1098.   CTC061973–CTC062019                    Wei Jiang    Pl.’s Obj: (1):
20             (document labeled First                             Relevance (FRE
               Amendment to the Proof of                           402), (2)
21
               Concept Agreement)                                  Hearsay (FRE
22                                                                 801, 805), (3)
                                                                   Unfair
23                                                                 Prejudice/Confus
                                                                   ing (FRE 403).
24

25

26

27

28

                                                       110
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page112
                                                                113ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                      WITNESS(ES)                  ADMITTED
 2
       1099.   CTC062020-CTC062057                    Wei Jiang   Pl.’s Obj: (1):
 3             (document labeled merchant                         Relevance (FRE
               processing agreement)                              402), (2)
 4                                                                Hearsay (FRE
                                                                  801, 805), (3)
 5                                                                Unfair
                                                                  Prejudice/Confus
 6
                                                                  ing (FRE 403).
 7     1100.   CTC062058-CTC062065                    Eric Yin;   Pl.’s Obj: (1):
               (document labeled merchant             Wei Jiang   Relevance (FRE
 8             enrollment form)                                   402), (2)
                                                                  Hearsay (FRE
 9                                                                801, 805), (3)
10                                                                Unfair
                                                                  Prejudice/Confus
11                                                                ing (FRE 403).
       1101.   CTC062066-CTC062087                    Wei Jiang   Pl.’s Obj: (1):
12             (document labeled merchant                         Relevance (FRE
               processing agreement)                              402), (2)
13                                                                Hearsay (FRE
14                                                                801, 805), (3)
                                                                  Unfair
15                                                                Prejudice/Confus
                                                                  ing (FRE 403).
16     1102.   CTC062088-CTC062096                    Wei Jiang   Pl.’s Obj: (1):
               (document labeled Equipment                        Relevance (FRE
17
               Lease Agreement)                                   402), (2)
18                                                                Hearsay (FRE
                                                                  801, 805), (3)
19                                                                Unfair
                                                                  Prejudice/Confus
20                                                                ing (FRE 403).
21     1103.   CTC062097-CTC062124                    Wei Jiang   Pl.’s Obj: (1):
               (document labeled merchant                         Relevance (FRE
22             processing agreement)                              402), (2)
                                                                  Hearsay (FRE
23                                                                801, 805), (3)
                                                                  Unfair
24                                                                Prejudice/Confus
25                                                                ing (FRE 403).

26

27

28

                                                       111
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page113
                                                                114ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION            SPONSORING     STIP./OBJ       DATE
                                               WITNESS(ES)                  ADMITTED
 2
       1104.   CTC062125-CTC062149             Wei Jiang   Pl.’s Obj: (1):
 3             (document labeled merchant                  Relevance (FRE
               processing agreement)                       402), (2)
 4                                                         Hearsay (FRE
                                                           801, 805), (3)
 5                                                         Unfair
                                                           Prejudice/Confus
 6
                                                           ing (FRE 403).
 7     1105.   CTC062150-CTC062155             Eric Yin;   Pl.’s Obj: (1):
               (document labeled merchant      Wei Jiang   Relevance (FRE
 8             enrollment form)                            402), (2)
                                                           Hearsay (FRE
 9                                                         801, 805), (3)
10                                                         Unfair
                                                           Prejudice/Confus
11                                                         ing (FRE 403).
       1106.   CTC062156-CTC062189             Wei Jiang   Pl.’s Obj: (1):
12             (document labeled master supply             Relevance (FRE
               agreement)                                  402), (2)
13                                                         Hearsay (FRE
14                                                         801, 805), (3)
                                                           Unfair
15                                                         Prejudice/Confus
                                                           ing (FRE 403).
16     1107.   CTC062190-CTC062222             Wei Jiang   Pl.’s Obj: (1):
               (document labeled Canada                    Relevance (FRE
17
               master supply agreement)                    402), (2)
18                                                         Hearsay (FRE
                                                           801, 805), (3)
19                                                         Unfair
                                                           Prejudice/Confus
20                                                         ing (FRE 403).
21     1108.   CTC062250-CTC062251             Eric Yin;   Pl.’s Obj: (1):
               (document labeled merchant      Wei Jiang   Relevance (FRE
22             enrollment form)                            402), (2)
                                                           Hearsay (FRE
23                                                         801, 805), (3)
                                                           Unfair
24                                                         Prejudice/Confus
25                                                         ing (FRE 403).

26

27

28

                                                      112
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page114
                                                                115ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION               SPONSORING      STIP./OBJ       DATE
                                                  WITNESS(ES)                   ADMITTED
 2
       1109.   CTC062276-CTC062301                Wei Jiang    Pl.’s Obj: (1):
 3             (document labeled merchant                      Relevance (FRE
               processing agreement)                           402), (2)
 4                                                             Hearsay (FRE
                                                               801, 805), (3)
 5                                                             Unfair
                                                               Prejudice/Confus
 6
                                                               ing (FRE 403).
 7     1110.   CTC062349-CTC062361                Wei Jiang    Pl.’s Obj: (1):
               (document labeled master supply                 Relevance (FRE
 8             agreement)                                      402), (2)
                                                               Hearsay (FRE
 9                                                             801, 805), (3)
10                                                             Unfair
                                                               Prejudice/Confus
11                                                             ing (FRE 403).
       1111.   CTC062362_HIGHLY                   Eric Yin;    Pl.’s Obj: (1):
12             CONFIDENTIAL –                     Wei Jiang;   Relevance (FRE
               ATTORNEYS’ EYES ONLY               Chunbo Huang 402), (2)
13             (spreadsheet containing                         Hearsay (FRE
14             information about Citcon’s                      801, 805), (3)
               revenue)                                        Unfair
15                                                             Prejudice/Confus
                                                               ing (FRE 403).
16     1112.   DEF000029-DEF000030                York Hua;    Pl.’s Obj: (1):
               (unsigned offer letter dated 5-25- Chunbo Huang Relevance (FRE
17
               16, from Citcon USA LLC to                      402), (2)
18             York Hua)                                       Hearsay (FRE
                                                               801, 805), (3)
19                                                             Unfair
                                                               Prejudice/Confus
20                                                             ing (FRE 403),
                                                               (4)
21
                                                               Authentication
22                                                             (FRE 901).

23

24

25

26

27

28

                                                      113
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page115
                                                                116ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                      WITNESS(ES)                   ADMITTED
 2
       1113.   DEF000082-DEF000085                    Chunbo Huang Pl.’s Obj: (1):
 3             (document labeled Employee                          Relevance (FRE
               Confidentiality, Intellectual                       402), (2)
 4             Property and Restrictive                            Hearsay (FRE
               Covenant Agreement)                                 801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403),
 7                                                                 (4)
                                                                   Authentication
 8                                                                 (FRE 901).
       1114.   DEF000176-DEF000200                    Ryan Zheng;  Pl.’s Obj: (1):
 9             (RiverPay’s Information                York Hua     Relevance (FRE
10             Security Policy)                                    402), (2)
                                                                   Hearsay (FRE
11                                                                 801, 805), (3)
                                                                   Unfair
12                                                                 Prejudice/Confus
                                                                   ing (FRE 403),
13                                                                 (4)
14                                                                 Authentication
                                                                   (FRE 901).
15     1115.   DEF000205 (email dated 10-27-          Ryan Zheng;  Pl.’s Obj: (1):
               17, attached as Exhibit H to           Christine    Relevance (FRE
16             Declaration of Ryan Zheng in           Gottlieb     402), (2)
               Support of RiverPay’s                               Hearsay (FRE
17
               Opposition to Counter-                              801, 805), (3)
18             defendants’ Motion for                              Unfair
               Summary Judgment Against                            Prejudice/Confus
19             RiverPay’s Counterclaims)                           ing (FRE 403),
                                                                   (4)
20                                                                 Authentication
                                                                   (FRE 901).
21
       1116.   DEF000206-DEF000207 (email             Ryan Zheng;  Pl.’s Obj: (1):
22             chain dated 1-22-18, attached as       Christine    Relevance (FRE
               Exhibit J to Declaration of Ryan       Gottlieb     402), (2)
23             Zheng in Support of RiverPay’s                      Hearsay (FRE
               Opposition to Counter-                              801, 805), (3)
24             defendants’ Motion for                              Unfair
25             Summary Judgment Against                            Prejudice/Confus
               RiverPay’s Counterclaims)                           ing (FRE 403),
26                                                                 (4)
                                                                   Authentication
27                                                                 (FRE 901).
28

                                                       114
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page116
                                                                117ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING        STIP./OBJ       DATE
                                                      WITNESS(ES)                     ADMITTED
 2
       1117.   DEF000209 (email chain dated           Ryan Zheng     Pl.’s Obj: (1):
 3             2-23-18)                                              Relevance (FRE
                                                                     402), (2)
 4                                                                   Hearsay (FRE
                                                                     801, 805), (3)
 5                                                                   Unfair
                                                                     Prejudice/Confus
 6
                                                                     ing (FRE 403),
 7                                                                   (4)
                                                                     Authentication
 8                                                                   (FRE 901).
       1118.   DEF000210 (email dated 2-1-            Ryan Zheng     Pl.’s Obj: (1):
 9             18)                                                   Relevance (FRE
10                                                                   402), (2)
                                                                     Hearsay (FRE
11                                                                   801, 805), (3)
                                                                     Unfair
12                                                                   Prejudice/Confus
                                                                     ing (FRE 403),
13                                                                   (4)
14                                                                   Authentication
                                                                     (FRE 901).
15     1119.   DEF000211 (email dated 4-18-           Ryan Zheng;    Pl.’s Obj: (1):
               18, attached as Exhibit G to           Bryan Penny    Relevance (FRE
16             Declaration of Ryan Zheng in                          402), (2)
               Support of RiverPay’s                                 Hearsay (FRE
17
               Opposition to Counter-                                801, 805), (3)
18             defendants’ Motion for                                Unfair
               Summary Judgment Against                              Prejudice/Confus
19             RiverPay’s Counterclaims)                             ing (FRE 403),
                                                                     (4)
20                                                                   Authentication
                                                                     (FRE 901).
21
       1120.   DEF000212 (email dated 11-1-           Ryan Zheng;    Pl.’s Obj: (1):
22             17, attached as Exhibit A to           Enrico Cairoli Relevance (FRE
               Declaration of Ryan Zheng in                          402), (2)
23             Support of RiverPay’s                                 Hearsay (FRE
               Opposition to Counter-                                801, 805), (3)
24             defendants’ Motion for                                Unfair
25             Summary Judgment Against                              Prejudice/Confus
               RiverPay’s Counterclaims)                             ing (FRE 403),
26                                                                   (4)
                                                                     Authentication
27                                                                   (FRE 901).
28

                                                       115
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page117
                                                                118ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING         STIP./OBJ       DATE
                                                      WITNESS(ES)                      ADMITTED
 2
       1121.   DEF000213-DEF000214 (email             Ryan Zheng;     Pl.’s Obj: (1):
 3             chain dated 4-5-18)                    Enrico Cairoli Relevance (FRE
                                                                      402), (2)
 4                                                                    Hearsay (FRE
                                                                      801, 805), (3)
 5                                                                    Unfair
                                                                      Prejudice/Confus
 6
                                                                      ing (FRE 403),
 7                                                                    (4)
                                                                      Authentication
 8                                                                    (FRE 901).
       1122.   DEF000215 (email chain dated           Ryan Zheng;     Pl.’s Obj: (1):
 9             4-8-18, attached as Exhibit D to       Enrico Cairoli; Relevance (FRE
10             Declaration of Ryan Zheng in           Bell Xiang      402), (2)
               Support of RiverPay’s                                  Hearsay (FRE
11             Opposition to Counter-                                 801, 805), (3)
               defendants’ Motion for                                 Unfair
12             Summary Judgment Against                               Prejudice/Confus
               RiverPay’s Counterclaims)                              ing (FRE 403),
13                                                                    (4)
14                                                                    Authentication
                                                                      (FRE 901).
15     1123.   DEF000216 (email chain dated           Ryan Zheng      Pl.’s Obj: (1):
               2-8-18)                                                Relevance (FRE
16                                                                    402), (2)
                                                                      Hearsay (FRE
17
                                                                      801, 805), (3)
18                                                                    Unfair
                                                                      Prejudice/Confus
19                                                                    ing (FRE 403),
                                                                      (4)
20                                                                    Authentication
                                                                      (FRE 901).
21
       1124.   DEF000217 (email dated 4-18-           Ryan Zheng;     Pl.’s Obj: (1):
22             18)                                    Bryan Penny     Relevance (FRE
                                                                      402), (2)
23                                                                    Hearsay (FRE
                                                                      801, 805), (3)
24                                                                    Unfair
25                                                                    Prejudice/Confus
                                                                      ing (FRE 403),
26                                                                    (4)
                                                                      Authentication
27                                                                    (FRE 901).
28

                                                       116
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page118
                                                                119ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION             SPONSORING        STIP./OBJ       DATE
                                                WITNESS(ES)                     ADMITTED
 2
       1125.   DEF000219 (email dated 4-5-18 Ryan Zheng;       Pl.’s Obj: (1):
 3             from Enrico Cairoli to Ryan      Enrico Cairoli Relevance (FRE
               Zheng)                                          402), (2)
 4                                                             Hearsay (FRE
                                                               801, 805), (3)
 5                                                             Unfair
                                                               Prejudice/Confus
 6
                                                               ing (FRE 403),
 7                                                             (4)
                                                               Authentication
 8                                                             (FRE 901).
       1126.   DEF000642-DEF000665,             York Hua       Pl.’s Obj: (1):
 9             DEF009695-DEF009696                             Relevance (FRE
10             (merchant agreement, attached                   402), (2)
               as Exhibit D to Declaration of                  Hearsay (FRE
11             York Hua in Support of                          801, 805), (3)
               RiverPay’s Opposition to                        Unfair
12             Counter-defendants’ Motion for                  Prejudice/Confus
               Summary Judgment Against                        ing (FRE 403),
13             RiverPay’s Counterclaims)                       (4)
14                                                             Authentication
                                                               (FRE 901).
15     1127.   DEF004545 (email dated 4-4-18, York Hua;        Pl.’s Obj: (1):
               attached as Exhibit E to         Ryan Zheng;    Relevance (FRE
16             Declaration of Ryan Zheng in     Bryan Penny    402), (2)
               Support of RiverPay’s                           Hearsay (FRE
17
               Opposition to Counter-                          801, 805), (3)
18             defendants’ Motion for                          Unfair
               Summary Judgment Against                        Prejudice/Confus
19             RiverPay’s Counterclaims)                       ing (FRE 403),
                                                               (4)
20                                                             Authentication
                                                               (FRE 901).
21
       1128.   DEF09785-DEF009787 (email        Ryan Zheng;    Pl.’s Obj: (1):
22             chain dated 11-2-17, attached as Enrico Cairoli Relevance (FRE
               Exhibit B to Declaration of Ryan                402), (2)
23             Zheng in Support of RiverPay’s                  Hearsay (FRE
               Opposition to Counter-                          801, 805), (3)
24             defendants’ Motion for                          Unfair
25             Summary Judgment Against                        Prejudice/Confus
               RiverPay’s Counterclaims)                       ing (FRE 403),
26                                                             (4)
                                                               Authentication
27                                                             (FRE 901).
28

                                                      117
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page119
                                                                120ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION           SPONSORING     STIP./OBJ       DATE
                                              WITNESS(ES)                  ADMITTED
 2
       1129.   DEF000875-DEF000882            York Hua;   Pl.’s Obj: (1):
 3             (RiverPay internal changelog)  Kenny Shi   Relevance (FRE
                                                          402), (2)
 4                                                        Hearsay (FRE
                                                          801, 805), (3)
 5                                                        Unfair
                                                          Prejudice/Confus
 6
                                                          ing (FRE 403),
 7                                                        (4)
                                                          Authentication
 8                                                        (FRE 901).
       1130.   DEF000889 (RiverPay Inc. and   Ryan Zheng  Pl.’s Obj: (1):
 9             MaplePay Inc. Processing                   Relevance (FRE
10             Agreement dated 4-01-17)                   402), (2)
                                                          Hearsay (FRE
11                                                        801, 805), (3)
                                                          Unfair
12                                                        Prejudice/Confus
                                                          ing (FRE 403),
13                                                        (4)
14                                                        Authentication
                                                          (FRE 901).
15     1131.   DEF000917 (email to            Ryan Zheng  Pl.’s Obj: (1):
               info@riverpayment.com dated 6-             Relevance (FRE
16             15-17)                                     402), (2)
                                                          Hearsay (FRE
17
                                                          801, 805), (3)
18                                                        Unfair
                                                          Prejudice/Confus
19                                                        ing (FRE 403),
                                                          (4)
20                                                        Authentication
                                                          (FRE 901).
21
       1132.   DEF004571-DEF004575 (email Simon Han       Pl.’s Obj: (1):
22             chain dated 4-26-18)                       Relevance (FRE
                                                          402), (2)
23                                                        Hearsay (FRE
                                                          801, 805), (3)
24                                                        Unfair
25                                                        Prejudice/Confus
                                                          ing (FRE 403),
26                                                        (4)
                                                          Authentication
27                                                        (FRE 901).
28

                                                      118
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page120
                                                                121ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION          SPONSORING      STIP./OBJ       DATE
                                             WITNESS(ES)                   ADMITTED
 2
       1133.   DEF004693-DEF004694 (email Ryan Zheng;     Pl.’s Obj: (1):
 3             chain dated 4-24-18)          York Hua     Relevance (FRE
                                                          402), (2)
 4                                                        Hearsay (FRE
                                                          801, 805), (3)
 5                                                        Unfair
                                                          Prejudice/Confus
 6
                                                          ing (FRE 403),
 7                                                        (4)
                                                          Authentication
 8                                                        (FRE 901).
       1134.   DEF018809-DEF019026           Ryan Zheng   Pl.’s Obj: (1):
 9             (document labeled RiverPay,                Relevance (FRE
10             Inc. Preferred Stock Purchase              402), (2)
               Agreement)                                 Hearsay (FRE
11                                                        801, 805), (3)
                                                          Unfair
12                                                        Prejudice/Confus
                                                          ing (FRE 403),
13                                                        (4)
14                                                        Authentication
                                                          (FRE 901).
15     1135.   DEF021003-DEF021018 (emails Ryan Zheng;    Pl.’s Obj: (1):
               dated Dec. 2017 – Mar. 2018,  Gonzalo      Relevance (FRE
16             attached as Exhibit K to      Munoz        402), (2)
               Declaration of Ryan Zheng in               Hearsay (FRE
17
               Support of RiverPay’s                      801, 805), (3)
18             Opposition to Counter-                     Unfair
               defendants’ Motion for                     Prejudice/Confus
19             Summary Judgment Against                   ing (FRE 403),
               RiverPay’s Counterclaims)                  (4)
20                                                        Authentication
                                                          (FRE 901).
21
       1136.   DEF021019 (subversion         York Hua;    Pl.’s Obj: (1):
22             repository containing source  Nick Ferrara Relevance (FRE
               code)                                      402), (2)
23                                                        Hearsay (FRE
                                                          801, 805), (3)
24                                                        Unfair
25                                                        Prejudice/Confus
                                                          ing (FRE 403),
26                                                        (4)
                                                          Authentication
27                                                        (FRE 901).
28

                                                      119
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page121
                                                                122ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                      WITNESS(ES)                  ADMITTED
 2
       1137.   DEF021025-DEF021029 (email             Ryan Zheng; Pl.’s Obj: (1):
 3             chain dated 1-22-18, attached as       Christine   Relevance (FRE
               Exhibit I to Declaration of Ryan       Gottlieb    402), (2)
 4             Zheng in Support of RiverPay’s                     Hearsay (FRE
               Opposition to Counter-                             801, 805), (3)
 5             defendants’ Motion for                             Unfair
               Summary Judgment Against                           Prejudice/Confus
 6
               RiverPay’s Counterclaims)                          ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
       1138.   DEF021092-DEF021104                    Ryan Zheng; Pl.’s Obj: (1):
 9             (document labeled Master               Bryan Penny Relevance (FRE
10             Supply Agreement, attached as                      402), (2)
               Exhibit F to Declaration of Ryan                   Hearsay (FRE
11             Zheng in Support of RiverPay’s                     801, 805), (3)
               Opposition to Counter-                             Unfair
12             defendants’ Motion for                             Prejudice/Confus
               Summary Judgment Against                           ing (FRE 403),
13             RiverPay’s Counterclaims)                          (4)
14                                                                Authentication
                                                                  (FRE 901).
15     1139.   DEF021105-DEF021122                    York Hua    Pl.’s Obj: (1):
               (service agreement, attached as                    Relevance (FRE
16             Exhibit A to Declaration of York                   402), (2)
               Hua in Support of RiverPay’s                       Hearsay (FRE
17
               Opposition to Counter-                             801, 805), (3)
18             defendants’ Motion for                             Unfair
               Summary Judgment Against                           Prejudice/Confus
19             RiverPay’s Counterclaims)                          ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21
       1140.   DEF021123-DEF021135                    York Hua    Pl.’s Obj: (1):
22             (merchant agreement, attached                      Relevance (FRE
               as Exhibit B to Declaration of                     402), (2)
23             York Hua in Support of                             Hearsay (FRE
               RiverPay’s Opposition to                           801, 805), (3)
24             Counter-defendants’ Motion for                     Unfair
25             Summary Judgment Against                           Prejudice/Confus
               RiverPay’s Counterclaims)                          ing (FRE 403),
26                                                                (4)
                                                                  Authentication
27                                                                (FRE 901).
28

                                                       120
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page122
                                                                123ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                      WITNESS(ES)                  ADMITTED
 2
       1141.   DEF021136-DEF021148                    York Hua    Pl.’s Obj: (1):
 3             (merchant agreement, attached                      Relevance (FRE
               as Exhibit C to Declaration of                     402), (2)
 4             York Hua in Support of                             Hearsay (FRE
               RiverPay’s Opposition to                           801, 805), (3)
 5             Counter-defendants’ Motion for                     Unfair
               Summary Judgment Against                           Prejudice/Confus
 6
               RiverPay’s Counterclaims)                          ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
       1142.   DEF021149 (email dated 4-17-           York Hua    Pl.’s Obj: (1):
 9             13)                                                Relevance (FRE
10                                                                402), (2)
                                                                  Hearsay (FRE
11                                                                801, 805), (3)
                                                                  Unfair
12                                                                Prejudice/Confus
                                                                  ing (FRE 403),
13                                                                (4)
14                                                                Authentication
                                                                  (FRE 901).
15     1143.   DEF021150-DEF021151 (email             York Hua    Pl.’s Obj: (1):
               chain dated 4-26-13)                               Relevance (FRE
16                                                                402), (2)
                                                                  Hearsay (FRE
17
                                                                  801, 805), (3)
18                                                                Unfair
                                                                  Prejudice/Confus
19                                                                ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21
       1144.   DEF021154-DEF021155 (email             York Hua    Pl.’s Obj: (1):
22             chain dated 8-10-15)                               Relevance (FRE
                                                                  402), (2)
23                                                                Hearsay (FRE
                                                                  801, 805), (3)
24                                                                Unfair
25                                                                Prejudice/Confus
                                                                  ing (FRE 403),
26                                                                (4)
                                                                  Authentication
27                                                                (FRE 901).
28

                                                       121
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page123
                                                                124ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                      WITNESS(ES)                  ADMITTED
 2
       1145.   DEF021160-DEF021167                    York Hua    Pl.’s Obj: (1):
 3             (invoices from York Hua to                         Relevance (FRE
               Smooth Payment Inc.)                               402), (2)
 4                                                                Hearsay (FRE
                                                                  801, 805), (3)
 5                                                                Unfair
                                                                  Prejudice/Confus
 6
                                                                  ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
       1146.   DEF021168-DEF021173                    York Hua    Pl.’s Obj: (1):
 9             (invoices from Dino Lab Inc. to                    Relevance (FRE
10             Smooth Payment Inc.)                               402), (2)
                                                                  Hearsay (FRE
11                                                                801, 805), (3)
                                                                  Unfair
12                                                                Prejudice/Confus
                                                                  ing (FRE 403),
13                                                                (4)
14                                                                Authentication
                                                                  (FRE 901).
15     1147.   DEF022952 (Chinese language            York Hua;   Pl.’s Obj: (1):
               bank record)                           Ryan Zheng  Relevance (FRE
16                                                                402), (2)
                                                                  Hearsay (FRE
17
                                                                  801, 805), (3)
18                                                                Unfair
                                                                  Prejudice/Confus
19                                                                ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21
       1148.   DEF022952 Translated (bank             York Hua;   Pl.’s Obj: (1):
22             record)                                Ryan Zheng; Relevance (FRE
                                                      Mimi Lain   402), (2)
23                                                                Hearsay (FRE
                                                                  801, 805), (3)
24                                                                Unfair
25                                                                Prejudice/Confus
                                                                  ing (FRE 403),
26                                                                (4)
                                                                  Authentication
27                                                                (FRE 901).
28

                                                       122
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page124
                                                                125ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION               SPONSORING     STIP./OBJ       DATE
                                                  WITNESS(ES)                  ADMITTED
 2
       1149.   DEF022953 (bank record)            York Hua;   Pl.’s Obj: (1):
 3                                                Ryan Zheng  Relevance (FRE
                                                              402), (2)
 4                                                            Hearsay (FRE
                                                              801, 805), (3)
 5                                                            Unfair
                                                              Prejudice/Confus
 6
                                                              ing (FRE 403),
 7                                                            (4)
                                                              Authentication
 8                                                            (FRE 901).
       1150.   Plaintiff Citcon USA LLC’s                     Pl.’s Obj: (1):
 9             Preliminary Trade Secret                       Relevance (FRE
10             Disclosure, dated 8-17-18                      402), (2)
                                                              Hearsay (FRE
11                                                            801, 805), (3)
                                                              Unfair
12                                                            Prejudice/Confus
                                                              ing (FRE 403),
13                                                            (4)
14                                                            Authentication
                                                              (FRE 901).
15     1151.   Plaintiff and Counterdefendant                 Pl.’s Obj: (1):
               Citcon USA LLC’s                               Relevance (FRE
16             Supplemental Responses to                      402), (2)
               Defendant and Counterclaimant                  Hearsay (FRE
17
               RiverPay, Inc.’s Interrogatories,              801, 805), (3)
18             Set One, dated 3-20-19, and                    Unfair
               accompanying verification                      Prejudice/Confus
19                                                            ing (FRE 403),
                                                              (4)
20                                                            Authentication
                                                              (FRE 901).
21
       1152.   Plaintiff Citcon USA LLC’s                     Pl.’s Obj: (1):
22             Third Supplemental Responses                   Relevance (FRE
               to Defendant Yue “York” Hua’s                  402), (2)
23             Interrogatories, Set One, dated 4-             Hearsay (FRE
               19-19, and accompanying                        801, 805), (3)
24             verification                                   Unfair
25                                                            Prejudice/Confus
                                                              ing (FRE 403),
26                                                            (4)
                                                              Authentication
27                                                            (FRE 901).
28

                                                      123
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page125
                                                                126ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
       1153.   Plaintiff and Counter-Defendant                      Pl.’s Obj: (1):
 3             Citcon USA LLC’s                                     Relevance (FRE
               Supplemental Responses to                            402), (2)
 4             Defendant and Counterclaimant                        Hearsay (FRE
               RiverPay Inc.’s Interrogatories,                     801, 805), (3)
 5             Set Two, dated 9-30-19, and                          Unfair
               accompanying verification                            Prejudice/Confus
 6
                                                                    ing (FRE 403),
 7                                                                  (4)
                                                                    Authentication
 8                                                                  (FRE 901).
       1154.   Transcript of the Deposition of                      Pl.’s Obj: (1):
 9             Yue Hua, dated 4-29-19                               Relevance (FRE
10                                                                  402), (2)
                                                                    Hearsay (FRE
11                                                                  801, 805), (3)
                                                                    Unfair
12                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
13                                                                  (4)
14                                                                  Authentication
                                                                    (FRE 901).
15
                                                                    Defs’ Obj:
16                                                                  As applicable,
                                                                    (1) Relevance,
17                                                                  FRE 402; (2)
18                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
19                                                                  Prejudicial,
                                                                    Confusing, FRE
20                                                                  403; (4) Personal
                                                                    Knowledge, FRE
21
                                                                    602; (5) see
22                                                                  objections on the
                                                                    record.
23     1155.   Transcript of the Deposition of                      Pl.’s Obj: (1):
               Yue Hua, dated 5-1-19                                Relevance (FRE
24                                                                  402), (2)
                                                                    Hearsay (FRE
25
                                                                    801, 805), (3)
26                                                                  Unfair
                                                                    Prejudice/Confus
27                                                                  ing (FRE 403),
                                                                    (4)
28                                                                  Authentication
                                                       124
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page126
                                                                127ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
                                                                    (FRE 901).
 3
                                                                    Defs’ Obj:
 4                                                                  As applicable,
                                                                    (1) Relevance,
 5                                                                  FRE 402; (2)
                                                                    Hearsay, FRE
 6
                                                                    801; (3) Unduly
 7                                                                  Prejudicial,
                                                                    Confusing, FRE
 8                                                                  403; (4) Personal
                                                                    Knowledge, FRE
 9                                                                  602; (5) see
                                                                    objections on the
10
                                                                    record.
11     1156.   Transcript of the Deposition of                      Pl.’s Obj: (1):
               Kenny Shi, dated 5-3-19                              Relevance (FRE
12                                                                  402), (2)
                                                                    Hearsay (FRE
13                                                                  801, 805), (3)
14                                                                  Unfair
                                                                    Prejudice/Confus
15                                                                  ing (FRE 403),
                                                                    (4)
16                                                                  Authentication
                                                                    (FRE 901).
17

18                                                                  Defs’ Obj:
                                                                    As applicable,
19                                                                  (1) Relevance,
                                                                    FRE 402; (2)
20                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
21
                                                                    Prejudicial,
22                                                                  Confusing, FRE
                                                                    403; (4) Personal
23                                                                  Knowledge, FRE
                                                                    602; (5) see
24                                                                  objections on the
                                                                    record.
25
       1157.   Transcript of the Deposition of                      Pl.’s Obj: (1):
26             Eric Yin, dated 5-9-19                               Relevance (FRE
                                                                    402), (2)
27                                                                  Hearsay (FRE
                                                                    801, 805), (3)
28                                                                  Unfair
                                                       125
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page127
                                                                128ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
                                                                    Prejudice/Confus
 3                                                                  ing (FRE 403),
                                                                    (4)
 4                                                                  Authentication
                                                                    (FRE 901).
 5
                                                                    Defs’ Obj:
 6
                                                                    As applicable,
 7                                                                  (1) Relevance,
                                                                    FRE 402; (2)
 8                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
 9                                                                  Prejudicial,
                                                                    Confusing, FRE
10
                                                                    403; (4) Personal
11                                                                  Knowledge, FRE
                                                                    602; (5) see
12                                                                  objections on the
                                                                    record.
13     1158.   Transcript of the Deposition of                      Pl.’s Obj: (1):
14             Ryan Zheng, dated 5-10-19                            Relevance (FRE
                                                                    402), (2)
15                                                                  Hearsay (FRE
                                                                    801, 805), (3)
16                                                                  Unfair
                                                                    Prejudice/Confus
17                                                                  ing (FRE 403),
18                                                                  (4)
                                                                    Authentication
19                                                                  (FRE 901).

20                                                                  Defs’ Obj:
                                                                    As applicable,
21
                                                                    (1) Relevance,
22                                                                  FRE 402; (2)
                                                                    Hearsay, FRE
23                                                                  801; (3) Unduly
                                                                    Prejudicial,
24                                                                  Confusing, FRE
                                                                    403; (4) Personal
25
                                                                    Knowledge, FRE
26                                                                  602; (5) see
                                                                    objections on the
27                                                                  record.
28

                                                       126
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page128
                                                                129ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
       1159.   Transcript of the Deposition of                      Pl.’s Obj: (1):
 3             Chunbo Huang, dated 5-14-19                          Relevance (FRE
                                                                    402), (2)
 4                                                                  Hearsay (FRE
                                                                    801, 805), (3)
 5                                                                  Unfair
                                                                    Prejudice/Confus
 6
                                                                    ing (FRE 403),
 7                                                                  (4)
                                                                    Authentication
 8                                                                  (FRE 901).
 9                                                                  Defs’ Obj:
                                                                    As applicable,
10
                                                                    (1) Relevance,
11                                                                  FRE 402; (2)
                                                                    Hearsay, FRE
12                                                                  801; (3) Unduly
                                                                    Prejudicial,
13                                                                  Confusing, FRE
14                                                                  403; (4) Personal
                                                                    Knowledge, FRE
15                                                                  602; (5) see
                                                                    objections on the
16                                                                  record.
       1160.   Transcript of the Deposition of                      Pl.’s Obj: (1):
17             Chunbo Huang, dated 5-15-19                          Relevance (FRE
18                                                                  402), (2)
                                                                    Hearsay (FRE
19                                                                  801, 805), (3)
                                                                    Unfair
20                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
21
                                                                    (4)
22                                                                  Authentication
                                                                    (FRE 901).
23
                                                                    Defs’ Obj:
24                                                                  As applicable,
                                                                    (1) Relevance,
25
                                                                    FRE 402; (2)
26                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
27                                                                  Prejudicial,
                                                                    Confusing, FRE
28                                                                  403; (4) Personal
                                                       127
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page129
                                                                130ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
                                                                    Knowledge, FRE
 3                                                                  602; (5) see
                                                                    objections on the
 4                                                                  record.
       1161.   Transcript of the Deposition of                      Pl.’s Obj: (1):
 5             Evelyn Yang, dated 5-23-19                           Relevance (FRE
                                                                    402), (2)
 6
                                                                    Hearsay (FRE
 7                                                                  801, 805), (3)
                                                                    Unfair
 8                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
 9                                                                  (4)
10                                                                  Authentication
                                                                    (FRE 901).
11
                                                                    Defs’ Obj:
12                                                                  As applicable,
                                                                    (1) Relevance,
13                                                                  FRE 402; (2)
14                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
15                                                                  Prejudicial,
                                                                    Confusing, FRE
16                                                                  403; (4) Personal
                                                                    Knowledge, FRE
17                                                                  602; (5) see
18                                                                  objections on the
                                                                    record.
19     1162.   Transcript of the Deposition of                      Pl.’s Obj: (1):
               Wei Jiang, dated 5-24-19                             Relevance (FRE
20                                                                  402), (2)
                                                                    Hearsay (FRE
21
                                                                    801, 805), (3)
22                                                                  Unfair
                                                                    Prejudice/Confus
23                                                                  ing (FRE 403),
                                                                    (4)
24                                                                  Authentication
                                                                    (FRE 901).
25

26                                                                  Defs’ Obj:
                                                                    As applicable,
27                                                                  (1) Relevance,
                                                                    FRE 402; (2)
28                                                                  Hearsay, FRE
                                                       128
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page130
                                                                131ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
                                                                    801; (3) Unduly
 3                                                                  Prejudicial,
                                                                    Confusing, FRE
 4                                                                  403; (4) Personal
                                                                    Knowledge, FRE
 5                                                                  602; (5) see
                                                                    objections on the
 6
                                                                    record.
 7     1163.   Transcript of the Deposition of                      Pl.’s Obj: (1):
               Simon Han, dated 6-4-19                              Relevance (FRE
 8                                                                  402), (2)
                                                                    Hearsay (FRE
 9                                                                  801, 805), (3)
10                                                                  Unfair
                                                                    Prejudice/Confus
11                                                                  ing (FRE 403),
                                                                    (4)
12                                                                  Authentication
                                                                    (FRE 901).
13

14                                                                  Defs’ Obj:
                                                                    As applicable,
15                                                                  (1) Relevance,
                                                                    FRE 402; (2)
16                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
17                                                                  Prejudicial,
18                                                                  Confusing, FRE
                                                                    403; (4) Personal
19                                                                  Knowledge, FRE
                                                                    602; (5) see
20                                                                  objections on the
                                                                    record.
21
       1164.   Transcript of the Deposition of                      Pl.’s Obj: (1):
22             Nick Ferrara, dated 9-9-19                           Relevance (FRE
                                                                    402), (2)
23                                                                  Hearsay (FRE
                                                                    801, 805), (3)
24                                                                  Unfair
                                                                    Prejudice/Confus
25
                                                                    ing (FRE 403),
26                                                                  (4)
                                                                    Authentication
27                                                                  (FRE 901).
28

                                                       129
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page131
                                                                132ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
                                                                    Defs’ Obj:
 3                                                                  As applicable,
                                                                    (1) Relevance,
 4                                                                  FRE 402; (2)
                                                                    Hearsay, FRE
 5                                                                  801; (3) Unduly
                                                                    Prejudicial,
 6
                                                                    Confusing, FRE
 7                                                                  403; (4) Personal
                                                                    Knowledge, FRE
 8                                                                  602; (5) see
                                                                    objections on the
 9                                                                  record.
10     1165.   Transcript of the Deposition of                      Pl.’s Obj: (1):
               Dominic Persechini, dated 9-13-                      Relevance (FRE
11             19                                                   402), (2)
                                                                    Hearsay (FRE
12                                                                  801, 805), (3)
                                                                    Unfair
13                                                                  Prejudice/Confus
14                                                                  ing (FRE 403),
                                                                    (4)
15                                                                  Authentication
                                                                    (FRE 901).
16
                                                                    Defs’ Obj:
17                                                                  As applicable,
18                                                                  (1) Relevance,
                                                                    FRE 402; (2)
19                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
20                                                                  Prejudicial,
                                                                    Confusing, FRE
21
                                                                    403; (4) Personal
22                                                                  Knowledge, FRE
                                                                    602; (5) see
23                                                                  objections on the
                                                                    record.
24     1166.   Transcript of the Deposition of                      Defs’ Obj:
               Frank Wang, dated 9-17-19                            Pl.’s Obj: (1):
25
                                                                    Relevance (FRE
26                                                                  402), (2)
                                                                    Hearsay (FRE
27                                                                  801, 805), (3)
                                                                    Unfair
28                                                                  Prejudice/Confus
                                                       130
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page132
                                                                133ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
                                                                    ing (FRE 403),
 3                                                                  (4)
                                                                    Authentication
 4                                                                  (FRE 901).

 5                                                                  As applicable,
                                                                    (1) Relevance,
 6
                                                                    FRE 402; (2)
 7                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
 8                                                                  Prejudicial,
                                                                    Confusing, FRE
 9                                                                  403; (4) Personal
                                                                    Knowledge, FRE
10
                                                                    602; (5) see
11                                                                  objections on the
                                                                    record.
12     1167.   Transcript of the Deposition of                      Pl.’s Obj: (1):
               Dean Sirovica, Ph.D., dated 9-                       Relevance (FRE
13             18-19                                                402), (2)
14                                                                  Hearsay (FRE
                                                                    801, 805), (3)
15                                                                  Unfair
                                                                    Prejudice/Confus
16                                                                  ing (FRE 403),
                                                                    (4)
17                                                                  Authentication
18                                                                  (FRE 901).

19                                                                  Defs’ Obj:
                                                                    As applicable,
20                                                                  (1) Relevance,
                                                                    FRE 402; (2)
21
                                                                    Hearsay, FRE
22                                                                  801; (3) Unduly
                                                                    Prejudicial,
23                                                                  Confusing, FRE
                                                                    403; (4) Personal
24                                                                  Knowledge, FRE
                                                                    602; (5) see
25
                                                                    objections on the
26                                                                  record.
       1168.   Transcript of the Deposition of                      Pl.’s Obj: (1):
27             Mark Eskridge, dated 9-24-19                         Relevance (FRE
                                                                    402), (2)
28                                                                  Hearsay (FRE
                                                       131
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page133
                                                                134ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
                                                                    801, 805), (3)
 3                                                                  Unfair
                                                                    Prejudice/Confus
 4                                                                  ing (FRE 403),
                                                                    (4)
 5                                                                  Authentication
                                                                    (FRE 901).
 6

 7                                                                  Defs’ Obj:
                                                                    As applicable,
 8                                                                  (1) Relevance,
                                                                    FRE 402; (2)
 9                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
10
                                                                    Prejudicial,
11                                                                  Confusing, FRE
                                                                    403; (4) Personal
12                                                                  Knowledge, FRE
                                                                    602; (5) see
13                                                                  objections on the
14                                                                  record.
       1169.   Transcript of the Deposition of                      Pl.’s Obj: (1):
15             Michael Kunkel, dated                                Relevance (FRE
               September 25, 2019                                   402), (2)
16                                                                  Hearsay (FRE
                                                                    801, 805), (3)
17                                                                  Unfair
18                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
19                                                                  (4)
                                                                    Authentication
20                                                                  (FRE 901).
21
                                                                    Defs’ Obj:
22                                                                  As applicable,
                                                                    (1) Relevance,
23                                                                  FRE 402; (2)
                                                                    Hearsay, FRE
24                                                                  801; (3) Unduly
                                                                    Prejudicial,
25
                                                                    Confusing, FRE
26                                                                  403; (4) Personal
                                                                    Knowledge, FRE
27                                                                  602; (5) see
                                                                    objections on the
28                                                                  record.
                                                       132
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page134
                                                                135ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
       1170.   Transcript of the Deposition of                      Pl.’s Obj: (1):
 3             Russell Mangum III, Ph.D.,                           Relevance (FRE
               dated 10-15-19                                       402), (2)
 4                                                                  Hearsay (FRE
                                                                    801, 805), (3)
 5                                                                  Unfair
                                                                    Prejudice/Confus
 6
                                                                    ing (FRE 403),
 7                                                                  (4)
                                                                    Authentication
 8                                                                  (FRE 901).
 9                                                                  Defs’ Obj:
                                                                    As applicable,
10
                                                                    (1) Relevance,
11                                                                  FRE 402; (2)
                                                                    Hearsay, FRE
12                                                                  801; (3) Unduly
                                                                    Prejudicial,
13                                                                  Confusing, FRE
14                                                                  403; (4) Personal
                                                                    Knowledge, FRE
15                                                                  602; (5) see
                                                                    objections on the
16                                                                  record.
       1171.   Transcript of the Deposition of                      Pl.’s Obj: (1):
17             Yue Hua, dated 10-22-19                              Relevance (FRE
18                                                                  402), (2)
                                                                    Hearsay (FRE
19                                                                  801, 805), (3)
                                                                    Unfair
20                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
21
                                                                    (4)
22                                                                  Authentication
                                                                    (FRE 901).
23
                                                                    Defs’ Obj:
24                                                                  As applicable,
                                                                    (1) Relevance,
25
                                                                    FRE 402; (2)
26                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
27                                                                  Prejudicial,
                                                                    Confusing, FRE
28                                                                  403; (4) Personal
                                                       133
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page135
                                                                136ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
                                                                    Knowledge, FRE
 3                                                                  602; (5) see
                                                                    objections on the
 4                                                                  record.
       1172.   Transcript of the Deposition of                      Pl.’s Obj: (1):
 5             Kenny Shi, dated 10-22-19                            Relevance (FRE
                                                                    402), (2)
 6
                                                                    Hearsay (FRE
 7                                                                  801, 805), (3)
                                                                    Unfair
 8                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
 9                                                                  (4)
10                                                                  Authentication
                                                                    (FRE 901).
11
                                                                    Defs’ Obj:
12                                                                  As applicable,
                                                                    (1) Relevance,
13                                                                  FRE 402; (2)
14                                                                  Hearsay, FRE
                                                                    801; (3) Unduly
15                                                                  Prejudicial,
                                                                    Confusing, FRE
16                                                                  403; (4) Personal
                                                                    Knowledge, FRE
17                                                                  602; (5) see
18                                                                  objections on the
                                                                    record.
19     1173.   Declaration of Wei Jiang in                          Pl.’s Obj: (1):
               Support of Counterdefendants’                        Relevance (FRE
20             Motion for Summary Judgment                          402), (2)
               Against RiverPay’s                                   Hearsay (FRE
21
               Counterclaims (unredacted),                          801, 805), (3)
22             dated 7-31-10, including all                         Unfair
               exhibits.                                            Prejudice/Confus
23                                                                  ing (FRE 403),
                                                                    (4)
24                                                                  Authentication
                                                                    (FRE 901).
25

26                                                                  Defs’ Obj:
                                                                    As applicable,
27                                                                  (1) Relevance,
                                                                    FRE 402; (2)
28                                                                  Hearsay, FRE
                                                       134
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page136
                                                                137ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ           DATE
                                                      WITNESS(ES)                       ADMITTED
 2
                                                                    801, 805; (3)
 3                                                                  Unduly
                                                                    Prejudicial,
 4                                                                  Confusing, FRE
                                                                    403; (4) Personal
 5                                                                  Knowledge, FRE
                                                                    602.
 6
       1174.   Declaration of Eric Yin in                           Pl.’s Obj: (1):
 7             Support of Counterdefendants’                        Relevance (FRE
               Motion for Summary Judgment                          402), (2)
 8             Against RiverPay’s                                   Hearsay (FRE
               Counterclaims, dated 7-31-19,                        801, 805), (3)
 9             including all exhibits.                              Unfair
10                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
11                                                                  (4)
                                                                    Authentication
12                                                                  (FRE 901).
13                                                                  Defs’ Obj:
14                                                                  As applicable,
                                                                    (1) Relevance,
15                                                                  FRE 402; (2)
                                                                    Hearsay, FRE
16                                                                  801, 805; (3)
                                                                    Unduly
17                                                                  Prejudicial,
18                                                                  Confusing, FRE
                                                                    403; (4) Personal
19                                                                  Knowledge, FRE
                                                                    602.
20     1175.   Supplemental Declaration of                          Pl.’s Obj: (1):
               Wei Jiang in Support of                              Relevance (FRE
21
               Counter-Defendants’ Motion for                       402), (2)
22             Summary Judgment Against                             Hearsay (FRE
               RiverPay’s Counterclaims                             801, 805), (3)
23             (unredacted), dated 8-22-19,                         Unfair
               including all exhibits.                              Prejudice/Confus
24                                                                  ing (FRE 403),
                                                                    (4)
25
                                                                    Authentication
26                                                                  (FRE 901).

27                                                                  Defs’ Obj:
                                                                    As applicable,
28                                                                  (1) Relevance,
                                                       135
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page137
                                                                138ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING       STIP./OBJ           DATE
                                                      WITNESS(ES)                        ADMITTED
 2
                                                                     FRE 402; (2)
 3                                                                   Hearsay, FRE
                                                                     801, 805; (3)
 4                                                                   Unduly
                                                                     Prejudicial,
 5                                                                   Confusing, FRE
                                                                     403; (4) Personal
 6
                                                                     Knowledge, FRE
 7                                                                   602; (5)
                                                                     Unqualified
 8                                                                   Interpreter, FRE
                                                                     604.
 9     1176.   DEF022974 (chart with financial York Hua;             Pl.’s Obj: (1):
10             information for RiverPay        Ryan Zheng;           Relevance (FRE
               through September 2019)         Russell W.            402), (2)
11                                             Mangum III,           Hearsay (FRE
                                               Ph.D.                 801, 805), (3)
12                                                                   Unfair
                                                                     Prejudice/Confus
13                                                                   ing (FRE 403),
14                                                                   (4)
                                                                     Authentication
15                                                                   (FRE 901).
       1177.   CTC045776-CTC045777                    York Hua;      Pl.’s Obj: (1):
16             Translated (email chain dated 2-       Eric Yin;      Relevance (FRE
               28-17)                                 Chunbo Huang   402), (2)
17
                                                                     Hearsay (FRE
18                                                                   801, 805), (3)
                                                                     Unfair
19                                                                   Prejudice/Confus
                                                                     ing (FRE 403),
20                                                                   (4)
                                                                     Authentication
21
                                                                     (FRE 901).
22     1178.   NO BATES (Supplemental                 Russell W.     Pl.’s Obj: (1):
               Rebuttal Expert Report of              Mangum III,    Relevance (FRE
23             Russell W. Mangum III, Ph.D.,          Ph.D.          402), (2)
               dated 10-31-19 and including                          Hearsay (FRE
24             Appendices 1-2 and Updated                            801, 805), (3)
25             Exhibits 1-5)                                         Unfair
                                                                     Prejudice/Confus
26                                                                   ing (FRE 403),
                                                                     (4)
27                                                                   Authentication
                                                                     (FRE 901).
28

                                                       136
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page138
                                                                139ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                      WITNESS(ES)                  ADMITTED
 2
       1179.   NO BATES (Updated Exhibit 1            Russell W.  Pl.’s Obj: (1):
 3             to Supplemental Rebuttal Expert        Mangum III, Relevance (FRE
               Report of Russell W. Mangum            Ph.D.       402), (2)
 4             III, Ph.D., dated 10-31-19 –                       Hearsay (FRE
               document labeled Summary of                        801, 805), (3)
 5             RiverPay financials for 2017–                      Unfair
               9/2019)                                            Prejudice/Confus
 6
                                                                  ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
       1180.   NO BATES (Updated Exhibit 2            Russell W.  Pl.’s Obj: (1):
 9             to Supplemental Rebuttal Expert        Mangum III, Relevance (FRE
10             Report of Russell W. Mangum            Ph.D.       402), (2)
               III, Ph.D., dated 10-31-19 –                       Hearsay (FRE
11             document labeled Cost of sales                     801, 805), (3)
               calculation vs. actuals for 2017–                  Unfair
12             9/2019)                                            Prejudice/Confus
                                                                  ing (FRE 403),
13                                                                (4)
14                                                                Authentication
                                                                  (FRE 901).
15     1181.   NO BATES (Updated Exhibit 3            Russell W.  Pl.’s Obj: (1):
               to Supplemental Rebuttal Expert        Mangum III, Relevance (FRE
16             Report of Russell W. Mangum            Ph.D.       402), (2)
               III, Ph.D., dated 10-31-19 –                       Hearsay (FRE
17
               document labeled Adjusted total                    801, 805), (3)
18             sales for 2017–9/2019)                             Unfair
                                                                  Prejudice/Confus
19                                                                ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21
       1182.   NO BATES (Updated Exhibit 4            Russell W.  Pl.’s Obj: (1):
22             to Supplemental Rebuttal Expert        Mangum III, Relevance (FRE
               Report of Russell W. Mangum            Ph.D.       402), (2)
23             III, Ph.D., dated 10-31-19 –                       Hearsay (FRE
               document labeled Disgorgement                      801, 805), (3)
24             of RiverPay’s Processing                           Unfair
25             Revenue and Gift Card Revenue                      Prejudice/Confus
               profits: 2017–9/2019)                              ing (FRE 403),
26                                                                (4)
                                                                  Authentication
27                                                                (FRE 901).
28

                                                       137
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page139
                                                                140ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                      WITNESS(ES)                  ADMITTED
 2
       1183.   NO BATES (Updated Exhibit 5            Russell W.  Pl.’s Obj: (1):
 3             to Supplemental Rebuttal Expert        Mangum III, Relevance (FRE
               Report of Russell W. Mangum            Ph.D.       402), (2)
 4             III, Ph.D., dated 10-31-19 –                       Hearsay (FRE
               document labeled Utilizing an                      801, 805), (3)
 5             alternative definition of relevant                 Unfair
               revenues Disgorgement of                           Prejudice/Confus
 6
               RiverPay's Processing Revenue                      ing (FRE 403),
 7             profits: 2017–9/2019)                              (4)
                                                                  Authentication
 8                                                                (FRE 901).
       1184.   DEF022975 (Amazon.com                  Kenny Shi   Pl.’s Obj: (1):
 9             invoice dated 1-8-16)                              Relevance (FRE
10                                                                402), (2)
                                                                  Hearsay (FRE
11                                                                801, 805), (3)
                                                                  Unfair
12                                                                Prejudice/Confus
                                                                  ing (FRE 403),
13                                                                (4)
14                                                                Authentication
                                                                  (FRE 901).
15     1185.   DEF022976-DEF022977 (email             Kenny Shi   Pl.’s Obj: (1):
               dated 1-5-17)                                      Relevance (FRE
16                                                                402), (2)
                                                                  Hearsay (FRE
17
                                                                  801, 805), (3)
18                                                                Unfair
                                                                  Prejudice/Confus
19                                                                ing (FRE 403),
                                                                  (4)
20                                                                Authentication
                                                                  (FRE 901).
21
       1186.   DEF022978-DEF022979 (email             Kenny Shi   Pl.’s Obj: (1):
22             dated 4-15-16)                                     Relevance (FRE
                                                                  402), (2)
23                                                                Hearsay (FRE
                                                                  801, 805), (3)
24                                                                Unfair
25                                                                Prejudice/Confus
                                                                  ing (FRE 403),
26                                                                (4)
                                                                  Authentication
27                                                                (FRE 901).
28

                                                       138
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page140
                                                                141ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                      WITNESS(ES)                   ADMITTED
 2
       1187.   CTC047764-CTC047765 (email             Eric Yin;    Pl.’s Obj: (1):
 3             chain dated 7-16-17)                   Wei Jiang    Relevance (FRE
                                                      Chunbo Huang 402), (2)
 4                                                                 Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403).
 7     1188.   CTC002667 (email dated 9-28-           Chunbo Huang Pl.’s Obj: (1):
               17)                                                 Relevance (FRE
 8                                                                 402), (2)
                                                                   Hearsay (FRE
 9                                                                 801, 805), (3)
10                                                                 Unfair
                                                                   Prejudice/Confus
11                                                                 ing (FRE 403).
       1189.   CTC047073 (email dated 4-27-           Eric Yin;    Pl.’s Obj: (1):
12             18)                                    Wei Jiang    Relevance (FRE
                                                                   402), (2)
13                                                                 Hearsay (FRE
14                                                                 801, 805), (3)
                                                                   Unfair
15                                                                 Prejudice/Confus
                                                                   ing (FRE 403).
16     1190.   CTC047404 (email chain dated           Eric Yin;    Pl.’s Obj: (1):
               6-17-17)                               Wei Jiang;   Relevance (FRE
17
                                                      Chunbo Huang 402), (2)
18                                                                 Hearsay (FRE
                                                                   801, 805), (3)
19                                                                 Unfair
                                                                   Prejudice/Confus
20                                                                 ing (FRE 403).
21     1191.   DEF002198-DEF002209                    York Hua;    Pl.’s Obj: (1):
               (document labeled About                Ryan Zheng   Relevance (FRE
22             RiverPay)                                           402), (2)
                                                                   Hearsay (FRE
23                                                                 801, 805), (3)
                                                                   Unfair
24                                                                 Prejudice/Confus
25                                                                 ing (FRE 403),
                                                                   (4)
26                                                                 Authentication
                                                                   (FRE 901).
27

28

                                                       139
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page141
                                                                142ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING      STIP./OBJ       DATE
                                                      WITNESS(ES)                   ADMITTED
 2
       1192.   CTC002767-CTC002767 (email             Wei Jiang;   Pl.’s Obj: (1):
 3             chain dated 9-24-17)                   Chunbo Huang Relevance (FRE
                                                                   402), (2)
 4                                                                 Hearsay (FRE
                                                                   801, 805), (3)
 5                                                                 Unfair
                                                                   Prejudice/Confus
 6
                                                                   ing (FRE 403).
 7
                                                                    Defs’ Obj:
 8                                                                  Hearsay, FRE
                                                                    801, 805.
 9     1193.   DEF001119-DEF001123 (email             Ryan Zheng    Pl.’s Obj: (1):
10             chain dated 2-3-19)                                  Relevance (FRE
                                                                    402), (2)
11                                                                  Hearsay (FRE
                                                                    801, 805), (3)
12                                                                  Unfair
                                                                    Prejudice/Confus
13                                                                  ing (FRE 403),
14                                                                  (4)
                                                                    Authentication
15                                                                  (FRE 901).
       1194.   DEF000108-DEF000111                    Ryan Zheng;   Pl.’s Obj: (1):
16             (document with information on          York Hua      Relevance (FRE
               RiverPay)                                            402), (2)
17
                                                                    Hearsay (FRE
18                                                                  801, 805), (3)
                                                                    Unfair
19                                                                  Prejudice/Confus
                                                                    ing (FRE 403),
20                                                                  (4)
                                                                    Authentication
21
                                                                    (FRE 901).
22     1195.   DEF000228-DEF000257 (slide             Ryan Zheng;   Pl.’s Obj: (1):
               deck with information on               York Hua      Relevance (FRE
23             RiverPay)                                            402), (2)
                                                                    Hearsay (FRE
24                                                                  801, 805), (3)
25                                                                  Unfair
                                                                    Prejudice/Confus
26                                                                  ing (FRE 403),
                                                                    (4)
27                                                                  Authentication
                                                                    (FRE 901).
28

                                                       140
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
     Case
      Case5:18-cv-02585-NC
           5:18-cv-02585-NC Document
                             Document388-4 Filed11/05/19
                                      383 Filed  11/06/19 Page
                                                           Page142
                                                                143ofof142
                                                                        143



 1      NO.    DOCUMENT DESCRIPTION                   SPONSORING     STIP./OBJ       DATE
                                                      WITNESS(ES)                  ADMITTED
 2
       1196.   DEF000025-DEF000028                    Kenny Shi   Pl.’s Obj: (1):
 3             (employee capital interest award                   Relevance (FRE
               agreement)                                         402), (2)
 4                                                                Hearsay (FRE
                                                                  801, 805), (3)
 5                                                                Unfair
                                                                  Prejudice/Confus
 6
                                                                  ing (FRE 403),
 7                                                                (4)
                                                                  Authentication
 8                                                                (FRE 901).
 9

10

11    DATED: November 5, 2019                           LILAW, INC.
12
                                                        /s/ J. James Li
13                                                      J. JAMES LI
                                                        ANDREW M. PIERZ
14
                                                        Attorneys for Plaintiff and Cross-Defendants
15

16                                                      McMANIS FAULKNER
      DATED: November 5, 2019
17
                                                        /s/ Christine Peek
18
                                                        CHRISTINE PEEK
19
                                                        Attorneys for Defendants and Cross-
20                                                      Complainants

21

22

23

24

25

26

27

28

                                                       141
      JOINT EXHIBIT LIST; Case No. 5:18-cv-02585-NC
